 



EXHIBIT 10.1

DEBTOR-IN-POSSESSION FINANCING AND SECURITY AGREEMENT

Dated as of January 28, 2003

by and among

OAKWOOD HOMES CORPORATION,
as debtor and debtor-in-possession,

CERTAIN OF ITS AFFILIATES,
as debtors and debtors-in-possession,

OAKWOOD SERVICING HOLDINGS CO., LLC,
as a Non-Debtor Borrower,



--------------------------------------------------------------------------------



THE TRANCHE A LENDERS PARTY HERETO



--------------------------------------------------------------------------------



and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,

as Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page            

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CERTAIN TERMS   2     Section 1.01   Definitions   2    
Section 1.02   Terms Generally   35     Section 1.03   Accounting and Code Terms
  35     Section 1.04   Time References   35 ARTICLE II THE LOANS   36    
Section 2.01   The Commitments   36     Section 2.02   Making the Tranche A
Revolving Loans   40     Section 2.03   Tranche A Revolving Loan Notes   42    
Section 2.04   Limitation on Types of Tranche A Revolving Loans; Illegality   42
    Section 2.05   Repayment of Tranche A Revolving Loans; Evidence of Debt   42
    Section 2.06   Interest   43     Section 2.07   Prepayment of Tranche A
Revolving Loans   44     Section 2.08   Fees   45     Section 2.09   Taxes   46
    Section 2.10   Cash Management   48 ARTICLE III SECURITY AND ADMINISTRATIVE
PRIORITY   51     Section 3.01   Collateral; Grant of Lien and Security Interest
  51     Section 3.02   Administrative Priority   54     Section 3.03   Grants,
Rights and Remedies   54     Section 3.04   No Filings Required   54    
Section 3.05   Survival   54 ARTICLE IV PAYMENTS AND OTHER COMPENSATION   55    
Section 4.01   Payments; Computations and Statements   55     Section 4.02  
Sharing of Payments, Etc.   56     Section 4.03   Apportionment of Payments   57
    Section 4.04   Increased Costs and Reduced Return   57     Section 4.05  
Joint and Several Liability of the Borrowers   59 ARTICLE V CONDITIONS TO LOANS
  60     Section 5.01   Conditions Precedent to Effectiveness   60    
Section 5.02   Conditions Precedent to all Tranche A Revolving Loans   62
ARTICLE VI REPRESENTATIONS AND WARRANTIES   63     Section 6.01  
Representations and Warranties   63

 



--------------------------------------------------------------------------------



 

                          Page            

--------------------------------------------------------------------------------

ARTICLE VII COVENANTS OF THE BORROWER   71     Section 7.01   Affirmative
Covenants   71     Section 7.02   Negative Covenants   84 ARTICLE VIII EVENTS OF
DEFAULT   89     Section 8.01   Events of Default   89 ARTICLE IX AGENT   94    
Section 9.01   Appointment   94     Section 9.02   Nature of Duties   94    
Section 9.03   Rights, Exculpation, Etc.   95     Section 9.04   Reliance   96  
  Section 9.05   Indemnification   96     Section 9.06   Agent Individually   96
    Section 9.07   Successor Agent   96     Section 9.08   Collateral Matters  
97 ARTICLE X MISCELLANEOUS   99     Section 10.01   Notices, Etc.   99    
Section 10.02   Amendments, Etc.   100     Section 10.03   No Waiver; Remedies,
Etc.   101     Section 10.04   Expenses; Taxes; Attorneys’ Fees   101    
Section 10.05   Right of Set-off   102     Section 10.06   Survival   102    
Section 10.07   Severability   103     Section 10.08   Assignments and
Participations   103     Section 10.09   Counterparts   106     Section 10.10  
GOVERNING LAW   106     Section 10.11   WAIVER OF JURY TRIAL, ETC   106    
Section 10.12   Consent by the Agent and Tranche A Lenders   107    
Section 10.13   Prior Agreements   107     Section 10.14   No Party Deemed
Drafter   107     Section 10.15   Oakwood Homes Corporation as Agent for
Borrowers   107     Section 10.16   Indemnification   108     Section 10.17  
Records   108     Section 10.18   Binding Effect   108

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

      Schedule 1.01(A)   Borrowers Schedule 1.01(B)   Agent’s Account
Schedule 1.01(C)   Eligible Inventory Schedule 1.01(D)   Existing Indebtedness
Schedule 1.01 (E)   Non-Avoidable Secured Claims Schedule 1.01 (EE)   Repurchase
Agreements with Lenders Schedule 1.01 (EEE)   Non-Pledged Accounts
Schedule 1.01(F)   Tranche A Lenders and Tranche A Total Commitments Percentages
Schedule 1.01(G)   Tranche B Facility Indenture Schedule 2.10(A)   Cash
Managemen Accounts/Pledged Accounts Schedule 6.01(E)   Subsidiaries
Schedule 6.01(O)   Real Property Schedule 6.01(R)   Environmental Matters
Schedule 6.01(U)   Intellectual Property Schedule 6.01(W)   Place of Business;
Chief Executive Office Schedule 6.01(BB)   IRB Properties Schedule 6.01(EE)  
Non-Pledged Excluded Entities Schedule 7.01(K)   Location of Inventory and
Equipment Schedule 7.02(B)   Existing Liens Schedule 7.02(F)   Existing
Investments Schedule 7.02(Q)   Pooling and Servicing Agreements Exhibit A   Form
of Notice of Borrowing Exhibit B   Form of Final Bankruptcy Court Order
Exhibit C   Form of Assignment and Acceptance Exhibit D   Form of Tranche A
Borrowing Base Certificate Exhibit E   Form of Legal Opinion from Borrower’s
Counsel Exhibit F   Budget

iii



--------------------------------------------------------------------------------



 



DEBTOR-IN-POSSESSION FINANCING AND SECURITY AGREEMENT

     This DEBTOR-IN-POSSESSION FINANCING AND SECURITY AGREEMENT, dated as of
January 28, 2003, by and among Oakwood Homes Corporation, as a debtor and a
debtor-in-possession, a North Carolina corporation (the “Parent”), the
affiliates of the Parent listed on Schedule 1.01(A) hereto, each as a debtor and
a debtor-in-possession (together with the Parent, individually a “Debtor
Borrower” and collectively, the “Debtor Borrowers”), Oakwood Servicing Holdings
Co., LLC, a Nevada limited liability company (individually the “Non-Debtor
Borrower” and collectively with the Debtor Borrowers, the “Borrowers”), the
Tranche A Lenders party hereto and set forth on Schedule 1.01(F) hereto (each
individually a “Tranche A Lender” and collectively, the “Tranche A Lenders”) and
Greenwich Capital Financial Products, Inc., a Delaware corporation, as agent for
the Tranche A Lenders (in such capacity, the “Agent”).

RECITALS

     WHEREAS, on November 15, 2002, the Debtor Borrowers commenced cases (the
“Chapter 11 Cases”) under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), and the Debtor Borrowers have retained
possession of their assets and are authorized under the Bankruptcy Code to
continue the operation of their businesses as debtors-in-possession;

     WHEREAS, by an order dated November 15, 2002, the Bankruptcy Court
authorized the joint administration of the bankruptcy estate of each Debtor
Borrower;

     WHEREAS, the Non-Debtor Borrower is not a party to the Chapter 11 Cases but
is a wholly-owned, direct Subsidiary of OAC LLC, which is a Debtor Borrower;

     WHEREAS, the Borrowers, the Tranche A Lenders and the Agent wish to enter
into an agreement to provide a senior, secured, superpriority
debtor-in-possession financing facility of up to $140,000,000 on a revolving
basis (the “Tranche A Facility”) to the Borrowers, to be used by the Borrowers
to pay off the Foothill Facility and for working capital and other general
corporate purposes, including the costs of the Chapter 11 Cases, in accordance
with the Budget;

     WHEREAS, Oakwood Advance Receivables Company II, L.L.C., a Nevada limited
liability company and a wholly-owned Subsidiary of the Non-Debtor Borrower (the
“Tranche B Issuer”), the Tranche A Lenders and the Agent also intend to enter
into other agreements to provide a senior, secured, superpriority
debtor-in-possession financing facility of up to $75,000,000 on a revolving
basis (the “Tranche B Facility”) to the Tranche B Issuer, to be used by the
Tranche B Issuer for the purchase of new P&I Advances from the Non-Debtor
Borrower;

     NOW, THEREFORE, the Borrowers, the Tranche A Lenders and the Agent hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS; CERTAIN TERMS

     Section 1.01 Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:

               “Action” has the meaning specified therefor in Section 10.12.

               “Account Control Agreement” means an account control agreement,
in form and substance satisfactory to Agent, executed and delivered by the
applicable Borrower, Agent and the applicable Securities Intermediary with
respect to a Securities Account or the Cash Management Bank with respect to the
Cash Collateral Account and the Cash Management Accounts.

               “Account Debtor” means any Person who is or who may become
obligated under, with respect to, or on account of, an Account, Chattel Paper,
or a General Intangible.

               “Accounts” means all of Borrowers’ now owned or hereafter
acquired right, title, and interest with respect to “accounts” (as that term is
defined in the Code), but excluding any accounts in which any Borrower’s only
interest in such account arises solely in a fiduciary capacity.

               “Additional Documents” has the meaning set forth in
Section 3.01(f) hereof.

               “Additional Cash Management Bank Deposits” has the meaning set
forth in Section 2.10(a) hereof.

               “Administrative Borrower” means the Parent or any one Borrower
(other than the Non-Debtor Borrower) designated as such from time to time by the
Borrowers in a written notice to the Agent.

               “Advance Rate” means the advance rate listed for each Tranche A
Borrowing Base Asset listed in Section 2.01(a) herein.

               “Affiliate” means, as to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct the management and policies of a Person,
whether through the ownership of the Capital Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.02(k) hereof: (a) any Person which owns directly or indirectly 20% or
more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or 20% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed to control such Person; (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person; and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed to be an Affiliate of such

2



--------------------------------------------------------------------------------



 



Person. Notwithstanding anything herein to the contrary, in no event shall the
Agent or any Tranche A Lender be considered an “Affiliate” of any Borrower.

               “Agent” has the meaning specified therefor in the preamble
hereto.

               “Agent Advances” has the meaning specified therefor in
Section 9.08(a).

               “Agent’s Account” means an account at a bank designated by the
Agent from time to time as the account into which the Borrowers shall make all
payments to the Agent for the benefit of the Agent and the Tranche A Lenders
under this Agreement and the other Tranche A Revolving Loan Documents; unless
and until Agent notifies the Administrative Borrower and the Tranche A Lenders
to the contrary, Agent’s Account shall be that certain Deposit Account listed on
Schedule 1.01(B).

               “Agreed Administrative Expense Priorities” shall mean that
administrative expenses with respect to the Debtor Borrowers entitled to
priority pursuant to Sections 503 and 507 of the Bankruptcy Code and, with
respect to sub-clause (ii) of clause “first”, any official committee appointed
by the Bankruptcy Court shall have the following order of priority:



                 first, (i) amounts payable pursuant to 28 U.S.C. § 1930(a)(6),
(ii) allowed fees and expenses of attorneys, accountants and other professionals
retained by formal application in the Chapter 11 Cases pursuant to Sections 327
and 1103 of the Bankruptcy Code, but the amount entitled to priority under
sub-clause (ii) of this clause first (“Priority Professional Expenses”) shall
not exceed $5,000,000 outstanding and unpaid in the aggregate at any time
(inclusive of any holdbacks required by the Bankruptcy Court and any amounts
unbilled for services performed prior to a Priority Triggering Event) (the
“Professional Expense Cap”); provided, however, that (A) after the Agent has
provided (by hand or facsimile) written notice to the Administrative Borrower of
the occurrence of an Event of Default hereunder or a default by the Borrowers in
any of their obligations under the Final Bankruptcy Court Order (a “Priority
Triggering Event”), any payments actually made to such professionals after the
occurrence and during the continuance of such Event of Default or default, under
Sections 330 and 331 of the Bankruptcy Code or otherwise, shall reduce the
Professional Expense Cap on a dollar-for-dollar basis and (B) for the avoidance
of doubt, any payment actually made to such professionals prior to the notice
described in subclause (A) above may be retained by such professionals and not
reduce the Professional Expense Cap; and (iii) following a Priority Triggering
Event, budgeted and unpaid payroll, payroll taxes and other items withheld from
payroll or payroll checks (“Priority Trailing Expenses”) not to exceed
$1,500,000;                    second, all Obligations, and    
               third, all other allowed administrative expenses.

               “Agreement” means this Debtor-in-Possession Financing and
Security Agreement, including all amendments, modifications and supplements and
any exhibits or schedules to any of the foregoing, and shall refer to the
Agreement as the same may be in effect at the time such reference becomes
operative.

3



--------------------------------------------------------------------------------



 



               “Assignment and Acceptance” means an assignment and acceptance
entered into by an assigning Tranche A Lender and an assignee, and accepted by
the Agent, in accordance with Section 10.08 hereof and substantially in the form
of Exhibit C hereto.

               “Authorized Officer” means the chief financial officer, president
or an executive vice president of the Administrative Borrower.

               “Avoidance Actions” means actions available to the bankruptcy
estate of Borrowers in the Chapter 11 Case pursuant to Sections 544, 545, 547,
548, 549, 550, 553(b) or 724(a) of the Bankruptcy Code.

               “Bankruptcy Code” has the meaning specified therefor in the
recitals hereto.

               “Bankruptcy Court” has the meaning specified therefor in the
recitals hereto.

               “Base Commitment” has the meaning specified therefor in the
definition of “Tranche A Total Commitment”.

               “Board” means the Board of Governors of the Federal Reserve
System of the United States.

               “Book Value” means, the lower of (i) cost and (ii) market value,
in each case determined in accordance with GAAP.

               “Books” means all of each Borrower’s now owned or hereafter
acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of its Records relating to its business operations or financial condition,
and all of its Goods or General Intangibles related to such information).

               “Borrower” and “Borrowers” have the meanings specified therefor
in the preamble hereto.

               “Borrowing Base Exempt Proceeds” has the meaning set forth in
Section 2.07(b)(ii) herein.

               “Break-up Fee” has the meaning specified therefor in
Section 2.08(b).

               “Budget” means the “Updated 2003 Forecast v40” dated January 10,
2003 attached hereto as Exhibit F, including a monthly cash flow forecast from
January 2003 through September 2003, prepared by the Borrowers and delivered to
the Agent, as such forecast may from time to time be supplemented or revised by
the Debtor Borrowers in a manner acceptable to the Tranche A Lenders.

               “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in New York City, Omaha, Nebraska or
Greensboro, North Carolina are authorized or required to close; provided,
however, that when used in connection with the calculation of the LIBO Base
Rate, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

4



--------------------------------------------------------------------------------



 



               “Capital Expenditures” means, with respect to any Person for any
period, the sum of (i) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in “property, plant and equipment” or similar fixed asset account on
its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (ii) to the extent not covered by clause (i) above, the aggregate of all
expenditures by such Person and its Subsidiaries to acquire by purchase or
otherwise the business or fixed assets of, or the Capital Stock of, any other
Person.

               “Capital Guideline” means any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law and whether or
not the failure to comply therewith would be unlawful) (i) regarding capital
adequacy, capital ratios, capital requirements, the calculation of a bank’s
capital or similar matters, or (ii) affecting the amount of capital required to
be obtained or maintained by the Tranche A Lenders or any Person controlling any
Tranche A Lender, or the manner in which the Tranche A Lenders or any Person
controlling any Tranche A Lender allocate capital to any of their contingent
liabilities (including letters of credit), advances, acceptances, commitments,
assets or liabilities.

               “Capitalized Lease” means, with respect to any Person, any lease
of real or personal property by such Person as lessee which is required under
GAAP to be capitalized on the balance sheet of such Person.

               “Capitalized Lease Obligations” means, with respect to any
Person, obligations of such Person and its Subsidiaries under Capitalized
Leases, and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

               “Capital Stock” means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

               “Carve-Out Expenses” means those amounts, fees, expenses and
claims set forth in clause “first” of the definition of the term “Agreed
Administrative Expense Priorities.”

               “Cash Collateral Account” means the Deposit Account no. xxxxx
with the Cash Management Bank opened in the name of the Administrative Borrower
(or such other Borrower as Agent shall determine in its Permitted Discretion),
and any replacement cash collateral account opened in accordance with the
procedures in Section 2.10(c) hereof.

               “Cash Management Accounts” meaning all of the Borrowers’
currently-existing Deposit Accounts (including the Concentration Account) at the
Cash Management Bank, which Deposit Accounts as of the date hereof are listed on
Schedule 2.10(A) hereto, and any replacement cash management account opened in
accordance with the procedures in Section 2.10(c) hereof.

               “Cash Management Bank” has the meaning set forth in
Section 2.10(a).

5



--------------------------------------------------------------------------------



 



               “Casualty Event” means, with respect to any Property of any
Borrower, any loss of or damage to, or any condemnation or other taking of, such
Property for which such Borrower or any of its Subsidiaries receives insurance
proceeds, or proceeds of a condemnation award or other compensation.

               “Chapter 11 Cases” shall have the meaning given that term in the
recitals to this Agreement.

               “Chattel Paper” means “chattel paper” as that term is defined in
the Code.

               “Code” means the New York Uniform Commercial Code, as in effect
from time to time, together with any replacement or successor statutes enacted
thereto, including, without limitation, revised Article 9 thereof.

               “Collateral” means all of each Borrower’s now owned or hereafter
acquired right, title, and interest in and to each of the following (including,
without limitation, all Property of the estate of each Debtor Borrower (within
the meaning of the Bankruptcy Code)):



                 (a) Accounts;                    (b) Books;    
               (c) Chattel Paper (whether tangible or electronic);    
               (d) Commercial Tort Claims;                    (e) Documents;    
               (f) Deposit Accounts (including the Cash Collateral Account, the
Concentration Account and the other Cash Management Accounts and any funds of
the Borrowers that may be on deposit from time to time in the Lockbox Account
but excluding the Non-Pledged Accounts);                    (g) Equipment;    
               (h) Fixtures;                    (i) General Intangibles and
Payment Intangibles (including all Servicing Advance Receivables and Servicing
Fees, the Servicing Rights and all causes of action under the Bankruptcy Code or
otherwise, other than Avoidance Actions);                    (j) Goods;    
               (k) Instruments;                    (l) Intellectual Property;  
                 (m) Inventory;

6



--------------------------------------------------------------------------------



 





                 (n) Investment Property (including the Debtor Borrowers’
Capital Stock in their Non-Debtor Subsidiaries but excluding those Subsidiaries
listed on Schedule 6.01(ee) hereto);                    (o) Letter-of-Credit
Rights;                    (p) Negotiable Collateral;    
               (q) Real Property Collateral;                    (r) Supporting
Obligations;                    (s) money or other assets of each such Borrower
that now or hereafter come into the possession, custody, or control of any
Tranche A Lender;                    (t) all other Personal Property of the
Borrowers, wherever located and whether now or hereafter existing, and whether
now owned or hereafter acquired, of every kind and description, whether tangible
or intangible; and                    (u) Proceeds, products, rents and profits,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering any or all of the foregoing, and any and all tangible or
intangible property resulting from the sale, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the Proceeds thereof.

Provided, that to the extent transferred (whether transferred prior to the
Filing Date or thereafter) by OAC LLC to the “Transferor” (as defined in the
Warehouse Facility Documents) pursuant to the Warehouse Facility Documents prior
to the date of delivery by the Agent of a notice to the Administrative Borrower
and the Warehouse Lender that an Event of Default has occurred hereunder, any
Accounts (but specifically excluding Eligible Accounts), Mortgage Loans (but
specifically excluding Agent’s mortgages on the Real Property or aircrafts of
any Borrower), Installment Sales Contracts, Chattel Paper, or related documents,
in each case arising with respect to retail financing to consumers, upon such
transfer in accordance with the Warehouse Facility Documents, and for no other
purpose whatsoever, shall not constitute Collateral or Tranche A Borrowing Base
Assets hereunder and, to the extent there is any Lien on or security interest in
such property created by this Agreement or any other Tranche A Revolving Loan
Documents prior to such transfer, then automatically and without any further
action by Agent, such property shall be released from the Lien of, and the
security interest created by this Agreement and any other Tranche A Revolving
Loan Documents, provided, further, that if the foregoing Accounts, Mortgage
Loans, Installment Sales Contracts, Chattel Paper or related documents are
conveyed back to any Borrower for any reason consistent with the Warehouse
Facility Documents, then such assets shall automatically upon re-conveyance and
without any further action by any party, become subject to the security interest
and Lien of Agent, and shall for all purposes, constitute part of the
Collateral.

Subject to any valid reclamation rights a particular vendor may have, the
Borrowers’ “raw materials” and “supplies” (as defined in Balance Sheet Schedule
A of the Executive Report) shall

7



--------------------------------------------------------------------------------



 



be included in the Collateral. Moreover, the Collateral shall not include any
assets of the Excluded Entities, nor shall it include the Tranche B Collateral.

               “Collateral Access Waiver” means a landlord waiver, mortgagee
waiver, bailee letter, or acknowledgement agreement of any lessor, warehouseman,
processor, consignee, or other Person in possession of, having a Lien upon, or
having rights or interests in the Collateral, in form acceptable to Agent, or
the inclusion of such provisions in the Final Bankruptcy Court Order as may be
acceptable to Agent.

               “Commercial Tort Claim” means a “commercial tort claim” as that
term is defined in the Code.

               “Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Revolving Loans to the
Borrowers in the percentage of the Tranche A Total Commitment set forth opposite
such Tranche A Lender’s name in Schedule 1.01(F) hereto.

               “Concentration Account” means Borrowers’ concentration account
number 2000000983947, at Wachovia Bank, National Association, Charlotte, North
Carolina, or such other concentration account established by Borrowers with
prior written consent of Agent.

               “Confirmation Date” has the meaning set forth in Section 7.01(v)
herein.

               “Control” means “control” as that term is defined in the Code.

               “Contingent Obligation” means, with respect to any Person, any
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (ii) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement, (iii) any obligation of such Person,
whether or not contingent, (A) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (B) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (C) to
purchase Property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (D) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term “Contingent Obligation” shall not
include any product warranties extended in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation with respect to which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated

8



--------------------------------------------------------------------------------



 



liability with respect thereto (assuming such Person is required to perform
thereunder), as determined by such Person in good faith.

               “Corporate Advance Receivables” has the meaning specified
therefor in Section 2.01(a) hereof.

               “Creditors Committee” means the Official Committee of Unsecured
Creditors appointed by the United States Trustee for the District of Delaware in
the Chapter 11 Cases.

               “Dealers” means independent dealers that sell manufactured
housing or mobile homes at retail to consumers, and other non-retail customers
of the Borrowers.

               “Debtor Borrower” has the meaning specified therefor in the
preamble hereto.

               “Debtor Borrower Intellectual Property” means all Intellectual
Property owned by, or licensed to, the Debtor Borrowers or used in connection
with the businesses of the Debtor Borrowers as currently conducted and as
currently proposed to be conducted.

               “Default” means an event which, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

               “Deposit Account” means all of Borrowers’ now owned or hereafter
acquired right, title and interest with respect to any “deposit account” (as
that term is defined in the Code), including, without limitation, any demand,
time, savings, passbook or similar account maintained with a bank (including the
Concentration Account and the Cash Management Accounts), but not including
deposit accounts held in a fiduciary or agency capacity or the Non-Pledged
Accounts.

               “Dilution” means, as of any date of determination, a percentage,
based upon the experience of the immediately prior 90 days that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Accounts owed
by Dealers during such period, by (b) sales during such period. For purposes of
calculating Dilution, each of Borrowers’ respective Divisions will be calculated
individually.

               “Disposition” means any transaction, or series of related
transactions, pursuant to which any Borrower or any of its Subsidiaries sells,
assigns, transfers or otherwise disposes of any Property or assets (whether now
owned or hereafter acquired) to any other Person, in each case whether or not
the consideration therefor consists of cash, securities or other assets owned by
the acquiring Person, excluding Permitted Dispositions.

               “Division” means of each Borrowers’ individual manufacturing
business units in effect from time to time, which as of the Closing Date,
consist of “Golden West Perris,” “Golden West Albany,” “Destiny,” “Schult,” and
“HBOS,” and “Divisions” means, collectively, without duplication, each of the
foregoing.

               “Dollars” or “$” means United States dollars.

               “Due Diligence Fee” has the meaning set forth in Section 2.08(b).

9



--------------------------------------------------------------------------------



 



               “EBITDA” means, for any period, as defined, consistent with the
Budget, the sum of the following: (a) “Pretax Net Income” (as such term is
defined in the Budget) (excluding therefrom, to the extent included in
determining Pretax Net Income, any items of extraordinary gain, including net
gains on the sale of assets other than asset sales in the ordinary course of
business, and adding thereto, to the extent included in determining Pretax Net
Income, any items of extraordinary loss, including net losses on the sale of
assets other than asset sales in the ordinary course of business), plus (b) to
the extent included in determining Pretax Net Income, interest and dividend
expense, whether paid in cash or in kind (including the amortization or
write-off of debt discount and issuance costs and commissions and discounts and
other fees and charges associated with Indebtedness), plus (c) to the extent
included in determining Pretax Net Income, depreciation and amortization
(including but not limited to, goodwill and organizational costs and any
write-offs of purchased technology), plus (d) to the extent included in
determining Pretax Net Income, other non-cash charges, minus (e), to the extent
included in determining Pretax Net Income, other non-cash credits.

               “Effective Date” means the date on which all of the conditions
precedent set forth in Section 5.01 are satisfied.

               “Eligible Accounts” means those Accounts created by any Borrower
in the ordinary course of its business, that arise out of its sale of finished
goods to Dealers, that comply with each of the representations and warranties
respecting Eligible Accounts made by the Borrowers under the Tranche A Revolving
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the criteria set forth below; provided, however, that such criteria may be
made more restrictive from time to time by Agent in Agent’s Permitted Discretion
(for such periods of time as may be determined by Agent) to address the results
of any audit performed by Agent from time to time after the Effective Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash remitted to the Borrowers. Eligible
Accounts shall not include the following:

               (a) Accounts that the Account Debtor has failed to pay within
30 days of original invoice date or Accounts with selling terms of more than
30 days;

               (b) Accounts owed by an Account Debtor (or its Affiliates) where
50% or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above;

               (c) Accounts with respect to which the Account Debtor is an
employee, Affiliate, or agent of any Borrower, or a retail consumer;

               (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, or any other terms by reason of which the payment by the Account
Debtor may be conditional;

               (e) Accounts that are not payable in Dollars;

               (f) Accounts with respect to which the Account Debtor either
(i) does not maintain its chief executive office in the United States, or
(ii) is not organized under the laws of the United States or any state thereof,
or (iii) is the government of any foreign country or

10



--------------------------------------------------------------------------------



 



sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent;

               (g) Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of Agent, with
the Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United
States (exclusive, however, of (y) Accounts owed by any state that does not have
a statutory counterpart to the Assignment of Claims Act or (z) Accounts owed by
any state that does have a statutory counterpart to the Assignment of Claims Act
as to which the applicable Borrower has complied to Agent’s satisfaction);

               (h) Accounts with respect to which the Account Debtor is a
creditor of any Borrower, has or has asserted a right of set-off, has disputed
its liability, or has made any claim with respect to its obligation to pay the
Account, to the extent of such claim, right of set-off, or dispute;

               (i) Accounts with respect to an Account Debtor whose total
obligations owing to Borrowers exceed 10% (such percentage as applied to a
particular Account Debtor being subject to reduction or increase by Agent in its
Permitted Discretion on a case-by-case basis, based upon any change in the
creditworthiness of such Account Debtor) of all Eligible Accounts, to the extent
of the obligations owing by such Account Debtor in excess of such percentage;

               (j) Accounts with respect to which the Account Debtor is subject
to an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor;

               (k) Accounts with respect to which the Account Debtor is located
in the states of New Jersey, Minnesota, or West Virginia (or any other state
that requires a creditor to file a business activity report or similar document
in order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless the
applicable Borrower has qualified to do business in New Jersey, Minnesota, West
Virginia, or such other states, or has filed a business activities report with
the applicable division of taxation, the department of revenue, or with such
other state offices, as appropriate, for the then-current year, or is exempt
from such filing requirement;

               (l) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition;

               (m) Accounts that are not subject to the Agent’s valid and
perfected first priority Lien under the Tranche A Revolving Loan Documents;

11



--------------------------------------------------------------------------------



 



               (n) Accounts with respect to which (i) the goods giving rise to
such Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor;

               (o) Accounts that represent the right to receive progress
payments or other advance billings that are due prior to the completion of
performance by the applicable Borrower of the subject contract for goods or
services; or

               (p) Accounts with respect to which an Account Debtor has earned
Dealer Rebates as evidenced by G/L account # 24320, Dealer Assistance as
evidenced G/L account # 24321, or Dealer Advertising Allowances as evidenced by
G/L account # 24322, (collectively “Dealer Rebates”). The calculation of the
ineligible portion is the lesser of (i) total Dealer Rebates due and
(ii) outstanding eligible debtor accounts.

               “Eligible Inventory” means Inventory of Borrowers consisting of
first quality finished goods comprised of manufactured housing or mobile homes
held for sale in the ordinary course of Borrowers’ business located at one of
the business locations of Borrowers set forth on Schedule 1.01(C) (or (i) in
transit between any such locations, (ii) in transit to a customer lot location
pursuant to a retail customer purchase contract or (iii) in the case of
Suburban, on lots for sale or rent in mobile home developments or parks, all
subject to subsection (b) below), that complies with each of the representations
and warranties respecting Eligible Inventory made by Borrowers in the Tranche A
Revolving Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the criteria set forth below; provided, however, that such
criteria may be made more restrictive from time to time by Agent in Agent’s
Permitted Discretion (for such periods of time as may be determined by Agent) to
address the results of any audit or appraisal performed by Agent from time to
time after the Effective Date. In determining the amount to be so included,
Inventory shall be valued at the lower of estimated cost (excluding any
intercompany profit or markup) or market on a basis consistent with Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:



                 (a) a Borrower does not have good, valid, and marketable title
thereto,                    (b) it is not located at one of the locations in the
United States set forth on Schedule 1.01(C), unless it is (i) in transit from
one such location to another such location for a period not exceeding a
reasonable transit period, (ii) in transit to a customer lot location pursuant
to a retail customer purchase contract for a period not exceeding a reasonable
transit period or (iii) in the case of Suburban, on lots for sale or rent in
mobile home developments or parks,                    (c) it is located on Real
Property leased by a Borrower or in a contract warehouse, in each case, unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises, or, if a Collateral Access Waiver for such location
has been requested by Agent and such Collateral Access Waiver is not in effect,
                   (d) it is not subject to Agent’s valid and perfected first
priority Lien,                    (e) it consists of used goods or goods
returned or rejected by a Borrower’s customers, or

12



--------------------------------------------------------------------------------



 





                 (f) it consists of goods that are obsolete (including, without
limitation, any Inventory manufactured more than 2 years prior to any Tranche A
Revolving Loan date with respect thereto) or slow moving, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in a Borrower’s
business, goods owned by New Dimension Homes, Inc., bill and hold goods,
defective goods, “seconds,” or Inventory acquired on consignment.

               “Eligible Warehouse Loans” shall have the meaning set forth in
the definition of “Warehouse Equity” herein.

               “Employee Plan” means an employee benefit plan (other than a
Multiemployer Plan) covered by Title IV of ERISA and maintained (or was
maintained at any time during the six (6) calendar years preceding the date of
any borrowing hereunder) for employees of any Borrower or any of its ERISA
Affiliates.

               “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter or other communication from any
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses of any
Borrower or any of its Subsidiaries or any predecessor in interest; (ii) from
adjoining properties or businesses; or (iii) onto any facilities which received
Hazardous Materials generated by any Borrower or any of its Subsidiaries or any
predecessor in interest.

               “Environmental Laws” means the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.

               “Environmental Liabilities and Costs” means all liabilities,
monetary obligations, Remedial Actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts and consultants
and costs of investigations and feasibility studies), fines, penalties,
sanctions and interest incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any environmental
condition or a Release of Hazardous Materials from or onto (i) any Property
presently or formerly owned by any Borrower or any of its Subsidiaries or
(ii) any facility which received Hazardous Materials generated by any Borrower
or any of its Subsidiaries.

               “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

13



--------------------------------------------------------------------------------



 



               “Equipment” means all of Borrowers’ now owned or hereafter
acquired right, title, and interest with respect to any “equipment” (as that
term is defined in the Code), including, without limitation, all machinery,
machine tools, motors, aircraft (including, without limitation, any engines or
propeller of such aircraft), furniture, furnishings, fixtures, vehicles
(including motor vehicles), tools, parts, goods (other than consumer goods, farm
products, or Inventory), wherever located, including all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing.

               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.

               “ERISA Affiliate” means, with respect to any Person, any trade or
business (whether or not incorporated) which is a member of a group of which
such Person is a member and which would be deemed to be a “controlled group”
within the meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue
Code.

               “Event of Default” means any of the events set forth in
Section 8.01.

               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

               “Excluded Entities” means (a) Oakwood Financial Corporation,
(b) Oakwood Capital Corp., (c) Oakwood Mortgage Investors, Inc. (d) Oak Leaf
Holdings, LLC, (e) Oakwood Investment Corporation, (f) Oakwood NSPV1
Corporation, (g) OMI Note Trust 2001-A, a Delaware statutory trust, (h) New
Dimension Homes of Long Neck, LLC, (i) New Dimension Homes of Montrose LLC,
(j) Oakwood International Management, LLC, (k) Oakwood International Limited
Partnership, a North Carolina limited partnership, (l) Deutsche Financial
Capital I Corp., (m) Deutsche Financial Capital Securitization, LLC, (n) MHD4
Holding Group, Ltd., (o) Acquisition/ USA, Ltd., (p) Tarheel Insurance Company,
Ltd. (q) Tranche B Issuer, (r) Tranche A SPE, (s) Deutsche Financial Capital,
LLC and (t) any other Person formed after the Closing Date, upon prior notice to
and consent by the Agent, in which a Borrower owns Capital Stock, and which
Person owns no assets and does not engage in any business other than acting as a
special purpose vehicle or conduit trust in a Securitization Transaction.

               “Executive Report” means the executive report for Oakwood Homes
Corporation and Subsidiaries dated September 30, 2002.

               “Exempt Proceeds” means Non-Core Exempt Proceeds and Borrowing
Base Exempt Proceeds.

               “Facilities” means the Tranche A Facility and the Tranche B
Facility.

               “Facility Fee” has the meaning specified therefor in
Section 2.08(a).

               “Federal Funds Rate” means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds

14



--------------------------------------------------------------------------------



 



brokers, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

               “Filing Date” means November 15, 2002.

               “Final Bankruptcy Court Order” means the order of the Bankruptcy
Court approving the Tranche A Revolving Loans made and to be made to the
Borrowers in accordance with this Agreement granting the Liens contemplated
hereby, in the form of Exhibit B hereto, as the same may be amended, modified or
supplemented from time to time with the express written joinder or consent of
the Agent, the Tranche A Lenders and the Borrowers.

               “Final Maturity Date” means the date which is the earliest of
(i) the date of the substantial consummation (as defined in Section 1101(2) of
the Bankruptcy Code) of a plan of reorganization in the Chapter 11 Cases that
has been confirmed by an order of the Bankruptcy Court, (ii) October 15, 2003,
(iii) the sale of a material part of any Borrower’s assets (excluding Permitted
Dispositions), whether under Section 363 of the Bankruptcy Code, a confirmed
plan of reorganization or otherwise; (iv) the date of the conversion of any of
the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code; (v) the
date of the dismissal of any of the Chapter 11 Cases; or (vi) such earlier date
on which either (A) all Tranche A Revolving Loans shall become due and payable,
in whole, in accordance with the terms of this Agreement and the other Tranche A
Revolving Loan Documents or (B) all Tranche A Revolving Loans and all other
Obligations for the payment of money shall be paid in full and the Tranche A
Total Commitment and this Agreement are terminated.

               “Financial Statements” means (i) the audited consolidated balance
sheet of the Borrowers and their Subsidiaries for the Fiscal Year ended
September 30, 2002 and the related consolidated statement of operations,
shareholders’ equity and cash flows for the Fiscal Year then ended and (ii) the
unaudited consolidated balance sheet of the Borrowers and their Subsidiaries as
of October 31, 2002 to November 15, 2002 (inclusive) and November 16 to December
31, 2002 (inclusive) and the related consolidated statement of operations,
shareholder’s equity and cash flows for the two (2) periods then ended.

               “Fiscal Year” means the fiscal year of the Borrowers ending on
September 30 of each year.

               “Foothill Facility” means (i) the Loan and Security Agreement
dated as of January 22, 2002, as amended and modified by that certain First
Amendment to Loan Agreement dated as of July 8, 2002 and as further amended and
modified by that certain Second Amendment to Loan Agreement dated as of July 31,
2002 and (ii) the Senior, Secured, Superpriority Debtor-in-Possession
$25,000,000 Loan and Security Agreement dated as of November 27, 2002 by and
among Parent and the other Debtor Borrowers (each a debtor and
debtor-in-possession), the lenders party thereto and Foothill Capital
Corporation as administrative agent.

               “GAAP” means generally accepted accounting principles in effect
from time to time in the United States, applied on a consistent basis, provided
that for the purpose of

15



--------------------------------------------------------------------------------



 



Section 7.02 hereof and the definitions used therein, “GAAP” shall mean
generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements (to
the extent possible after giving effect to the filing of the Chapter 11 Cases),
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.02 hereof, the Agent and the Parent shall negotiate in
good faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant with the intent of having the respective positions
of the Tranche A Lenders and the Parent after such change in GAAP conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, the covenants in
Section 7.02 hereof shall be calculated as if no such change in GAAP has
occurred.

               “General Intangibles” means all of Borrowers’ now owned or
hereafter acquired right, title, and interest with respect to “general
intangibles” (as such term is defined in the Code), including payment
intangibles (including, without limitation, all Servicing Advance Receivables
and all Supporting Obligations in respect thereof), contract rights (including,
without limitation, all rights under the Subservicing Agreement), rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action (including all causes of action arising under the Bankruptcy
Code or otherwise, other than Avoidance Actions), goodwill, patents, trade
names, trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, money,
insurance premium rebates, tax refunds, and tax refund claims, and any and all
supporting obligations in respect thereof, and any other personal property;
provided, however, that General Intangibles shall not include Goods, Accounts,
Investment Property, and Negotiable Collateral.

               “Governmental Authority” means any nation or government, any
Federal, state, city, town, municipality, county, local or other political
subdivision thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

               “Goods” means “goods” as that term is defined in the Code.

               “Guaranties” means the Tranche A Guaranties and the Tranche B
Guaranties.

               “Guarantors” means each guarantor under the Guaranties.

               “Hazardous Materials” means (a) any element, compound or chemical
that is defined, listed or otherwise classified as a contaminant, pollutant,
toxic pollutant, toxic or hazardous substances, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) any substance exhibiting a hazardous waste characteristic, including but not
limited to, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) any raw materials, building
components, including but

16



--------------------------------------------------------------------------------



 



not limited to asbestos-containing materials and manufactured products
containing hazardous substances.

               “Hedging Agreement” means any interest rate, foreign currency,
commodity or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity or equity values (including, without limitation,
any option with respect to any of the foregoing and any combination of the
foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.

               “Housing and Corporate EBITDA” means, for any period, EBITDA as
defined, consistent with the Budget, for the Housing and Corporate business
segment, as defined in the Budget.

               “Indebtedness” means, without duplication, with respect to any
Person, (i) all indebtedness of such Person for borrowed money; (ii) all
obligations of such Person for the deferred purchase price of Property or
services (other than trade payables or other account payables incurred in the
ordinary course of such Person’s business and not past due for more than 90 days
after the date such payable was due); (iii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments or upon which
interest payments are customarily made; (iv) all obligations and liabilities of
such Person created or arising under any conditional sales or other title
retention agreement with respect to Property used and/or acquired by such
Person, even though the rights and remedies of the lessor, seller and/or lender
thereunder are limited to repossession or sale of such Property; (v) all
Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, bankers acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis satisfactory to the Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (viii) all
Contingent Obligations; (ix) liabilities incurred under Title IV of ERISA with
respect to any plan (other than a Multiemployer Plan) covered by Title IV of
ERISA and maintained for employees of such Person or any of its ERISA
Affiliates; (x) withdrawal liability incurred under ERISA by such Person or any
of its ERISA Affiliates to any Multiemployer Plan; (xi) all obligations of such
Person under any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing, if the transaction giving
rise to such obligation is considered indebtedness for borrowed money for tax
purposes but is classified as an operating lease in accordance with GAAP; and
(xii) all obligations referred to in clauses (i) through (xi) of this definition
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) a Lien upon
Property owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness. The Indebtedness of any Person
shall include the Indebtedness of any partnership of or joint venture in which
such Person is a general partner or a joint venturer.

               “Indemnified Matters” has the meaning specified therefor in
Section 10.16.

               “Indemnitees” has the meaning specified therefor in
Section 10.16.

17



--------------------------------------------------------------------------------



 



               “Insolvency Proceeding” means any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

               “Installment Sales Contract” means a retail installment contract
or other contract or agreement (including promissory notes, Mortgage Loans, or
deeds of trust) originated or acquired by Parent or one of its Subsidiaries with
various retail purchasers regarding either (a) (i) the sale of manufactured
housing or mobile homes and the financing of such sale; (ii) the financing of
any previously owned manufactured housing or mobile homes, (iii) the financing
of any real estate relating to manufactured housing or mobile homes, or (iv) the
refinancing of any such financing, together with all promissory notes,
mortgages, agreements for deed and other writings related thereto, or (b) the
grant of a security interest in such manufactured housing or mobile home or real
property to secure such financing or refinancing.

               “Instruments” means “instruments” as that term is defined in the
Code.

               “Intellectual Property” means all rights, priorities and
privileges relating to intellectual property, now existing or hereafter adopted
or acquired, including, without limitation: (i) all patents, reissues and
extensions thereof, patent applications, divisions, continuations and
continuations-in-part, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) all trademarks, service
marks, trade dress, trade styles, logos, trade names, corporate names, company
names, business names, fictitious business names and other source or business
identifiers and Internet domain names and goodwill associated therewith;
(iii) all copyrightable works and mask works and all registrations, applications
and renewals for any of the foregoing; (iv) all trade secrets, confidential
information, ideas, formulae, compositions, compounds, know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, blueprints, surveys, reports, manuals,
operating standards, improvements, proposals, technical and computer data,
financial, business and marketing plans, and customer and supplier lists and
related information; (v) all other proprietary rights (including, without
limitation, all computer software, documentation, data and databases, and all
license agreements and sublicense agreements to and from third parties relating
to any of the foregoing); (vi) all copies and tangible embodiments of the
foregoing (in whatever form or medium); (vii) all damages and payments, and the
right to sue and recover, for past, present and future infringements of the
foregoing; and (viii) all royalties and income due with respect to the
foregoing.

               “Interest Period” means each period commencing on each Remittance
Date and ending on the day prior to the next succeeding Remittance Date.

               “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended (or any successor statute thereto) and the regulations thereunder.

               “Inventory” means all of Borrowers’ now owned or hereafter
acquired right, title, and interest with respect to all “inventory” (as that
term is defined in the Code), including,

18



--------------------------------------------------------------------------------



 



without limitation, pre-fabricated housing, mobile homes, modular homes and like
materials, goods held for sale or lease or to be furnished under a contract of
service, goods that are leased by a Borrower as lessor, goods that are furnished
by a Borrower under a contract of service, work in process, or materials used or
consumed in a Borrower’s business and raw materials, including all accessions,
additions, attachments, improvements, substitutions and replacements thereto.

               “Investment Property” means all of Borrowers’ now owned or
hereafter acquired right, title, and interest with respect to “investment
property” (as that term is defined in the Code), and any and all Supporting
Obligations in respect thereof.

               “IRB” means Industrial Revenue Bond.

               “IRB Properties” means the Real Property and related improvements
thereto owned or leased by the Borrowers set forth on Schedule 6.01(BB) hereto.

               “Issuing Bank” means any commercial bank that issues, extends the
expiry of, renews or increases the maximum stated amount of, any Letter of
Credit.

               “Letter of Credit” means any letter of credit issued on behalf of
the Borrowers by an Issuing Bank.

               “Letter of Credit Fee” has the meaning set forth in
Section 2.08(c).

               “LC Exposure” has the meaning specified therefor in
Section 2.01(d).

               “LIBO Base Rate” means for any Tranche A Revolving Loan, with
respect to each Interest Period, the rate per annum equal to the rate appearing
at page 3750 of the Telerate Screen as the one-month LIBOR (i) with respect to
the Interest Period beginning on the Effective Date, on the Business Day prior
to the Effective Date, and (ii) with respect to all other Interest Periods, on
the last Business Day of the immediately preceding Interest Period, and if such
rate shall not be so quoted, the rate per annum at which the Reference Banks are
offered Dollar deposits at or about 11:00 a.m., New York time, on such date by
prime banks in the interbank eurodollar market where the eurodollar and foreign
currency exchange operations in respect of their loans are then being conducted
for delivery on such day for a period of one month, and in an amount comparable
to the amount of the Tranche A Revolving Loans then being requested and to be
outstanding on such day.

               “LIBO Rate” means, at any time, a rate per annum determined by
the Agent in accordance with the following formula (rounded upwards to the
nearest 1/100th of one percent), which rate as determined by the Agent, shall be
conclusive absent manifest error by the Agent, equal to (i) the LIBO Base Rate
divided by (ii) 1 minus the LIBO Reserve Requirements.

               “LIBO Reserve Requirements” shall mean for any calendar month and
for any Tranche A Lender as to which LIBO Reserve Requirements are actually
required to be maintained, the aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
or during such calendar month, as applicable (including, without limitation,
basic, supplemental, marginal and emergency reserves under any

19



--------------------------------------------------------------------------------



 



regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto), dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of such Governmental
Authority.

               “Lien” means any mortgage, deed of trust, pledge, lien (statutory
or otherwise), security interest, lease, easement, title defect, restriction,
levy, execution, seizure, attachment, charge or other encumbrance or security or
preferential arrangement of any nature, including, without limitation, any
conditional sale or title retention arrangement, any Capitalized Lease and any
assignment, deposit arrangement or financing lease intended as, or having the
effect of, security.

               “Lockbox Account” means OAC LLC’s payment clearing
(lockbox) account number 2000000733346, at Wachovia Bank and Trust Company,
National Association, Charlotte, North Carolina, or such other lockbox account
established by Borrowers with prior written consent of Agent.

               “Majority Tranche A Lenders” means Tranche A Lenders whose Pro
Rata Shares, taken in the aggregate, represent at least 51% of the Tranche A
Total Commitment.

               “Material Adverse Effect” means a material adverse effect on any
of the following: (i) the operations, business, assets, properties, condition
(financial or otherwise) or prospects of any Borrower (either individually, in
the case of the Parent, the Non-Debtor Borrower or OAC LLC or taken as a whole
for all other Borrowers), (ii) the ability of the Borrowers, taken as a whole,
to perform any of their material obligations under the Tranche A Revolving Loan
Documents to which they are parties or of any of the Parent, OAC LLC or the
Non-Debtor Borrower, taken individually, to perform any of its material
obligations under any Tranche A Revolving Loan Document to which it is a party,
(iii) the legality, validity or enforceability of this Agreement or any other
Tranche A Revolving Loan Document, (iv) the rights and remedies of the Agent and
the Tranche A Lenders under any Tranche A Revolving Loan Document, (v) the
validity, perfection or priority of a Lien in favor of the Agent for the benefit
of the Tranche A Lenders on any material part of the Collateral or (vi) the
value of any material part of the Collateral.

               “Maximum Accounts Advance Rate” means the lesser of (i) 85%, and
(ii) 100% minus two times Dilution + 5.0%.

               “Maximum Borrowing Base Sublimit” means with respect to any
Tranche A Borrowing Base Asset, the highest value permitted for such asset as a
component of the Tranche A Borrowing Base Amount as set forth on Section 2.01(a)
hereto.

               “Maximum Credit” shall mean $215,000,000.

               “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

               “Mortgage” means a mortgage, deed of trust or deed to secure
debt, in form and substance satisfactory to the Agent, made by a Borrower in
favor of the Agent for the benefit of

20



--------------------------------------------------------------------------------



 



the Lenders, securing the Obligations and delivered to the Agent pursuant to the
provisions hereof or otherwise.

               “Mortgage Loan” means a “Mortgage” or a “Mortgage Loan” as
defined in the Warehouse Facility Documents, but shall in no event include any
Mortgage in favor of Agent.

               “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA for which any Borrower or any ERISA Affiliate has
contributed to, or has been obligated to contribute to, at any time during the
preceding six (6) years.

               “Negotiable Collateral” means all of Borrowers’ now owned and
hereafter acquired right, title, and interest with respect to letters of credit,
letter-of-credit rights, Instruments, promissory notes, drafts, Documents, and
Chattel Paper (including electronic chattel paper and tangible chattel paper),
and any and all Supporting Obligations in respect thereof.

               “Net Cash Proceeds” means, (i) with respect to any Disposition by
any Person, the amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment of deferred
consideration) by or on behalf of such Person or any of its Subsidiaries, in
connection therewith after deducting therefrom only (A) the principal amount of
any Indebtedness secured by any Lien permitted by Section 7.02(b) on any asset
(other than Indebtedness assumed by the purchaser of such asset) and interest,
fees and expenses in respect thereof which is (x) required to be, and is, repaid
in connection with such Disposition (other than Indebtedness under this
Agreement) or (y) in escrow in connection with such Person contesting such
Indebtedness or the Lien securing such Indebtedness in connection with such
Disposition, (B) reasonable costs, fees and expenses related to such Disposition
reasonably incurred by such Person in connection therewith and paid in cash, and
(C) transfer taxes paid by such Person in connection therewith, to the extent
approved (to the extent such approval is required) by the Bankruptcy Court, and
(ii) with respect to the sale or issuance by any Person of any shares of its
Capital Stock, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of such Person or any of its
Subsidiaries in connection therewith after deducting therefrom only reasonable
brokerage commissions, underwriting fees and discounts, legal fees and similar
fees and commissions paid or payable by such Person in cash in connection
therewith.

               “Net Liquidation Percentage” means

               (I) Until the date on which a Whole Loan Adjustment is required
to be made in accordance with Section 7.01(t) (the “Whole Loan Adjustment
Date”):

               (a) With respect to each Remittance Date up to and including the
Remittance Date in June 2003, the average of (i) the percentage of the actual
manufacturing cost of Borrowers’ Eligible Inventory that is estimated to be
recoverable in a financing-available scenario, in an orderly liquidation of such
Inventory, such percentage to be determined from time to time by a qualified
appraisal company selected by Agent, (ii) the percentage of the book value of
Borrowers’ Inventory that is estimated to be recoverable in a lack of available
financing scenario, in an orderly liquidation of such Inventory, such percentage
to be determined from time

21



--------------------------------------------------------------------------------



 



to time by a qualified appraisal company selected by Agent, and (iii) the
weighted average percentage of manufacturing cost realized by the Borrowers’ in
connection with bona fide wholesale bulk sales in blocks of ten (10) or more
units of Eligible Inventory over the immediately preceding 120 days; provided,
however, that the percentage used in clause (iii) to calculate the average must
not exceed the percentage in clause (i) above;

               (b) With respect to the Remittance Dates in July 2003 and August
2003, the average of the percentages derived under clauses (I)(a)(i) and
(I)(a)(ii) above;

               (c) With respect to each Remittance Date thereafter, the lower of
(x) the average of the percentages derived under clauses I(a)(i) and (I)(a)(ii)
above and (y) the percentage which when multiplied by the Advance Rate
applicable to Eligible Inventory equals $42,500,000.

               (II) (a) On the Whole Loan Adjustment Date, the average of
(x) the percentage derived under clause (I)(a)(i) and (y) the percentage derived
under clause (I)(a)(ii) above reduced (for purposes of this clause (y)) by the
greater of 3 percentage points (but not in any event to exceed the Differential)
and 50% of the percentage point differential (the “Differential”) provided in
Section 7.01(t) herein;

               (b) With respect to the Remittance Date occurring at least
30 days following the Whole Loan Adjustment Date, the average of (x) the
percentage derived under clause (I)(a)(i) above and (y) the percentage derived
under clause (I)(a)(ii) above reduced (for purposes of this clause (y)) by the
greater of 5 percentage points (but not in any event to exceed the Differential)
and 75% of the Differential; and

               (c) With respect to each Remittance Date thereafter, the lower of
(A) the average of (x) the percentage derived under clause (I)(a)(i) above and
(y) the percentage derived under clause (I)(a)(ii) above reduced (for purposes
of this clause (y)) by 100% of the Differential and (B) the percentage derived
under clause (I)(a)(ii) above; provided that if the resulting Tranche A
Borrowing Base Amount allocable to Eligible Inventory would be $42,500,000 or
more, the Net Liquidation Percentage for purposes of this clause (II)(c) shall
be the percentage derived under clause (I)(a)(ii) above reduced by 100% of the
Differential.

               “Non-Core Exempt Proceeds” has the meaning set forth in the
definition of “Permitted Dispositions” herein.

               “Non-Debtor Borrower” has the meaning specified therefor in the
preamble hereto.

               “Non-Debtor Subsidiaries” means the Subsidiaries of the Debtor
Borrowers that have not commenced Chapter 11 Cases, including the Non-Debtor
Borrower.

               “Non-Excluded Taxes” has the meaning specified therefor in
Section 2.09(a).

               “Non-Pledged Accounts” means the Deposit Accounts of various
Borrowers listed on Schedule 1.01(EEE) hereto.

               “Notice of Borrowing” has the meaning specified therefor in
Section 2.02(a).

22



--------------------------------------------------------------------------------



 



               “OAC LLC” means Oakwood Acceptance Corporation, LLC, a Delaware
limited liability company and wholly-owned Subsidiary of Parent and successor by
merger to Oakwood Acceptance Corporation, a North Carolina corporation.

               “Obligations” means (i) the obligations of each Borrower or
Guarantor to pay, as and when due and payable (by scheduled maturity, required
prepayment, acceleration, demand or otherwise), all amounts from time to time
owing by it in respect of the Tranche A Revolving Loan Documents, whether for
principal, interest, fees (including the Break-Up Fee), indemnification
payments, expense reimbursements or otherwise, and (ii) the obligations of each
Borrower or Guarantor to perform or observe all of its obligations from time to
time existing under the Tranche A Revolving Loan Documents.

               “OMI” means Oakwood Mortgage Investors, a Nevada corporation and
wholly-owned Subsidiary of OAC LLC.

               “Operating Lease Obligations” means all obligations for the
payment of rent for any real or personal property under leases or agreements to
lease, other than Capitalized Lease Obligations.

               “Parent” has the meaning specified therefor in the preamble
hereto.

               “Participant Register” has the meaning specified therefor in
Section 10.08(b)(v).

               “Payment Office” means the Agent’s office located at 600
Steamboat Road, Greenwich, Connecticut 06830, or at such other office or offices
of the Agent as may be designated in writing from time to time by the Agent to
the Administrative Borrower and the Tranche A Lenders.

               “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereto.

               “Permitted Discretion” means a determination made in good faith
and in the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

               “Permitted Dispositions” means, subject to Section 2.07 hereof,
so long as no Default or Event of Default shall have occurred, (i) any sales of
Inventory and Eligible Warehouse Loans in the ordinary course of business on
ordinary business terms (including wholesale sales of Inventory from liquidating
sales centers, so long as such Inventory is being sold at not less than its
Related Tranche A Borrowing Base Value as of such date and the sale thereof does
not create a Default), provided that any such sale of Eligible Inventory
manufactured after the date hereof shall be at a price not less than the
applicable manufacturing cost, unless the Agent otherwise agrees, (ii) any
disposition to a Borrower not in the ordinary course of business, provided that
the Agent receives 30 days prior written notice of such disposition, (iii) any
lease or license in the ordinary course of business, (iv) all transfers of
assets between Excluded Entities in the ordinary course of business and all
transfers of any asset pursuant to the proviso to the definition of “Collateral”
herein, (v) any disposition of obsolete or worn-out equipment in the ordinary
course of business, (vi) the sale of P&I Advances to the Tranche B Issuer,
(vii) the sale of whole loans by the Warehouse Trust, (viii) any sale by the

23



--------------------------------------------------------------------------------



 



Warehouse Trust of securities issued in Securitized Transactions and (ix)
(a) any disposition of assets not included in the Tranche A Borrowing Base
Amount for cash consideration at fair market value to the extent that the Net
Cash Proceeds for all such dispositions do not exceed $15,000,000 in the
aggregate (“Non-Core Exempt Proceeds”), which proceeds may be applied by the
Borrowers for general corporate purposes and working capital needs consistent
with the Budget and shall not reduce the Tranche A Total Commitment or the
Tranche A Borrowing Base Amount and (b) any disposition of Real Property
Collateral and REMIC Retained Interests for cash consideration at fair market
value (in an amount not less than 150% of the related Tranche A Borrowing Base
value unless consented to by the Agent) to the extent that the Net Cash Proceeds
for all such dispositions do not exceed $40,000,000.

               “Permitted Indebtedness” means:



                 (a) any Indebtedness owing to the Agent and the Tranche A
Lenders under this Agreement and the other Tranche A Revolving Loan Documents;  
                 (b) any Indebtedness existing on the Effective Date and set
forth in Schedule 1.01(D) herein, and any replacements thereof;    
               (c) Indebtedness secured by Liens permitted by clauses (f) and
(h) of the definition of Permitted Liens;                    (d) other unsecured
debt having no greater priority than that provided in Section 503(b) of the
Bankruptcy Code;                    (e) in addition to Indebtedness set forth on
Schedule 1.01(D) hereto, other unsecured Indebtedness or Purchase Money
Indebtedness in an aggregate principal amount not to exceed $5,000,000; and    
               (f) The Tranche B Guaranties.

               “Permitted Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within six months from the date of acquisition
thereof; (ii) commercial paper, maturing not more than 270 days after the date
of issue rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of
deposit maturing not more than 270 days after the date of issue, issued by
commercial banking institutions and money market or demand deposit accounts
maintained at commercial banking institutions, each of which is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000; (iv) repurchase agreements having
maturities of not more than 90 days from the date of acquisition which are
entered into with major money center banks included in the commercial banking
institutions described in clause (iii) above and which are secured by readily
marketable direct obligations of the Government of the United States of America
or any agency thereof; (v) money market accounts maintained with mutual funds
having assets in excess of $2,500,000,000; and (vi) tax exempt securities rated
A or better by Moody’s or A+ or better by Standard & Poor’s.

24



--------------------------------------------------------------------------------



 



               “Permitted Liens” means:



                 (a) Liens securing the Obligations;    
               (b) Liens for taxes, assessments and governmental charges the
payment of which is not required under Section 7.01(d) herein;    
               (c) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP, shall have been made therefor;                    (d) Liens
existing on the Effective Date, as set forth on Schedule 7.02(B), but not the
extension of coverage thereof to other Property or the extension of maturity,
refinancing or other modification of the terms thereof or the increase of the
principal amount of the Indebtedness secured thereby (other than the capitalized
amount of any interest, fees or expenses to the extent permitted by the
Bankruptcy Court);                    (e) deposits and pledges securing
(i) obligations incurred in respect of workers’ compensation, unemployment
insurance or other forms of governmental insurance or benefits, (ii) the
performance of bids, tenders, leases, contracts (other than for the payment of
money) and statutory obligations or (iii) obligations on surety or appeal bonds,
but only to the extent such deposits or pledges are incurred or otherwise arise
in the ordinary course of business and secure obligations not past due;    
               (f) purchase money Liens or the interests of lessors under
Capitalized Leases to the extent that such Liens or interests secure Purchase
Money Indebtedness and so long as such Lien attaches only to the asset purchased
or acquired and the Proceeds thereof;                    (g) easements,
right-of-way, zoning restrictions, covenants and restrictions and similar
encumbrances on the use of real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or
(ii) materially impair the value of such property or its use by any Borrower or
any of its Subsidiaries in the normal conduct of such Person’s business;    
               (h) Liens securing the Tranche B Facility;    
               (i) the Lien of the Cash Management Bank in the Non-Pledged
Accounts and the Servicing Rights, but only if the Agent and each of the Tranche
A Lenders shall have approved in writing the documents granting this Lien of the
Cash Management Bank;

25



--------------------------------------------------------------------------------



 





            (j) Liens perfected subsequent to the Filing Date pursuant to
Sections 362(b)(18) or 546(b) of the Bankruptcy Code, to the extent permitted by
such sections, in an aggregate amount not to exceed $2,000,000; and    
          (k) any junior Liens consented to in writing by the Required Tranche A
Lenders.

               “Person” means an individual, corporation, limited liability
company, partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.

               “Pledged Accounts” mean the Deposit Accounts of the Borrowers
pledged to the Tranche A Lenders and listed on Schedule 2.10(A) hereto as
“Pledged Accounts”.

               “Pooling and Servicing Agreements means all agreements listed on
Schedule 7.02(Q) for which any of the Borrowers is the servicer.

               “Post-Default Rate” has the meaning specified therefor in
Section 2.06(b).

               “Priority Trailing Expenses” has the meaning specified therefor
in the definition of the term “Agreed Administrative Expense Priorities.”

               “Priority Professional Expenses” has the meaning specified
therefor in the definition of the term “Agreed Administrative Expense
Priorities.”

               “Priority Triggering Event” has the meaning specified therefor in
the definition of the term “Agreed Administrative Expense Priorities.”

               “Proceeds” means “proceeds” as defined in the Code.

               “Professional Expense Cap” has the meaning specified therefor in
the definition of the term “Agreed Administrative Expense Priorities.”

               “Property” means any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

               “Pro Rata Share” means, with respect to the Tranche A Total
Commitment, the percentage obtained by dividing (i) such Tranche A Lender’s
Commitment by (ii) the Tranche A Total Commitment, provided, that, if the
Tranche A Total Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Tranche A Lender’s Tranche A Revolving
Loans (including Agent Advances) and the denominator shall be the aggregate
unpaid principal amount of all of the Tranche A Revolving Loans (including Agent
Advances).

               “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

26



--------------------------------------------------------------------------------



 



               “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Borrower and the improvements thereto.

               “Real Property Collateral” means any parcel or parcels of Real
Property owned by any Borrower as of the Filing Date or thereafter acquired,
excluding any lot inventory held for resale in the ordinary course of the
Borrowers’ retail sales business.

               “Real Property Collateral under Contract” means with respect to
the Real Property Collateral as of any date of determination, any such parcels
of Real Property Collateral in respect of which (a) the Borrowers have executed
a binding contract of sale with a bona fide third party purchaser, (b) such
contract for sale is not subject to further diligence by the purchaser, (c) the
purchaser has paid to the Borrowers or placed in escrow a non-refundable deposit
of at least 5% (or such lesser percentage as agreed to by Agent) of the cash
purchase price stated in such contract, (d) such contract provides for a closing
date within 60 days of the date of determination and (e) neither the Borrowers
nor the purchaser are in default under such contract.

               “Record” means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.

               “Reference Banks” means three major banks that are engaged in the
London interbank market, as selected by Agent.

               “Reference Rate” means the rate of interest publicly announced by
JPMorgan Chase Bank, its successors or any other commercial bank designated by
the Agent to the Borrowers from time to time, in New York, New York from time to
time as its prime rate or base rate. The prime rate or base rate is determined
from time to time by such bank as a means of pricing some loans to its borrowers
and neither is tied to any external rate of interest or index nor necessarily
reflects the lowest rate of interest actually charged by such bank to any
particular class or category of customers. Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.

               “Register” has the meaning specified therefor in
Section 10.08(b)(ii) hereof.

               “Registered Tranche A Revolving Loan” means each Tranche A
Revolving Loan that is recorded on the Register.

               “Registered Note” means a promissory note in registered form
evidencing a Registered Tranche A Revolving Loan.

               “Regulation T”, “Regulation U” and “Regulation X” mean,
respectively, Regulations T, U and X of the Board or any successor, as the same
may be amended or supplemented from time to time.

               “Reimbursement Account” has the meaning specified therefor in
Section 2.10(e) hereof.

27



--------------------------------------------------------------------------------



 



               “Related Tranche A Borrowing Base Value” shall mean as of any
date of determination, and with respect to any Tranche A Borrowing Base Asset,
the Tranche A Borrowing Base Amount allocable to such Tranche A Borrowing Base
Asset in the calculation of the Tranche A Borrowing Base Amount as of such date.

               “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, seeping,
migrating, dumping or disposing of any Hazardous Material (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Material) into the indoor or outdoor environment,
including ambient air, soil, surface or ground water.

               “Remedial Action” means all actions taken to (i) clean up,
remove, remediate, contain, treat, monitor, assess, evaluate or in any other way
address Hazardous Materials in the indoor or outdoor environment; (ii) prevent
or minimize a Release or threatened Release of Hazardous Materials so they do
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or (iv)
any other actions authorized by 42 U.S.C. §9601.

               “REMIC” means a corporation, trust or other entity that elects to
be treated as a real estate mortgage investment conduit for Federal income tax
purposes or any portion of such an entity’s assets as to which such an election
is made.

               “REMIC Retained Interests” means the securities or contractual
interests retained by the Borrowers or their Subsidiaries whose Capital Stock is
pledged hereunder in connection with a securitization of whole loans originated
by OAC LLC or its Affiliates to the extent that, in the case of retained
certificated securities, such securities are rated “BB” or higher by Standard &
Poors and Moody’s and in the case of retained uncertificated interests, such
interests would receive, as determined by the Agent in its sole discretion, a
rating of “BB” or higher from such rating agencies.

               “Remittance Date” means the seventh (7th) day of each month
following the Effective Date or, if such day is not a Business Day, the next
succeeding Business Day.

               “Reportable Event” means an event described in Section 4043 of
ERISA (other than an event not subject to the provision for 30-day notice to the
PBGC under the regulations promulgated under such Section).

               “Repurchase Agreement” means, collectively, those certain
guarantees of Repurchase Obligations with lenders existing as of the Filing Date
and listed on Schedule 1.01(EE) hereto and any similar repurchase agreement
subsequently entered into by a Borrower and a floor plan lender, the form and
substance of which are customary in Borrowers’ industry, upon prior notice to
and approval by the Agent.

               “Required Tranche A Lenders” means Tranche A Lenders whose Pro
Rata Shares aggregate at least 65% of the Tranche A Total Commitment.

28



--------------------------------------------------------------------------------



 



               “Restructuring Charges” means, for any period, as defined,
consistent with the Budget, the sum of payments related to the following items:
(a) professional fees, (b) key employee retention program, (c) service deposits
and (d) pre-petition accrued vacation.

               “Returned Items” means, to the extent credited to any Pledged
Account at the Cash Management Bank, all (i) returned or charged-back items,
(ii) reversals or cancellations of payment orders, ACH transfers, wire transfers
and other electronic fund transfers, (iii) overdrafts resulting from adjustments
or corrections of previous credits or other postings, and (iv) all similar
returns which result in insufficient funds availability.

               “SEC” means the Securities and Exchange Commission or any other
similar or successor agency of the Federal government administering the
Securities Act.

               “Securities Account” means a “securities account” as that term is
defined in the Code.

               “Securities Act” means the Securities Act of 1933, as amended, or
any similar Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.

               “Securitization Entity” means any corporation, trust or other
entity that elects to be treated as a real estate mortgage investment conduit
for Federal income tax purposes, or any other entity created as a conduit
vehicle to consummate a Securitized Transaction.

               “Securities Intermediary” means a “securities intermediary” as
that term is defined in the Code.

               “Securitization Documentation” means any documentation evidencing
a Securitized Transaction.

               “Securitization Security” means any interest in a Securitization
Entity.

               “Securitization Trust” means any trust created pursuant to the
Pooling and Servicing Agreements.

               “Securitized Transaction” means any sale or other transfer of
Installment Sales Contracts, Securitization Securities, or Mortgage Loans to a
Securitization Entity, or the creation of a pool of Installment Sales Contracts,
which in either case is (i) sponsored by Parent or any of its Subsidiaries, and
(ii) used to support pass-through certificates or other similar securities or
any similar type of transaction that results in the creation of a pool of
Installment Sales Contracts supporting securities sold to investors in publicly
registered or privately placed securities transactions.

               “Senior Claims” means (a) Liens on Inventory (and related
Accounts and Proceeds) owned by New Dimension Homes, Inc. securing Indebtedness
to its floor plan lenders in an aggregate outstanding amount not exceeding
$10,000,000; (b) Liens on the IRB Properties securing the IRBs issued prior to
the Filing Date; and (c) all valid, perfected, non-avoidable secured claims
existing on the Filing Date and listed in Schedule 1.01(E) hereto.

29



--------------------------------------------------------------------------------



 



               “Senior Management and Advisors” means the chief executive
officer, the chief financial officer and the executive vice presidents of the
Parent, the financial advisor and such other officers of the Borrowers and their
Subsidiaries as reasonably designated by the Agent.

               “Servicing Advance Receivables” means all rights of reimbursement
of the Borrowers relating to amounts expended by the Borrowers, as servicer, or
advanced to or on behalf of the Securitization Trusts created by the Borrowers,
as servicer, for which the Borrowers are either entitled to reimbursement or for
which the Borrowers will become entitled to reimbursement upon the liquidation
of repossessed manufactured housing units relating to such advances or upon the
taking of other action by the Borrowers, including without limitation,
determining that certain of such expenditures or advances are unrecoverable from
the underlying obligor or from proceeds of liquidation of the obligor’s
manufactured housing unit, except any “P&I Advances” which serve as collateral
for the Tranche B Facility. Such Servicing Advance Receivables are commonly
referred to as “Servicing Advances,” “P&I Advances,” “Repo Expenses” and
“Liquidation Expenses.”

               “Servicing Fees” means all servicing fees, late fees and other
compensation payable to the servicer under the Servicing Rights.

               “Servicing Rights” has the meaning specified therefor in
Section 7.02(q) hereof.

               “Solvent” means, with respect to the Non-Debtor Borrower and any
Account Debtor on a particular date, that on such date (i) the fair value of
such Person’s assets is not less than the total amount of its liabilities,
(ii) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its existing debts as they become absolute and matured, (iii) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such its ability to pay
as such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which its Property would constitute unreasonably small capital.

               “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and any successor thereto.

               “Subservicing Agreement” means each agreement entered into
between the Non-Debtor Borrower and OAC LLC, pursuant to which OAC LLC agrees to
act as subservicer on behalf of the Non-Debtor Borrower, the servicer of record
under the Pooling and Servicing Agreements relating to Securitized Transactions
or under the Warehouse Facility Documents.

               “Subsidiary” means, with respect to any Person at any date, any
corporation, limited or general partnership, limited liability company, trust,
association or other entity (i) the accounts of which would be consolidated with
those of such Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP or (ii) of which more
than 50% of (A) the outstanding Capital Stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors of

30



--------------------------------------------------------------------------------



 



such corporation, (B) the interest in the capital or profits of such partnership
or limited liability company or (C) the beneficial interest in such trust or
estate is, at the time of determination, owned or controlled directly or
indirectly through one or more intermediaries, by such Person.

               “Suburban” means Suburban Home Sales, Inc., a Michigan
corporation.

               “Suburban Group” means (i) Suburban, (ii) Tri-State Insurance
Agency, Inc., a Michigan corporation, (ii) FSI Financial Services, Inc., a
Michigan corporation, (iii) Home Service Contract, Inc., a Michigan corporation
and (iv) New Dimension Home Sales Inc., a Delaware Corporation.

               “Supporting Obligations” means “supporting obligations” as that
term is defined in the Code.

               “Swing Line Commitment” means has the meaning set forth herein in
the definition of “Tranche A Total Commitment”.

               “Tax Refund” means the proceeds of the estimated $25,000,000
federal tax refund relating to the year ended September 30, 2002 due to the
Borrowers.

               “Termination Event” means (i) a Reportable Event with respect to
any Employee Plan other than the commencement of the Chapter 11 Cases, (ii) any
event that causes any Borrower or any of its ERISA Affiliates to incur liability
under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code, (iii) the
filing of a notice of intent to terminate an Employee Plan or the treatment of
an Employee Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings by the PBGC to terminate an Employee Plan,
or (v) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.

               “Title Insurance Policy” means a mortgagee’s loan policy, in form
and substance satisfactory to the Agent, together with all endorsements made
from time to time thereto, issued by or on behalf of a title insurance company
satisfactory to the Agent, insuring the Lien created by a Mortgage in an amount
and on terms satisfactory to the Agent, delivered to the Agent.

               “Tranche A Borrowing Base Amount” shall mean, as of any date of
determination, the sum of the products of the value of each Tranche A Borrowing
Base Asset (determined in accordance with the applicable Valuation Methodology)
multiplied by the applicable Advance Rate, which products shall not exceed the
applicable Maximum Borrowing Base Sublimits as of such date, as set forth in
Section 2.01, and which sum shall not exceed the Tranche A Total Commitment as
of such date.

               “Tranche A Borrowing Base Assets” means Eligible Inventory,
Eligible Accounts, REMIC Retained Interests, Warehouse Equity, Servicing Advance
Receivables, Corporate Advance Receivables, Real Property Collateral, Real
Property Collateral under Contract and cash on deposit in the Tranche A SPE’s
Reimbursement Account.

31



--------------------------------------------------------------------------------



 



               “Tranche A Borrowing Base Availability” means, as of any date of
determination, the difference between the Tranche A Borrowing Base Amount and
the Tranche A Exposure, calculated in the manner set forth on Section 2.01(a)
hereto.

               “Tranche A Borrowing Base Certificate” means a certificate in the
form of Exhibit D hereto.

               “Tranche A Exposure” means, as of any date of determination, the
sum of (i) the Tranche A Revolving Loans outstanding, (ii) the Professional
Expense Cap, (iii) the Section 2.01(b) reserve amount and (iv) the LC Exposure.

               “Tranche A Facility” has the meaning specified therefor in the
recitals hereto.

               “Tranche A Guaranties” means (i) the guaranty dated as of the
date hereof by the Tranche B Issuer and (ii) the guaranty dated as of the date
hereof by the Tranche A SPE, both guaranteeing the Borrowers’ Obligations
hereunder.

               “Tranche A Lender” has the meaning specified therefor in the
preamble hereto.

               “Tranche A Revolving Loan” means a loan made by a Tranche A
Lender to the Borrowers pursuant to Section 2.01(a).

               “Tranche A Revolving Loan Account” means an account maintained
hereunder by the Agent on its books of account, at the Payment Office and with
respect to the Borrowers, in which the Borrowers will be charged with all
Tranche A Revolving Loans made to, and all other Obligations incurred by, the
Borrowers.

               “Tranche A Revolving Loan Documents” means this Agreement, the
Tranche A Revolving Loan Notes, the Tranche A Guaranties, the Account Control
Agreements, the Final Bankruptcy Court Order, the Tranche A SPE Security
Agreement, the Tranche A SPE Receivables Contribution Agreement, the documents
described in Section 3.01(f) hereof and all other agreements, instruments, and
other documents executed and delivered pursuant hereto or thereto or otherwise
evidencing or securing any Tranche A Revolving Loan or other Obligation.

               “Tranche A Revolving Loan Note” means each promissory note of the
Borrowers, made jointly and severally payable to the order of a Tranche A
Lender, evidencing the Indebtedness resulting from the making by such Tranche A
Lender to the Borrowers of Tranche A Revolving Loans and delivered to such
Tranche A Lender, as such promissory note may be amended, supplemented,
restated, modified or extended from time to time, and any promissory note or
notes issued in exchange or replacement therefor. The term “Tranche A Revolving
Loan Note” shall include any Registered Note evidencing the Tranche A Revolving
Loans and delivered pursuant to Section 2.03.

               “Tranche A Secured Parties” means the Agent and the Tranche A
Lenders.

               “Tranche A SPE” means Oakwood Tranche A Servicing Advance
Receivables Company, LLC, a Nevada limited liability company and a wholly-owned
Subsidiary of the Non-Debtor Borrower.

32



--------------------------------------------------------------------------------



 



               “Tranche A SPE Security Agreement” means the Security Agreement
dated as of the date hereof by the Tranche A SPE in favor of (i) the Agent, for
the benefit of the Tranche A Secured Parties, and (ii) the Tranche B Indenture
Trustee, for the benefit of the Tranche B Secured Parties.

               “Tranche A SPE Receivables Contribution Agreement” means the
Tranche A Receivables Contribution Agreement dated as of the date hereof between
the Tranche A SPE and the Non-Debtor Borrower.

               “Tranche A Total Commitment” means $125,000,000 (the “Base
Commitment”); provided that for up to 10 consecutive days in any calendar month
the Base Commitment shall be increased by $15,000,000 (such additional
$15,000,000 commitment, the “Swing Line Commitment”), as such amount may be
reduced from time to time pursuant to the terms of this Agreement or limited by
order of the Bankruptcy Court; provided further that at least 10 days must
elapse between the date the Swing Line Commitment is reduced to zero and the
date on which any amount is redrawn under the Swing Line Commitment.

               “Tranche B Agreements” means (i) the Note Purchase Agreement
among the Tranche B Issuer, the lenders party thereto and the Agent, (ii) the
Receivables Purchase Agreement between the Tranche B Issuer and the Non-Debtor
Borrower, (iii) the Tranche B Facility Indenture made by the Tranche B Issuer to
the indenture trustee named therein in respect of the Tranche B Facility,
(iv) the Tranche B Guaranties, and (v) all other agreements evidencing the
Tranche B Facility.

               “Tranche B Completion” means the satisfaction of all conditions
precedent to the effectiveness of the Tranche B Agreements or the continuation
of the Tranche B Facility on the terms of such Tranche B Facility as have been
agreed to by the Tranche B Purchasers.

               “Tranche B Collateral” means the “Collateral” as defined in the
Tranche B Facility Indenture.

               “Tranche B Facility” has the meaning specified in the recitals
hereto.

               “Tranche B Facility Indenture” means the indenture for the
Tranche B Facility in substantially the form of Schedule 1.01(G) hereto.

               “Tranche B Guaranties” means (i) the guaranty dated as of the
date hereof by each of the Borrowers hereunder and (ii) the guaranty dated as of
the date hereof by the Tranche A SPE, both guaranteeing the Tranche B Issuer’s
obligations under the Tranche B Agreements.

               “Tranche B Issuer” has the meaning specified in the recitals
hereto.

               “Tranche B Indenture Trustee” has the meaning specified in the
Tranche B Facility Indenture.

               “Tranche B Agent” means Greenwich Capital Financial Products,
Inc. as agent for the Tranche B Indenture Trustee.

33



--------------------------------------------------------------------------------



 



               “Tranche B Purchaser” means each purchaser for the Tranche B
Facility.

               “Tranche B Secured Parties” has the meaning specified in the
Tranche B Facility Indenture.

               “Valuation Methodology” means, with respect to any Tranche A
Borrowing Base Asset, the “Valuation Methodology” applicable to such Tranche A
Borrowing Base Asset as set forth on Section 2.01(a) hereto.

               “Verification Agent” has the meaning provided in the Tranche B
Agreements.

               “Warehouse Equity” means, as of any date of determination, with
respect to the whole loans sold to the Warehouse Trust under the Warehouse
Facility and meeting the criteria of eligibility thereunder (with such
modifications to such criteria following the date hereof as are approved by the
Agent in its Permitted Discretion) (the “Eligible Warehouse Loans”), the
difference between (a)(i) the Net Cash Proceeds received by the Borrowers from
the sale of securities rated “BB” or higher by Standard & Poor’s and Moody’s as
a percentage of the unpaid principal balance of loans comparable to the Eligible
Warehouse Loans securitized within the past 90 days or (ii) if the Warehouse
Trust is actively pursuing a sale or securitization of the Eligible Warehouse
Loans, the Net Cash Proceeds which the Agent in its Permitted Discretion (in
consultation with the Borrowers and based on subordination and
overcollateralization levels received by from Standard & Poors and Moody’s with
respect to a proposed securitization of all or a portion of the Eligible
Warehouse Loans and other relevant market data and considerations) determines
would be realized by the Warehouse Trust in connection with a securitization of
such loans as a percentage of the unpaid principal balance of such loans
(assuming all resulting securities which would be rated “BB” or higher are sold
in arms’-length transactions to investors), in each case multiplied by the
unpaid balance of the Eligible Warehouse Loans as of the date of determination
and (b) the outstanding principal balance of advances made by the Warehouse
Lender under the Warehouse Facility in respect of the Eligible Warehouse Loans
as of the date of such determination.

               “Warehouse Facility” means that certain receivables purchase
facility provided to Parent or any of its Subsidiaries pursuant to the Warehouse
Facility Documents, as amended as of the date hereof.

               “Warehouse Facility Documents” means, collectively, (a) that
certain Custodial Agreement dated as of February 9, 2001 among OMI Note Trust
2001-A as Issuer, the Warehouse Lender as Note Agent, OAC LLC as Seller-Servicer
and The Chase Manhattan Bank as Custodian, (b) that certain Class A Note
Purchase Agreement dated as of February 9, 2001 among OMI Note Trust 2001-A as
Issuer, OAC LLC as Seller-Servicer, Oak Leaf Holdings, LLC as Depositor, Ginkgo
Corporation as Transferor, the purchasers party thereto and the Warehouse Lender
as agent, (c) that certain Sale and Servicing Agreement dated as of February 9,
2001, among Oak Leaf Holdings, LLC, as Depositor, OMI Note Trust 2001-A as
Issuer, Ginkgo Corporation, as Transferor, OAC LLC as Seller-Servicer and The
Chase Manhattan Bank as Backup Servicer, Indenture Trustee and Custodian,
(d) that certain Trust Agreement dated as of February 9, 2001 between Oak Leaf
Holdings, LLC as Depositor and Wilmington Trust Company as Owner Trustee, and
(e) that certain Indenture dated as of February 9, 2001

34



--------------------------------------------------------------------------------



 



between OMI Note Trust 2001-A as Issuer and The Chase Manhattan Bank as
Indenture Trustee, together with any amendments to such agreements on or before
December 31, 2002, and any amendments thereafter in form and substance
satisfactory to Agent, and including any similar agreement entered into
thereafter in replacement thereof, relating to the Warehouse Trust.

               “Warehouse Lender” means Credit Suisse First Boston, New York
Branch, as note agent.

               “Warehouse Trust” means OMI Note Trust 2001-A or any successor or
replacement entity that is now existing or hereafter formed (including OMI Note
Trust 2003-A), each in form and substance satisfactory to Agent.

               “WARN” has the meaning specified therefor in Section 6.01(j)
herein.

               “Whole Loan Adjustment” has the meaning specified therefor in
Section 7.01(t) herein.

     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

     Section 1.03 Accounting and Code Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Code and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.

     Section 1.04 Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation

35



--------------------------------------------------------------------------------



 



of fees or interest payable to the Agent or any Tranche A Lender, such period
shall in any event consist of at least one full day.

ARTICLE II
THE LOANS

     Section 2.01 The Commitments.



       (a) Subject to the terms and conditions and relying upon the
representations and warranties herein set forth and subject to the Final
Bankruptcy Court Order, each Tranche A Lender severally agrees to make Tranche A
Revolving Loans to the Borrowers as requested in accordance with Section 2.02
herein (though the Borrowers will use reasonable efforts to limit such borrowing
requests to no more than once per week), on or after the Effective Date and
until five (5) Business Days prior to the Final Maturity Date, or until the
earlier reduction of its respective Commitment to zero in accordance with the
terms hereof, in an aggregate principal amount not to exceed such Tranche A
Lender’s Pro Rata Share of the Tranche A Borrowing Base Amount less the LC
Exposure. For purposes of this Agreement, “Tranche A Borrowing Base Asset”,
“Valuation Methodology”, “Advance Rates” and “Maximum Borrowing Base Sublimit”
are as set forth below as of any date of determination.

36



--------------------------------------------------------------------------------



 

                                  Tranche A Borrowing   Maximum Borrowing Base
Asset   Valuation Methodology   Advance Rate   Base Sublimit

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.   Eligible
Inventory   Periodic appraisals conducted by or on behalf of the Tranche A
Lenders in consultation with the Borrowers and actual wholesale purchase prices
realized by the Borrowers on bona fide sales of manufactured housing units in
blocks of 10 or more units in wholesale transactions within the past 120 days  
Lesser of (a) 60% of Borrowers’ manufacturing cost (as determined by Agent and
its appraisers in good faith in consultation with the Borrowers) and (b) 80% of
the applicable Net Liquidation Percentage.   $ 60,000,000   2.   Eligible
Accounts   100% of outstanding principal balance of Eligible Accounts   Maximum
Account Advance
Rate   $ 10,000,000   3.   REMIC
Retained
Interests   Value for lending purposes determined in good faith by Agent taking
into account, among other factors, expected cumulative default and loss rates,
prepayment speeds, delinquency rates and appropriate discount rate.   67%   $
20,000,000   4.   Warehouse
Equity   100% of the Warehouse Equity   50%   $ 12,000,000   5.   Servicing
Advance
Receivables   85% of Servicing Advance Receivables representing advances of
Liquidation Expenses or Escrow Advances, to the extent the Borrowers are
pursuing reimbursement diligently and in good faith.   80%   $ 55,000,000 * 6.  
Corporate
Advance
Receivables   50% of Servicing Advance Receivables disbursed by the Borrowers
via the “Corporate Advance” module under its Alltel loan servicing system
(excluding refurbishment expenses under the Borrowers’ loan assumption program),
to the extent the Borrowers are pursuing reimbursement diligently and in good
faith   80%   $ 25,000,000*
(*Until funding occurs under the Tranche B Agreements, aggregate Sublimit for
Servicing Advance Receivables and Corporate Advance Receivables shall be
$25,000,000)

37



--------------------------------------------------------------------------------



 

                                  Tranche A Borrowing   Maximum Borrowing Base
Asset   Valuation Methodology   Advance Rate   Base Sublimit

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

7.   Real Property
Collateral (not
under Contract)                   $ 25,000,000       a.   Corporate Office
Building and related parcels   a.   Quick-sale (or auction) appraisal conducted
by or on behalf of the Tranche A Lenders.   a.   50%             b.   Sales
Centers   b.   Lower of (i) quick-sale (or auction) appraisal conducted by or on
behalf of the Tranche A Lenders; provided that if the appraisal does not provide
a “quick sale” or “auction value”, the Agent may adjust the appraised value in
its sole discretion to approximate quick-sale or auction value; and (ii) 50% of
tax assessment.   b.   25%             c.   Manufacturing
Plants   c.   Quick-sale (or auction) appraisal conducted by or on behalf of the
Tranche A Lenders; provided that if the appraisal does not provide a “quick
sale” or “auction value”, the Agent may adjust the appraised value in its sole
discretion to approximate quick-sale or auction value.   c.   25%         8.  
Real Property
Collateral under
Contract   Cash purchase price specified in executed sale contract   80%   $
15,000,000   9.   Cash on Deposit in
Tranche A SPE’s
Reimbursement Account   Amount on deposit   100%     Amount on deposit  



       The Tranche A Borrowing Base Amount will be calculated weekly (or more
frequently at the request of the Agent) in the manner set forth in the form of
Tranche A Borrowing Base Certificate attached as Exhibit D hereto.

38



--------------------------------------------------------------------------------



 





       (b) Anything to the contrary in this Section 2.01 notwithstanding, Agent
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Tranche A Borrowing Base Amount, including, but not
limited to, reserves with respect to (i) sums that Borrowers are required to pay
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and have failed to pay
under any Section of this Agreement or any other Tranche A Revolving Loan
Document, (ii) amounts owing by Borrowers to any Person to the extent secured by
a Lien on, or trust over, any of the Collateral (other than any Permitted Lien
entitled to have priority over the Liens securing the Obligations), in and to
such item of the Collateral and (iii) exposure with respect to Returned Items
and other service charges, fees and expenses relating to the Pledged Accounts.
In addition to the foregoing, Agent shall have the right to decrease the Advance
Rates set forth in Section 2.01(a) from time to time (for such periods of time
as may be determined by Agent) based on Borrowers’ actual liquidation
experience, and to have the Inventory and Real Property reappraised by a
qualified appraisal company selected by Agent from time to time after the
Effective Date for the purpose of redetermining the value of the Eligible
Inventory and Real Estate portions of the Collateral and, as a result,
redetermining the Tranche A Borrowing Base Amount.          (c) Notwithstanding
the foregoing, the aggregate Tranche A Exposure at any time shall not exceed the
Tranche A Borrowing Base Amount in effect as of such date. The Commitment of
each Tranche A Lender and the Tranche A Total Commitment shall be reduced in
accordance with Section 2.07 herein and shall automatically and permanently be
reduced to zero on the Final Maturity Date. Subject to the terms and conditions
of this Agreement, amounts borrowed pursuant to this Section 2.01 may be repaid
and reborrowed at any time during the term of this Agreement.          (d) The
Borrowers may request up to $60,000,000 of the Tranche A Borrowing Base Amount
be reserved as collateral for Letters of Credit issued by Issuing Banks (which
reserve obligations shall terminate on the Final Maturity Date) (such reserved
amount, the “LC Exposure”) or be drawn to cash collateralize Letters of Credit;
provided, however, that no such request shall be honored by the Agent on behalf
of the Lenders if (i) a Default or Event of Default has occurred and is
continuing or (ii) after giving effect to such request, the Tranche A Exposure
would exceed the Tranche A Borrowing Base Amount.          (e) The Proceeds of
the Tranche A Revolving Loans shall be used (i) to repay the Foothill Facility,
(ii) to cash collateralize Letters of Credit as provided in Section 2.01(d)
above, and (iii) for working capital and other general corporate purposes
(including, without limitation, payments of fees and expenses to professionals
under Sections 330 and 331 of the Bankruptcy Code and administrative expenses of
the kind specified in Section 503(b) of the Bankruptcy Code incurred in the
ordinary course of business of the Borrowers) and (iv) for any other use not
prohibited by the terms of this Agreement, to the extent approved (if such
approval is required) by the Bankruptcy Court. The Borrowers may not use such
Proceeds in connection with (i) the prosecution of an adversary proceeding
against the Agent, the Tranche A Lenders, the Tranche B Indenture

39



--------------------------------------------------------------------------------



 





  Trustee or the Tranche B Purchasers, except to the extent necessary to
determine an Event of Default; (ii) any challenge respecting the priority or
validity of any Lien granted under the Tranche A Revolving Loan Documents or the
Tranche B Agreements; or (iii) following the issuance of a notice of an Event of
Default under the Tranche A Revolving Loan Documents or an event of default
under the Tranche B Agreements or the Final Bankruptcy Court Order, and absent a
Bankruptcy Court determination or agreement by the Agent, the Tranche A Lenders,
the Tranche B Indenture Trustee or the Tranche B Purchasers that such default
did not occur or is waived, any action preventing or hindering or unreasonably
delaying, whether directly or indirectly, the Agent’s enforcement of its Liens
or realization upon the Collateral.

     Section 2.02 Making the Tranche A Revolving Loans.



       (a) The Administrative Borrower shall give the Agent prior telephone
notice (immediately confirmed in writing, in substantially the form of Exhibit A
hereto (a “Notice of Borrowing”)), not later than 12:00 noon (New York City
time) on the date which is two (2) Business Days prior to the date of the
proposed Tranche A Revolving Loan. Such Notice of Borrowing shall be irrevocable
and shall specify (i) the principal amount of the proposed Tranche A Revolving
Loan, (ii) the use of the proceeds of such proposed Tranche A Revolving Loan (if
made within 60 days prior to the Final Maturity Date, if to be pledged as cash
collateral for Letters of Credit or if otherwise requested by the Agent) and
(iii) the proposed borrowing date, which must be a Business Day. The Agent and
the Tranche A Lenders may act without liability upon the basis of written,
telecopied or telephonic notice believed by the Agent in good faith to be from
the Administrative Borrower (or from any Authorized Officer thereof designated
in writing purportedly from the Administrative Borrower to the Agent). The
Borrowers hereby waive the right to dispute the Agent’s record of the terms of
any such telephonic Notice of Borrowing. The Agent and each Tranche A Lender
shall be entitled to rely conclusively on any Authorized Officer’s authority to
request Tranche A Revolving Loans on behalf of the Borrowers until the Agent
receives written notice to the contrary. The Agent and the Tranche A Lenders
shall have no duty to verify the authenticity of the signature appearing on any
written Notice of Borrowing. Except as otherwise provided in this Section 2.02,
Tranche A Revolving Loans shall be made ratably in accordance with each Tranche
A Lender’s Pro Rata Share.          (b) Each Notice of Borrowing pursuant to
this Section 2.02 shall be irrevocable and the Borrowers shall be bound to make
a borrowing in accordance therewith. Each Tranche A Revolving Loan shall be made
in a minimum amount of $1,000,000 and shall be in an integral multiple of
$500,000.          (c) Except as otherwise provided in this Section 2.02(c), all
Tranche A Revolving Loans under this Agreement shall be made by the Tranche A
Lenders simultaneously and proportionately to their Pro Rata Shares of the
Tranche A Total Commitment as set forth in Schedule 1.01(F) hereto, it being
understood that no Tranche A Lender shall be responsible for any default by any
other Tranche A Lender in that other Tranche A Lender’s obligations to make a
Tranche A Revolving Loan requested hereunder, nor shall the Commitment of any
Tranche A Lender be increased or decreased

40



--------------------------------------------------------------------------------



 





  as a result of the default by any other Tranche A Lender in that other Tranche
A Lender’s obligation to make a Tranche A Revolving Loan requested hereunder,
and each Tranche A Lender shall be obligated to make the Tranche A Revolving
Loans required to be made by it by the terms of this Agreement regardless of the
failure of any other Tranche A Lender to do so.

               (ii) Notwithstanding any other provision of this Agreement, and
in order to reduce the number of fund transfers among the parties hereto, the
Borrowers, the Agent and the Tranche A Lenders agree that the Agent may (but
shall not be obligated to), and the Borrowers and the Tranche A Lenders hereby
irrevocably authorize the Agent to, fund, on behalf of the Tranche A Lenders,
Tranche A Revolving Loans pursuant to Section 2.01; provided, however, that the
Agent shall in no event fund such Tranche A Revolving Loans if the Agent shall
have received written notice from the Required Tranche A Lenders prior to the
funding of the proposed Tranche A Revolving Loan that one or more of the
conditions precedent contained in Section 5.02 will not be satisfied on the day
of the proposed Tranche A Revolving Loan. If the Administrative Borrower gives a
Notice of Borrowing requesting a Tranche A Revolving Loan and the Agent elects
not to fund such Tranche A Revolving Loan on behalf of the Tranche A Lenders,
then promptly after receipt of the Notice of Borrowing requesting such Tranche A
Revolving Loan, the Agent shall notify each Tranche A Lender of the specifics of
the requested Tranche A Revolving Loan and that it will not fund the requested
Tranche A Revolving Loan on behalf of the Tranche A Lenders. If the Agent
notifies the Tranche A Lenders that it will not fund a requested Tranche A
Revolving Loan on behalf of the Tranche A Lenders, each Tranche A Lender shall
make its Pro Rata Share of the Tranche A Revolving Loan available to the Agent,
in immediately available funds, at the Payment Office no later than 3:00 p.m.
(New York City time) (provided that the Agent requests payment from such Tranche
A Lender not later than noon on the prior Business Day) on the date of the
proposed Tranche A Revolving Loan. The Agent will make the proceeds of such
Tranche A Revolving Loans available to the Borrowers on the day of the proposed
Tranche A Revolving Loan by causing an amount, in immediately available funds,
equal to the proceeds of all such Tranche A Revolving Loans received by the
Agent at the Payment Office or the amount funded by the Agent on behalf of the
Tranche A Lenders to be deposited in an account designated by the Administrative
Borrower.

               (iii) If the Agent has notified the Tranche A Lenders that the
Agent, on behalf of the Tranche A Lenders, will fund a particular Tranche A
Revolving Loan pursuant to Section 2.02(c)(ii), the Agent may assume that such
Tranche A Lender has made such amount available to the Agent on such day and the
Agent, in its sole discretion, may, but shall not be obligated to, cause a
corresponding amount to be made available to the Borrowers on such day. If the
Agent makes such corresponding amount available to the Borrowers and such
corresponding amount is not in fact made available to the Agent by such Tranche
A Lender, the Agent shall be entitled to recover such corresponding amount on
demand from such Tranche A Lender together with interest thereon, for each day
from the date such payment was due until the date such amount is paid to the
Agent, at the Federal Funds Rate for three Business Days and thereafter at the
Reference Rate. During the period in which such Tranche A Lender has not paid
such corresponding amount to the Agent, notwithstanding anything to the contrary
contained in this Agreement or any other Tranche A Revolving Loan Document, the
amount so advanced by the Agent to the Borrowers shall, for all purposes hereof,
be a Tranche A Revolving Loan made by the Agent for its own account. Upon any
such failure by a Tranche A Lender to pay the

41



--------------------------------------------------------------------------------



 



Agent, the Agent shall promptly thereafter notify the Administrative Borrower of
such failure and the Borrowers shall immediately pay such corresponding amount
to the Agent for its own account.

               (iv) Nothing in this Section 2.02(c) shall be deemed to relieve
any Tranche A Lender from its obligations to fulfill its Commitment hereunder or
to prejudice any rights that the Agent or the Borrowers may have against any
Tranche A Lender as a result of any default by such Tranche A Lender hereunder.

               (v) The Tranche A Lenders shall have no obligation to fund
Tranche A Revolving Loans during the pendency of any claim being asserted, or
action being taken, against the Collateral as described in Section 7.01(cc)
herein.

     Section 2.03 Tranche A Revolving Loan Notes.

               If requested in writing by such Tranche A Lender, each Tranche A
Revolving Loan made by a Tranche A Lender to the Borrowers shall be evidenced by
a single Tranche A Revolving Loan Note, duly executed on behalf of the
Borrowers, dated the Effective Date, and delivered to and made jointly and
severally payable to the order of such Tranche A Lender in a principal amount
equal to the maximum amount of such Tranche A Lender’s Tranche A Revolving Loan.

     Section 2.04 Limitation on Types of Tranche A Revolving Loans; Illegality.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBO Base Rate, (a) the Agent determines, in good faith,
which determination shall be conclusive, that quotations of interest rates for
the relevant deposits referred to in the definition of “LIBO Base Rate” in
Section 1.01 hereof are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for Tranche A
Revolving Loans as provided herein or (b) it becomes unlawful for any Tranche A
Lender to honor its obligation to make or maintain Tranche A Revolving Loans
hereunder using a LIBO Rate, then the Agent shall give the Administrative
Borrower prompt notice thereof and, so long as such condition remains in effect,
the Tranche A Lenders shall, following discussions with the Administrative
Borrower, select in good faith an index that approximates as closely as
reasonably practicable the LIBO Base Rate.

     Section 2.05 Repayment of Tranche A Revolving Loans; Evidence of Debt.



       (a) In addition to the joint and several obligations of each Borrower
under Section 4.05 herein, each Borrower hereby unconditionally promises to pay
to the Agent in the Agent’s Account for the account of the Tranche A Lenders,
the then unpaid principal amount of each Tranche A Revolving Loan made to it by
such Tranche A Lender on the Final Maturity Date (or such earlier date on which
the Tranche A Revolving Loans become due and payable pursuant to the terms of
this Agreement). Each Borrower hereby further agrees to pay to the Agent’s
Account for the account of the Tranche A Lenders interest on the unpaid
principal amount of the Tranche A Revolving Loans made

42



--------------------------------------------------------------------------------



 





  to it from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates set forth, in Section 2.06.    
     (b) Each Tranche A Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Tranche A Lender resulting from each Tranche A Revolving Loan of such
Tranche A Lender from time to time, including the amounts of principal and
interest payable and paid to such Tranche A Lender from time to time under this
Agreement.          (c) The Agent, on behalf of the Borrowers, shall maintain
the Register pursuant to Section 10.08, and a subaccount therein for each
Tranche A Lender, in which shall be recorded (i) the amount of each Tranche A
Revolving Loan made by such Tranche A Lender and any Tranche A Revolving Loan
Note evidencing such Tranche A Revolving Loan, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrowers to
each Tranche A Lender hereunder and (iii) both the amount of any sum received by
the Agent hereunder from the Borrowers and each Tranche A Lender’s Pro Rata
Share thereof.          (d) The Agent shall promptly distribute any sum received
hereunder for the account of the Tranche A Lenders to each Tranche A Lender,
pursuant to applicable wire instructions received from each Tranche A Lender in
writing, as soon as practicable but in any case within one (1) Business Day in
an amount equal to such Tranche A Lender’s Pro Rata Share.          (e) The
entries made in the Register and the accounts of each Tranche A Lender
maintained pursuant to this Section 2.05 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Tranche A Lender or the Agent to maintain the Register or any
such account, or any error therein, shall not in any manner affect the
obligation of the relevant Borrower to repay (with applicable interest) the
Tranche A Revolving Loans made to the Borrowers by such Tranche A Lender in
accordance with the terms of this Agreement.

     Section 2.06 Interest.



       (a) Tranche A Revolving Loans. Each Tranche A Revolving Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Tranche A Revolving Loan until such principal amount becomes due or
is earlier repaid, at a rate per annum equal to the greater of (i) the LIBO Rate
plus 5.0% and (ii) 9.5%.          (b) Default Interest. To the extent permitted
by law, upon the occurrence and during the continuance of an Event of Default,
the principal of, and all accrued and unpaid interest on, all Tranche A
Revolving Loans and all fees, indemnities or any other Obligations of the
Borrowers under this Agreement, the Tranche A Revolving Loan Notes and other
Tranche A Revolving Loan Documents shall bear interest, from the date such Event
of Default occurred until such Event of Default is cured or waived in writing

43



--------------------------------------------------------------------------------



 





  in accordance herewith, at a rate per annum equal to the greater of (i) the
LIBO Rate plus 7.0% and (ii) 11.5% (the “Post-Default Rate”).    
     (c) Interest Payment. Interest on each Tranche A Revolving Loan shall be
payable with respect to each Interest Period, in arrears, on each Remittance
Date, commencing on the first Remittance Date following the date on which such
Tranche A Revolving Loan is made, and on the Final Maturity Date. Interest at
the Post-Default Rate shall be payable on demand. The Borrowers hereby authorize
the Agent to, and the Agent may, from time to time, charge the Tranche A
Revolving Loan Account pursuant to Section 4.01 with the amount of any interest
payment due hereunder.          (d) General. All interest shall be computed on
the basis of a year of 360 days for the actual number of days, including the
first day but excluding the last day, elapsed.

     Section 2.07 Prepayment of Tranche A Revolving Loans.



       (a) Optional Prepayment. The Borrowers may prepay without penalty or
premium the principal of any Tranche A Revolving Loan, in whole or in part,
together with accrued and unpaid interest thereon. The Borrowers shall use
reasonable efforts to provide at least one Business Day’s prior notice of any
such optional prepayment.          (b) Mandatory Repayment.



                 (i) Borrowing Base Deficiency. Should the Tranche A Exposure
exceed the Tranche A Borrowing Base Amount or the Tranche A Total Commitment at
any time, the Borrowers shall within one (1) Business Day repay the Tranche A
Revolving Loans in the amount of such deficiency.    
               (ii) Reduction in Base Commitment. The Base Commitment shall be
reduced by an amount equal to, and the Tranche A Revolving Loans outstanding
shall be repaid in an amount equal to, 50% of the Net Cash Proceeds in excess of
the Related Tranche A Borrowing Base Value of Permitted Dispositions made under
clause (ix)(b) of the definition of “Permitted Disposition” herein. The
remaining 50% of such Net Cash Proceeds (the “Borrowing Base Exempt Proceeds”)
may, subject to all the terms and provisions of this Agreement, be applied by
the Borrowers for general corporate purposes and working capital needs. With
respect to any disposition of Real Property Collateral under Contract, the
determination of Borrowing Base Exempt Proceeds shall be based on the Related
Tranche A Borrowing Base Value of such asset as of the most recent date on which
it was classified for Tranche A Borrowing Base Amount purposes as Real Property
Collateral.                    (iii) Dispositions; Casualty Proceeds; Incurrence
of Indebtedness. Immediately upon (A) any Disposition by any Borrower, (B) any
receipt of the proceeds of insurance or other compensation in respect of any
Casualty Event affecting the Property of a Borrower or any condemnation award,
(C) any incurrence of Indebtedness other than Permitted Indebtedness and (D) and
payments made in contravention of Section 7.02(i) and Section 7.02(j) hereof,
the Borrowers shall prepay

44



--------------------------------------------------------------------------------



 





  the outstanding principal of the Tranche A Revolving Loans, together with
accrued and unpaid interest thereon, in an amount equal to (I) in the case of
clause A or B above, 100% of the Net Cash Proceeds received by any Borrower in
connection with any such event; and (II) in the case of clause C or D above,
100% of the amount of such Indebtedness or payments, respectively.    
               (iv) Excess Cash Flow. All unrestricted cash of the Borrowers in
excess of $5,000,000 in the Concentration Account will be paid on each
Remittance Date (or on such more frequent basis as required by the Agent) into
the Agent’s Account to repay Tranche A Revolving Loans or to the extent required
as additional cash collateral under the Tranche B Facility. Such repayment will
not reduce the Tranche A Borrowing Base Amount or the Tranche A Total Commitment
unless such cash represents Proceeds of Tranche A Borrowing Base Assets, in
which case the provisions in Section 2.07(b)(i) and Section 2.07(b)(ii) above
shall apply, as applicable. The Borrowers shall use diligent, good faith efforts
to weekly (or on such more frequent basis as required by the Agent) concentrate
in the Concentration Account all unrestricted cash in accounts of sales offices,
plants and other field locations.                    (v) Exempt Proceeds.
Notwithstanding Section 2.07(b)(ii) and Section 2.07(b)(iii) above, but subject
to Section 2.07(b)(i) above and so long as no Default or Event of Default has
occurred and is continuing under the Tranche A Facility, Exempt Proceeds may be
applied by the Borrowers for general corporate purposes and working capital
needs, provided that any Exempt Proceeds not applied for such purposes as of any
Remittance Date shall be subject to Section 2.07(b)(iii).    
               (c) Cumulative Prepayments. Except as otherwise expressly
provided in this Section 2.07, payments with respect to any subsection of this
Section 2.07 are in addition to payments made or required to be made under any
other subsection of this Section 2.07.

     Section 2.08 Fees.



       (a) Facility Fee. The Borrowers shall pay to the Agent for the account of
the Tranche A Lenders, in accordance with a written agreement among such Tranche
A Lenders, a non-refundable facility fee (the “Facility Fee”) equal to (a) two
(2) percent of the Maximum Credit minus the Due Diligence Fee, payable upon
entry of the Final Bankruptcy Court Order; and (b) two (2) percent of the
Maximum Credit payable at the Final Maturity Date.          (b) Breakup and Due
Diligence Fee.                    Pursuant to an order of the Bankruptcy Court
dated November 26, 2002, the Debtor Borrowers have (i) agreed to pay to the
Agent for the account of the Tranche A Lenders a break-up fee (the “Break-Up
Fee) equal to $2,150,000 under the terms set forth in such order and (ii) paid
to the Agent for the account of the Tranche A Lenders a fully earned and
non-refundable due diligence fee (the “Due Diligence Fee”) equal to $500,000.

45



--------------------------------------------------------------------------------



 





       (c) Letter of Credit Fee.                    The Borrowers shall pay to
the Agent for the account of the Tranche A Lenders a fee in respect of the LC
Exposure (the “Letter of Credit Fee”) equal to 5.0 percent per annum multiplied
by the average daily amount of the LC Exposure in a given month, payable monthly
in arrears on each Remittance Date.          (d) Nonusage Fee    
               On each Remittance Date, the Borrowers shall pay to the Agent for
the account of the Tranche A Lenders a non-usage fee of 0.50 percent per annum
on the average daily difference in a given month between the Tranche A Total
Commitment (inclusive of the Swing Line Commitment) in effect as of the prior
Remittance Date (less the average daily LC Exposure for such month) and the
outstanding principal of Tranche A Revolving Loans (the “Nonusage Fee”), payable
monthly in arrears on each Remittance Date.

     Section 2.09 Taxes.



       (a) All payments made by the Borrowers hereunder, under the Tranche A
Revolving Loan Notes or under any other Tranche A Revolving Loan Document shall
be made without set-off, counterclaim, deduction or other defense. All such
payments shall be made free and clear of and without deduction for any present
or future income, franchise, sales, use, excise, stamp or other taxes, levies,
imposts, deductions, charges, fees, withholdings, restrictions or conditions of
any nature now or hereafter imposed, levied, collected, withheld or assessed by
any jurisdiction (whether pursuant to United States Federal, state, local or
foreign law) or by any political subdivision or taxing authority thereof or
therein, and all interest, penalties or similar liabilities, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) of, and
branch profit taxes of, the Agent or any Tranche A Lender imposed by the
jurisdiction in which the Agent or such Tranche A Lender is organized or any
political subdivision thereof or taxing authority thereof or any jurisdiction in
which such Person’s principal office or relevant lending office is located or
any political subdivision thereof or taxing authority thereof (such nonexcluded
taxes being hereinafter collectively referred to as “Non-Excluded Taxes”). If
the Borrowers shall be required by law to deduct or to withhold any Non-Excluded
Taxes from or in respect of any amount payable hereunder,

               (i) the amount so payable shall be increased to the extent
necessary so that after making all required deductions and withholdings
(including Non-Excluded Taxes on amounts payable to the Tranche A Lenders
pursuant to this sentence) the Tranche A Lenders receive an amount equal to the
sum they would have received had no such deductions or withholdings been made,

               (ii) the Borrowers shall make such deductions or withholdings,
and

               (iii) the Borrowers shall pay the full amount deducted or
withheld to the relevant taxing authority in accordance with applicable law.
Whenever any Non-Excluded

46



--------------------------------------------------------------------------------



 



Taxes are payable by the Borrowers, as promptly as possible thereafter, the
Administrative Borrower shall send the Tranche A Lenders and the Agent an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Tranche A Lenders and the Agent)
showing payment. In addition, the Borrowers agree to pay any present or future
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery, performance, recordation or filing of, or
otherwise with respect to, this Agreement, the Tranche A Revolving Loan Notes or
any other Tranche A Revolving Loan Document other than the foregoing excluded
taxes (hereinafter referred to as “Other Taxes”).



       (b) If the Borrowers fail to pay any Non-Excluded Taxes or Other Taxes,
the Borrowers will indemnify the Tranche A Lenders for the amount of
Non-Excluded Taxes or Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.10) paid by any Tranche A Lender and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within 30 days from the date on which such Tranche
A Lender makes written demand which demand shall identify the nature and amount
of Non-Excluded Taxes or Other Taxes for which indemnification is being sought
and the basis of the claim.          (c) Each Tranche A Lender that is organized
in a jurisdiction other than the United States, a State thereof or the District
of Columbia hereby agrees that:

               (i) it shall, no later than the Effective Date (or, in the case
of a Tranche A Lender which becomes a party hereto pursuant to Section 10.08
hereof after the Effective Date, the date upon which such Tranche A Lender
becomes a party hereto), deliver to the Administrative Borrower and the Agent
two accurate, complete and signed originals of U.S. Internal Revenue Service
Form W-8ECI or Form W-8BEN or other applicable or successor form indicating that
such Tranche A Lender is on the date of delivery thereof entitled to receive
payments of principal, interest and fees for the account of its lending office
under this Agreement free from withholding of United States Federal income tax;

               (ii) it shall deliver to the Administrative Borrower and the
Agent two further properly completed and duly executed copies of such
Form W-8ECI or Form W-8BEN or any successor or applicable form on or before the
date that any such Form W-8ECI or Form W-8BEN expires or becomes obsolete or
invalid and after the occurrence of any event (including, without limitation, a
change in a lending office or an addition of a lending office by a Tranche A
Lender) requiring a change in the most recent form previously delivered by it to
the Administrative Borrower and the Agent or upon the reasonable request of the
Administrative Borrower or the Agent;

               (iii) it shall, promptly upon the Administrative Borrower’s
reasonable request to that effect, deliver to the Administrative Borrower such
other forms or similar documentation as may be required from time to time by any
applicable law, treaty, rule or regulation in order to establish such Tranche A
Lender’s tax status for withholding purposes; and

47



--------------------------------------------------------------------------------



 



               (iv) it shall obtain such extensions of time for filing and
completing such forms or certifications as may be reasonably requested by the
Administrative Borrower.



       (d) If a Tranche A Lender shall become aware that it is entitled to claim
a refund from a taxing authority in respect of Non-Excluded Taxes or Other Taxes
as to which it has been indemnified by the Borrowers, or with respect to which
the Borrowers have paid increased amounts pursuant to this Section 2.09, it
shall promptly notify the Administrative Borrower of the availability of such
refund claim and shall make the appropriate claim to such taxing authority for
such refund. If a Tranche A Lender receives a refund (including pursuant to a
claim for refund made pursuant to the preceding sentence) in respect of any
Non-Excluded or Other Tax as to which it has been indemnified by the Borrowers,
or with respect to which the Borrowers have paid increased amounts pursuant to
this Section 2.09, it shall within 30 days from the date of such receipt pay
over such refund (but only to the extent of indemnity payments made or
additional amounts paid by the Borrowers pursuant to this Section 2.09) to the
Borrowers, net of all out-of-pocket expenses of such Tranche A Lender; provided,
that, the Borrowers, upon the request of such Tranche A Lender, agree to repay
the amount paid over to the Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Tranche A Lender
in the event that such Tranche A Lender is required to repay such refund to such
Governmental Authority.          (e) If the Borrowers fail to perform their
obligations under this Section 2.09, the Borrowers shall indemnify the Tranche A
Lenders for any taxes, interest or penalties that may become payable as a result
of any such failure.

     Section 2.10 Cash Management.



       (a) Borrowers shall establish and maintain cash management services of a
type and on terms satisfactory to Agent with Wachovia Bank, National Association
(the “Cash Management Bank”), and shall request in writing and otherwise take
such reasonable steps to ensure that all of its Account Debtors that are Dealers
forward payment of the amounts owed by them directly to the Cash Collateral
Account at such Cash Management Bank. Subject to Section 7.02(s)(iii) hereof,
Borrowers shall deposit, or cause to be deposited, all funds available to
Borrowers that initially are deposited into the Cash Management Accounts (other
than the Cash Collateral Account) at the Cash Management Bank (excluding
proceeds from the Warehouse Facility, except during a Default or Event of
Default, and excluding amounts set aside for principal and interest payments on
the Tranche A Revolving Loans, which are to be deposited into the Agent’s
Account pursuant to Section 2.05 hereof) into the Cash Collateral Account within
one (1) Business Day. Borrowers shall cause all funds available to Borrowers to
be deposited initially into the Cash Management Bank to the extent reasonably
practicable, and shall cause to be transferred to the Cash Management Bank for
deposit therein funds initially deposited into Deposit Accounts established at
institutions other than the Cash Management Bank as expeditiously as possible
and in any event not less frequently than weekly. Monies required to be
deposited into the Cash Collateral Account are hereinafter referred to as
“Additional Cash Management Bank Deposits”. All funds in the Cash Collateral
Account shall be swept into the Concentration Account at the end of each
Business Day,

48



--------------------------------------------------------------------------------



 





  unless a Default or Event of Default has occurred and is continuing or would
result from such sweep.          (b) Borrowers shall cause any Cash Management
Bank to establish and maintain an Account Control Agreement with Agent and
Borrowers, in form and substance acceptable to Agent. The Account Control
Agreement shall provide, among other things, that (i) all items of payment
deposited in the Cash Collateral Account and in the Borrowers’ Cash Management
Accounts (including the Concentration Account but excluding the Lockbox Account)
and Proceeds thereof are held by the Cash Management Bank as agent or
bailee-in-possession for Agent and are subject to Agent’s Control, (ii) the Cash
Management Bank has no rights of set-off or recoupment or any other claim
against either the Cash Collateral Account or the Cash Management Accounts,
other than for payment of its service fees and other charges directly related to
the administration of the Cash Collateral Account and the Cash Management
Accounts and for returned checks or other items of payment, and (iii) upon
instruction from Agent, the Cash Management Bank shall immediately forward, and
Borrowers shall agree to cause Cash Management Bank to so forward, by daily
deposit all amounts in the Cash Collateral Account to the Agent’s Account;
provided that, so long as no Default or Event of Default has occurred and is
continuing, the Agent shall provide the Borrowers with two (2) Business Days’
prior written notice prior to presenting such an instruction to the Cash
Management Bank. Any funds paid to the Agent’s Account pursuant to the previous
sentence shall be applied to repay the Borrowers’ Obligations and, unless an
Event of Default has occurred and is continuing, any excess amount shall be
reimbursed to the Borrowers.          (c) So long as no Default or Event of
Default has occurred and is continuing, Administrative Borrower may amend
Schedule 2.10(A) to add or replace the Cash Management Bank, the Cash Collateral
Account or any Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be satisfactory to Agent and Agent shall
have consented in writing in advance to the opening of such prospective Cash
Collateral Account or Cash Management Account, as the case may be, with the
prospective Cash Management Bank, and (ii) prior to the time of the opening of
such prospective Cash Collateral Account or Cash Management Account, as the case
may be, Borrowers and such prospective Cash Management Bank shall have executed
and delivered to Agent an Account Control Agreement containing the provisions
listed in Section 2.10(b) hereof. Borrowers shall close the existing Cash
Collateral Account and all of their Cash Management Accounts (and establish a
replacement Cash Collateral Account and replacement Cash Management Accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Agent that the creditworthiness of the Cash Management Bank is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within 60 days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of such
Cash Management Bank with respect to the Cash Collateral Account or the Cash
Management Accounts, as the case may be, or Agent’s liability under any Account
Control Agreement with such Cash Management Bank, is no longer acceptable to
Agent.

49



--------------------------------------------------------------------------------



 





       (d) The Cash Collateral Account and the Cash Management Accounts shall be
cash collateral accounts, with all cash, checks and similar items of payment in
such accounts securing payment of the Obligations, and in which Borrowers hereby
grant a Lien to Agent. The Borrowers shall not establish or maintain any
concentration accounts other than the Concentration Account. Without the written
consent of the Agent, the Borrowers shall not commingle cash receipts required
to be remitted to Securitization Trusts in the Deposit Accounts of the
Borrowers, or otherwise commingle funds held in a fiduciary capacity with funds
owned by the Borrowers, except to the extent such commingling is unavoidable, in
which case the Borrowers hereby agree to timely (and in any case in compliance
with the requirements of the Pooling and Servicing Agreements) remit to the
appropriate party or segregate any such funds held in a fiduciary capacity such
that such funds are no longer commingled. The parties hereto understand that
commingling currently occurs in connection with the sale of repossessed
manufactured housing units by retail sales centers, in OAC LLC’s escrow
disbursing account, in OAC LLC’s escrow/suspense account, in OAC LLC’s
remittance clearing account, in OAC LLC’s NSF reversal account and in the
Lockbox Account. Notwithstanding the foregoing, nothing in this Section 2.10(d)
shall limit the Borrowers’ requirement to deposit into Cash Collateral Account
amounts required to be deposited therein in accordance with Section 2.10(a)
hereof.          (e) Within ten (10) Business Days after the date of the Tranche
A SPE Security Agreement, the Tranche A SPE shall establish or cause to be
established an account with JPMorgan Chase Bank or such other financial
institution as the Agent may direct, entitled “Greenwich Capital Financial
Products, Inc., as agent for the benefit of the Tranche A Secured Parties and
the Tranche B Secured Parties, Reimbursement Account” (the “Reimbursement
Account”). The Tranche A SPE shall deposit or cause to be deposited all
proceeds, recoveries and collections in respect of the Collateral owned by the
Tranche A SPE, including, without limitation, all proceeds, recoveries and
collections of Servicing Advance Receivables, into the Reimbursement Account.
The Tranche A SPE shall cause daily automated clearing house (“ACH”) debits
pursuant to which all reimbursements of Servicing Advance Receivables are
transferred to the Reimbursement Account from the Lockbox Account or other
deposit accounts maintained pursuant to the Pooling and Servicing Agreements
within one (1) Business Day after deposit into the Lockbox Account or the
related deposit account.          (f) The Borrowers may initiate ACH
transactions relating to the Borrowers’ loan servicing operations only in a
manner consistent with past practice or as necessary to enable the Borrowers to
comply with the terms of this Agreement or the Tranche B Agreements.    
     (g) Except as permitted by Section 2.10(f), the Borrowers shall restrict
the use of Borrower-initiated ACH withdrawals from their Cash Management
Accounts to instances (i) in which applicable law or regulations to which the
Borrowers are subject require that payments be made by ACH or (ii) for which
there is no commercially expedient alternative (e.g., the payment of
compensation due employees by means of direct deposit to the employees’ bank
accounts). The Borrowers shall not initiate any such ACH withdrawal from a Cash
Management Account unless at the time Borrowers request the

50



--------------------------------------------------------------------------------



 





  Cash Management Bank to initiate such ACH withdrawal there are sufficient
funds to honor such withdrawal.

ARTICLE III
SECURITY AND ADMINISTRATIVE PRIORITY

     Section 3.01 Collateral; Grant of Lien and Security Interest.



       (a)

               (i) Pursuant to and as provided in the Final Bankruptcy Court
Order, as security for the full and timely payment and performance of all of the
Obligations, each Debtor Borrower hereby as of the Effective Date assigns,
pledges, transfers and grants to the Agent, for the benefit of the Agent and the
Tranche A Lenders, pursuant to Section 364 of the Bankruptcy Code, a perfected
security interest in and to and Lien on all currently existing or hereafter
acquired or arising Collateral.

               (ii) As security for the full and timely payment and performance
of all of the Obligations, the Non-Debtor Borrower hereby as of the Effective
Date assigns, pledges, transfers and grants to the Agent, for the benefit of the
Agent and the Tranche A Lenders, a perfected security interest in and to and
Lien on all its currently existing or hereafter acquired or arising Collateral.



       (b)

               (i) Upon entry of the Final Bankruptcy Court Order and pursuant
to its terms, the Lien and security interest in favor of the Agent referred to
in Section 3.01(a)(i) hereof shall be a valid, binding, enforceable and
perfected Lien and security interest in favor of the Agent in the Collateral,
prior to all other Liens and security interests in the Collateral except for
(i) Liens existing on the Effective Date securing the Senior Claims set forth on
Schedule 1.01(E) and (ii) Permitted Liens (to the extent that such Permitted
Liens are accorded priority as a matter of law or pursuant to agreement). Such
Lien and security interest and its priority shall remain in effect until the
Commitments have been terminated and all Obligations have been repaid in cash in
full.

               (ii) The Lien and security interest in favor of the Agent
referred to in Section 3.01(a)(ii) hereof shall be a valid, binding, enforceable
and perfected Lien and security interest in the Collateral, prior to all other
Liens and security interests in the Collateral. Such Lien and security interest
and its priority shall remain in effect until the Commitments have been
terminated and all Obligations have been repaid in cash in full.



       (c) Notwithstanding anything herein to the contrary (i) all Proceeds
received by the Agent and the Tranche A Lenders from the Collateral subject to
the Liens granted by the Debtor Borrowers in this Section 3.01 and in each other
Tranche A Revolving Loan Document and by the Final Bankruptcy Court Order
following an Event of Default shall be subject to the prior payment of the
Carve-Out Expenses having priority over the Obligations to the extent set forth
in the definition of Agreed Administrative Expense

51



--------------------------------------------------------------------------------



 





  Priorities, (ii) no Person entitled to Carve-Out Expenses shall be entitled,
as a result of being entitled to such Carve-Out Expenses, to sell or otherwise
dispose, or seek or object to the sale or other disposition, of any Collateral,
and (iii) the administrative expense claim status of the Obligations granted in
the Final Bankruptcy Court Order and described in Section 3.02 of this Agreement
shall not apply to any Avoidance Actions.          (d) In the event that any
Collateral is evidenced by or consists of Negotiable Collateral, certificated
securities or other instruments and if and to the extent that perfection or
priority of Agent’s security interest is dependent on or enhanced by possession,
the applicable Borrower, immediately upon the request of Agent, shall endorse
and deliver physical possession of such Negotiable Collateral, certificated
securities or other instruments to Agent; provided, that endorsement and
delivery shall not be required in connection with an Installment Sales Contract.
         (e) At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors that
are Dealers that the Accounts, Chattel Paper, or General Intangibles and any
other payment intangibles have been assigned to Agent or that Agent has a
security interest therein, (b) collect the Accounts, Chattel Paper, or General
Intangibles or other payment intangibles directly and charge the collection
costs and expenses to the Tranche A Revolving Loan Account, or (c) exercise
Control over the Cash Collateral Account and all Cash Management Accounts
(including the Concentration Account but excluding the Lockbox Account) or,
should no Account Control Agreement be in place, require that the Borrowers act
as directed pursuant to Section 3.01(g)(vi) herein. Each Borrower agrees that it
will hold in trust for the Tranche A Lenders, as the Tranche A Lenders’ trustee,
any Additional Cash Management Bank Deposits that it receives and immediately
will deliver said Additional Cash Management Bank Deposits to Agent as received
by the applicable Borrower.          (f) Each Borrower authorizes Agent to file,
transmit, or communicate, as applicable, Mortgages, UCC financing statements,
Intellectual Property financing statements, original financing statements in
lieu of continuation statements, continuation statements and amendments in order
to perfect Agent’s Liens on the Collateral without such Borrower’s signature to
the extent permitted by applicable law. Notwithstanding the foregoing, at any
time upon the request of Agent, Borrowers shall execute and deliver to Agent,
any and all Mortgages, UCC financing statements, Intellectual Property financing
statements, original financing statements in lieu of continuation statements,
continuation statements and amendments, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, and all other
documents (the “Additional Documents”) upon which any Borrower’s signature may
be required and that Agent may request in its Permitted Discretion, in form and
substance satisfactory to Agent, to perfect and continue perfected or better
perfect Agent’s Liens in the Collateral (whether now owned or hereafter arising
or acquired), to create and perfect Liens in favor of Agent in any Real Property
acquired after the Effective Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Tranche A Revolving Loan
Documents. To the maximum extent permitted by applicable law, each Borrower
authorizes Agent to execute any such Additional Documents in the applicable
Borrower’s name and authorize Agent to file such executed Additional Documents
in any

52



--------------------------------------------------------------------------------



 





  appropriate filing office. In addition, on such periodic basis as Agent shall
require, Borrowers shall (a) provide Agent with a report of all new patent
disclosures and inventions, patent applications, trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names and other source or business identifiers and Internet domain names,
copyright applications and material copyrightable works, all forming a part of
the Debtor Borrower’s Intellectual Property acquired or generated by Borrowers
during the prior period, (b) in each Borrower’s commercially reasonable
discretion, apply for registration or cause to be filed application for
registration of such Debtor Borrower’s Intellectual Property acquired or
generated by Borrowers that are not already the subject of a registration with
the appropriate filing office (or an application therefor diligently prosecuted)
with such appropriate filing office in a manner sufficient to impart
constructive notice of Borrowers’ ownership thereof, and (c) cause to be
prepared, executed, and delivered to Agent supplemental schedules to the
applicable Tranche A Revolving Loan Documents to identify such Debtor Borrower
Intellectual Property as being subject to the security interests created
thereunder. In addition, Borrowers agree that, upon acquiring any interest in a
Commercial Tort Claim, such Borrower shall, in writing, describe the details of
such claim and assign an interest thereto to Agent, and upon acquiring any
Chattel Paper after the date hereof (electronic, tangible or otherwise), such
Borrower shall assign to Agent a security interest in such Chattel Paper, or if
applicable, deliver such Chattel Paper to Agent as Collateral hereunder.    
     (g) Each Borrower hereby irrevocably makes, constitutes, and appoints Agent
(and any of Agent’s officers, employees, or agents designated by Agent) as such
Borrower’s true and lawful attorney, with power to (i) if such Borrower refuses
to, or fails timely to execute and deliver any of the documents described in
Section 3.01(f), sign the name of such Borrower on any of the documents
described in Section 3.01(f), (ii) at any time that an Event of Default has
occurred and is continuing, sign such Borrower’s name on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (iii) send requests for verification of Accounts, (iv) endorse
such Borrower’s name on any Additional Cash Management Bank Deposit item that
may come into the possession of the Tranche A Lenders, (v) at any time that an
Event of Default has occurred and is continuing, make, settle, and adjust all
claims under such Borrower’s policies of insurance and make all determinations
and decisions with respect to such policies of insurance, (vi) at any time that
an Event of Default has occurred and is continuing, act in all respects as owner
of the Cash Management Accounts and direct (or require the Borrowers’ authorized
signatories to so direct) the Cash Management Bank to act in accordance with the
terms of Section 2.10(b) herein or otherwise as directed by the Agent, and
(vii) at any time that an Event of Default has occurred and is continuing,
settle and adjust disputes and claims respecting the Accounts, Chattel Paper, or
General Intangibles directly with Account Debtors, for amounts and upon terms
that Agent determines to be reasonable, and Agent may cause to be executed and
delivered any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Tranche
A Lenders’ obligations to extend credit hereunder are terminated.

53



--------------------------------------------------------------------------------



 





       (h) Each Borrower agrees that it will not transfer assets out of any
Securities Accounts other than as permitted under Section 7.02(p) and, if to
another Securities Intermediary, unless each of the applicable Borrower, Agent,
and the substitute Securities Intermediary have entered into an Account Control
Agreement. No arrangement contemplated hereby or by any Account Control
Agreement in respect of any Securities Accounts or other Investment Property
shall be modified by Borrowers without the prior written consent of Agent. Upon
the occurrence and during the continuance of a Default or Event of Default,
Agent may notify any Securities Intermediary to liquidate the applicable
Securities Account or any related Investment Property maintained or held thereby
and remit the proceeds thereof to the Agent for the account of the Tranche A
Lenders.

     Section 3.02 Administrative Priority. Pursuant to Section 364(c)(1) of the
Bankruptcy Code and as provided for in the Final Bankruptcy Court Order, each of
the Borrowers agrees that all Obligations of the Debtor Borrowers under this
Agreement shall constitute allowed administrative expenses in the Chapter 11
Cases having priority over all administrative expenses of and unsecured claims
against the Debtor Borrowers now existing or hereafter arising, of any kind or
nature whatsoever, including without limitation all administrative expenses of
the kind specified in Sections 503(b) and 507(b) of the Bankruptcy Code,
subject, as to priority, only to Carve-Out Expenses having priority over the
Obligations to the extent set forth in the definition of Agreed Administrative
Expense Priorities.

     Section 3.03 Grants, Rights and Remedies. The Lien and security interest
granted pursuant to Section 3.01(a) hereof and administrative priority granted
pursuant to Section 3.02 hereof are independently granted by this Agreement and
by the other Tranche A Revolving Loan Documents hereafter entered into. This
Agreement, the Final Bankruptcy Court Order and such other Tranche A Revolving
Loan Documents supplement each other, and the grants, priorities, rights and
remedies of the Agent and the Tranche A Lenders hereunder and thereunder are
cumulative.

     Section 3.04 No Filings Required. Notwithstanding Section 3.01(f) hereof,
the Liens and security interests referred to in Section 3.01(a)(i) hereof and in
the Tranche A Revolving Loan Documents shall be deemed valid and perfected by
entry of the Final Bankruptcy Court Order and entry of the Final Bankruptcy
Court Order shall have occurred on or before the date of the initial Tranche A
Revolving Loans hereunder. Other than with respect to the Non-Debtor Borrower,
the Agent shall not be required to file any financing statements, Mortgages,
notices of Lien or similar instruments in any jurisdiction or filing office or
to take any other action in order to validate or perfect the Lien and security
interest granted by or pursuant to this Agreement, the Final Bankruptcy Court
Order or any other Tranche A Revolving Loan Document.

     Section 3.05 Survival. The Liens, lien priority, administrative priorities
and other rights and remedies granted to the Agent and the Tranche A Lenders
pursuant to this Agreement, the Final Bankruptcy Court Order and the other
Tranche A Revolving Loan Documents (specifically including, but not limited to,
the existence, perfection and priority of the Liens and security interests
provided herein and therein, and the administrative priority provided herein and

54



--------------------------------------------------------------------------------



 



therein) shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of debt by any Borrower (pursuant
to Section 364 of the Bankruptcy Code or otherwise), or by any dismissal or
conversion of any of the Chapter 11 Cases, or by any other act or omission
whatever. Without limitation, notwithstanding any such order, financing,
extension, incurrence, dismissal, conversion, act or omission:



       (a) except for the Carve-Out Expenses having priority over the
Obligations to the extent set forth in the definition of Agreed Administrative
Expense Priorities, no costs or expenses of administration which have been or
may be incurred in the Chapter 11 Cases or any conversion of the same or in any
other proceedings related thereto, and no priority claims, including, without
limitation, claims and charges under Section 506(c) of the Bankruptcy Code, are
or will be prior to or on a parity with any claim of any Tranche A Lender
against the Borrowers in respect of any Obligation,          (b) the Liens in
favor of the Agent and the Tranche A Lenders set forth in Section 3.01(a) hereof
shall constitute valid and perfected Liens and security interests, subject (in
the case of the Liens granted under Section 3.01(a)(i) hereof) only to Permitted
Liens (to the extent that such Permitted Liens are accorded priority as a matter
of law or pursuant to agreement) and the priority of the Senior Claims, and
shall be prior to all other Liens and security interests, now existing or
hereafter arising, in favor of any other creditor or any other Person
whatsoever, and          (c) the Liens in favor of the Agent and the Tranche A
Lenders set forth in Section 3.01(a)(i) hereof and in the Tranche A Revolving
Loan Documents shall continue to be valid and perfected without the necessity
that the Agent file financing statements, mortgages or otherwise perfect its
Lien under applicable nonbankruptcy law.

ARTICLE IV
PAYMENTS AND OTHER COMPENSATION

     Section 4.01 Payments; Computations and Statements.



       (a) The Borrowers will make each payment under the Tranche A Revolving
Loans not later than 12:00 noon (New York City time) on the day when due, in
lawful money of the United States of America and in immediately available funds,
to the Agent at the Payment Office. All payments received by the Agent after
12:00 noon (New York City time) on any Business Day will be credited to the
Tranche A Revolving Loan Account on the next succeeding Business Day. All
payments shall be made by the Borrowers without defense, set-off or counterclaim
to the Agent and the Tranche A Lenders. Except as provided in Section 2.02,
after receipt, the Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal ratably to the Tranche A Lenders in
accordance with their Pro Rata Shares and like funds relating to the payment of
any other amount payable to any Tranche A Lender to such Tranche A Lender, in
each case to be applied in accordance with the terms of this Agreement, provided
that the Agent will cause to be distributed all interest and fees received from
or for the account of the Borrowers as soon as practicable after receipt
thereof, but in any case within one Business Day of receipt. The Tranche A
Lenders and the Borrowers

55



--------------------------------------------------------------------------------



 





  hereby authorize the Agent to, and the Agent may, from time to time charge the
Tranche A Revolving Loan Account of the Borrowers with any amount due and
payable by the Borrowers under any Tranche A Revolving Loan Document. Each of
the Tranche A Lenders and the Borrowers agree that the Agent shall have the
right to make such charges whether or not any Event of Default or Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 5.02 have been satisfied. Any amount charged to the Tranche A Revolving
Loan Account of the Borrowers shall be deemed a Tranche A Revolving Loan
hereunder made by the Tranche A Lenders to the Borrowers, funded by the Agent on
behalf of the Tranche A Lenders and subject to Section 2.02 of this Agreement.
The Tranche A Lenders and the Borrowers confirm that any charges which the Agent
may so make to the Tranche A Revolving Loan Account of the Borrowers as herein
provided will be made as an accommodation to the Borrowers and solely at the
Agent’s discretion, provided that the Agent shall from time to time, charge the
Tranche A Revolving Loan Account of the Borrowers with any amount due and
payable under any Tranche A Revolving Loan Document. Whenever any payment to be
made under any such Tranche A Revolving Loan Document shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Agent on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such fees are payable. Each
determination by the Agent of an interest rate or fees hereunder shall be
conclusive and binding for all purposes in the absence of manifest error.    
     (b) The Agent shall provide the Administrative Borrower, promptly after the
end of each calendar month, a summary statement (in the form from time to time
used by the Agent) of the opening and closing daily balances in the Tranche A
Revolving Loan Account of the Borrowers during such month, the amounts and dates
on all Tranche A Revolving Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Tranche A Revolving Loans to
the Borrowers during such month and the Tranche A Revolving Loans to which such
payments were applied, the amount of interest accrued on the Tranche A Revolving
Loans to the Borrowers during such month, and the amount and nature of any
charges to such Tranche A Revolving Loan Account made during such month on
account of fees, commissions, expenses and other Obligations. All entries on any
such statement shall, unless objected to by the Administrative Borrower within
30 days after the same is sent, be presumed to be correct and shall be final and
conclusive absent manifest error.

     Section 4.02 Sharing of Payments, Etc. Except as provided in Section 2.02
hereof, if any Tranche A Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its Pro Rata Share on account of similar
obligations obtained by all the Tranche A Lenders, such Tranche A Lender shall
forthwith purchase from the other Tranche A Lenders such participations in such
similar obligations held by them as shall be necessary to cause such purchasing
Tranche A Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Tranche A

56



--------------------------------------------------------------------------------



 



Lender, such purchase from each Tranche A Lender shall be rescinded and such
Tranche A Lender shall repay to the purchasing Tranche A Lender the purchase
price to the extent of such recovery together with an amount equal to such
Tranche A Lender’s ratable share (according to the proportion of (i) the amount
of such Tranche A Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Tranche A Lender of any interest or other amount
paid by the purchasing Tranche A Lender in respect of the total amount so
recovered). The Borrowers agree that any Tranche A Lender so purchasing a
participation from another Tranche A Lender pursuant to this Section 4.02 may,
to the fullest extent permitted by law, exercise all its rights (including the
Tranche A Lender’s right of set-off) with respect to such participation as fully
as if such Tranche A Lender were the direct creditor of the Borrowers in the
amount of such participation.

     Section 4.03 Apportionment of Payments.



       (a) All payments of principal and interest in respect of outstanding
Tranche A Revolving Loans, all payments of fees (other than the fees set forth
in Sections 2.08(a) hereof to the extent set forth in a written agreement among
the Agent and the Tranche A Lenders) and all other payments in respect of any
other Obligations, shall be allocated by the Agent among such of the Tranche A
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares or otherwise as provided herein or, in respect of payments not made on
account of Tranche A Revolving Loans as designated by the Person making payment
when the payment is made. The Agent will promptly distribute any such payment to
each Tranche A Lender, as appropriate, within one (1) Business Day of receipt.  
       (b) After the occurrence and during the continuance of an Event of
Default, the Agent may, and upon the direction of the Required Tranche A Lenders
shall, apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement (i) first, to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due to the Agent as Agent until paid in full; (ii) second, to
pay the Obligations in respect of any fees and indemnities then due to the
Tranche A Lenders until paid in full; (iii) third, ratably to pay interest due
in respect of the Tranche A Revolving Loans and Agent Advances until paid in
full; (iv) fourth, ratably to pay principal of the Tranche A Revolving Loans and
Agent Advances until paid in full; (v) fifth, to the ratable payment of all
other Obligations then due and payable; and (vi) sixth, to the Tranche B
Purchasers, all amounts due under the Tranche B Guaranties.

     Section 4.04 Increased Costs and Reduced Return.



       (a) If any Tranche A Lender shall have determined that the adoption or
implementation of, or any change in, any law, rule, treaty or regulation, or any
policy, guideline or directive of, or any change in the interpretation or
administration thereof by, any court, central bank or other administrative or
Governmental Authority, or compliance by any Tranche A Lender or any Person
controlling any such Tranche A Lender with any directive of or guideline from
any central bank or other Governmental Authority or the

57



--------------------------------------------------------------------------------



 





  introduction of or change in any accounting principles applicable to any
Tranche A Lender or any Person controlling any such Tranche A Lender (in each
case, whether or not having the force of law), shall (i) change the basis of
taxation of payments to any Tranche A Lender or any Person controlling any such
Tranche A Lender of any amounts payable hereunder (except for taxes on the
overall net income of any Tranche A Lender or any Person controlling any such
Tranche A Lender), (ii) impose, modify or deem applicable any reserve, special
deposit or similar requirement against any Tranche A Revolving Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by any Tranche A Lender, or any Person controlling any such Tranche A Lender or
(iii) impose on any Tranche A Lender or any Person controlling any such Tranche
A Lender or any other condition regarding this Agreement or any Tranche A
Revolving Loan, and the result of any event referred to in clauses (i), (ii) or
(iii) above shall be to increase the cost to any Tranche A Lender of making any
Tranche A Revolving Loan, agreeing to make any Tranche A Revolving Loan or to
reduce any amount received or receivable by any Tranche A Lender hereunder,
then, upon demand by such Tranche A Lender, the Borrowers shall pay to such
Tranche A Lender such additional amounts as will compensate such Tranche A
Lender for such increased costs or reductions in amount.          (b) If any
Tranche A Lender shall have determined that any Capital Guideline or adoption or
implementation of, or any change in, any Capital Guideline by the Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Tranche A Lender or any Person controlling any Tranche A
Lender with any Capital Guideline or with any request or directive of any such
Governmental Authority with respect to any Capital Guideline, or the
implementation of, or any change in, any applicable accounting principles (in
each case, whether or not having the force of law), either (i) affects or would
affect the amount of capital required or expected to be maintained by any
Tranche A Lender or any Person controlling any Tranche A Lender, and any Tranche
A Lender determines that the amount of such capital is increased as a direct or
indirect consequence of any Tranche A Revolving Loans made or maintained, or any
Tranche A Lender’s or any such other controlling Person’s other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on any Tranche A Lender’s or any such other controlling Person’s capital to a
level below that which such Tranche A Lender or such controlling Person could
have achieved but for such circumstances as a consequence of any Tranche A
Revolving Loans made or maintained, or any agreement to make Tranche A Revolving
Loans, or such Tranche A Lenders or such other controlling Person’s other
obligations hereunder (in each case, taking into consideration, such Tranche A
Lender’s or such other controlling Person’s policies with respect to capital
adequacy), then, upon demand by any Tranche A Lender, the Borrowers shall pay to
such Tranche A Lender from time to time such additional amounts as will
compensate such Tranche A Lender for such cost of maintaining such increased
capital or such reduction in the rate of return on such Tranche A Lender’s or
such other controlling Person’s capital.          (c) All amounts payable under
this Section 4.04 shall bear interest from the date that is ten days after the
date of demand by a Tranche A Lender until payment in full to such Tranche A
Lender at the Reference Rate. A certificate of any Tranche A Lender

58



--------------------------------------------------------------------------------



 





  claiming compensation under this Section 4.04 specifying the event herein
above described and the nature of such event shall be submitted by such Tranche
A Lender to the Administrative Borrower, setting forth the additional amount due
and an explanation of the calculation thereof and such Tranche A Lender’s
reasons for invoking the provisions of this Section 4.04, and shall be final and
conclusive absent manifest error.          (d) If any of the events requiring
payments of additional amounts by the Borrowers under this Section 4.04 occurs
and the applicable Tranche A Lender shall have made a demand for such payment
hereunder, the applicable Tranche A Lender shall take such steps as may be
reasonable (consistent with its internal policy and legal and regulatory
restrictions) to (i) change the jurisdiction of its funding office if such
change would avoid the Borrowers being required to pay any additional amount or
(ii) otherwise mitigate the effects of any law or regulation or any change
therein or interpretation thereof as set forth in this Section 4.04 above.

     Section 4.05 Joint and Several Liability of the Borrowers.



       (a) Notwithstanding anything in this Agreement or any other Tranche A
Revolving Loan Document to the contrary, each of the Borrowers hereby accepts
joint and several liability hereunder and under the other Tranche A Revolving
Loan Documents in consideration of the financial accommodations to be provided
by the Agent and the Tranche A Lenders under this Agreement and the other
Tranche A Revolving Loan Documents, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
the other Borrower to accept joint and several liability for the Obligations.
Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 4.05), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction among
them. If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation. Subject to the terms and conditions hereof, the Obligations of each
of the Borrowers under the provisions of this Section 4.05 constitute the
absolute and unconditional, full recourse Obligations of each of the Borrowers
enforceable against each such Person to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement, the other Tranche A Revolving Loan Documents or any other
circumstances whatsoever.          (b) The provisions of this Section 4.05 are
made for the benefit of the Agent, the Tranche A Lenders and their successors
and assigns, and may be enforced by them from time to time against any or all of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of the Agent, the Tranche A Lenders or such successors or assigns first
to marshal any of its or their claims or to exercise any of its or their rights
against any of the other Borrowers or to exhaust any remedies available to it

59



--------------------------------------------------------------------------------



 





  or them against any of the other Borrowers or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 4.05 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied.          (c) Each of the Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Borrowers with respect to any liability incurred by it hereunder or under any of
the other Tranche A Revolving Loan Documents, any payments made by it to the
Agent or the Tranche A Lenders with respect to any of the Obligations or any
Collateral until such time as all of the Obligations have been paid in full in
cash. Any claim which any Borrower may have against any other Borrower with
respect to any payments to the Agent or the Tranche A Lenders hereunder or under
any other Tranche A Revolving Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

ARTICLE V
CONDITIONS TO LOANS

     Section 5.01 Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Tranche A Lenders:



       (a) Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable pursuant to this Agreement, including, without
limitation, Sections 2.08 and 10.04.          (b) Representations and
Warranties; No Event of Default. The following statements shall be true and
correct: (i) the representations and warranties contained in Article VI herein
and in each other Tranche A Revolving Loan Document, certificate or other
writing delivered to the Agent or to the Tranche A Lenders pursuant hereto or
thereto on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Tranche A Revolving Loan Documents
becoming effective in accordance with its or their respective terms.    
     (c) Legality. The making of the initial Tranche A Revolving Loans shall not
contravene any law, rule or regulation applicable to the Agent or the Tranche A
Lenders.          (d) Delivery of Documents. The Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Agent and, unless indicated otherwise, dated the Effective Date:

               (i) a certificate of an Authorized Officer of each Borrower,
certifying as to the matters set forth in subsection (b) of this Section 5.01;

60



--------------------------------------------------------------------------------



 



               (ii) a certificate of an Authorized Officer of each Borrower,
certifying as to the charter and by-laws, limited liability company agreement,
operating agreement, agreement of limited partnership or other organizational
document of such Borrower delivered to the Agent on the Effective Date, and that
each such organizational document remains in full force and effect on the
Effective Date;

               (iii) a copy of the resolutions of each Borrower, certified as of
the Effective Date by an Authorized Officer of such Borrower, authorizing
(A) the borrowings hereunder and the transactions contemplated by the Tranche A
Revolving Loan Documents to which such Borrower is or will be a party, and (B)
the execution, delivery and performance by such Borrower of each Tranche A
Revolving Loan Document to which such Borrower is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith;

               (iv) opinions of counsel to the Borrowers, in form and substance
reasonably satisfactory to the Tranche A Lenders, substantially in the form of
Exhibit E hereto;

               (v) executed copies of all Tranche A Revolving Loan Documents;

               (vi) a complete set of all Warehouse Facility Documents,
including all amendments and modifications thereto; and

               (vii) executed copies of all Subservicing Agreements executed as
of the date hereof.



       (e) Material Adverse Effect. The Agent shall have determined, in its sole
judgment, that no change having a Material Adverse Effect shall have occurred
since September 30, 2002, taking into account the filing of the Chapter 11
Cases.          (f) Cash Management System Accounts. The Borrowers shall have
established the Cash Collateral Account and the Cash Management Accounts, in
accordance with the terms of Section 2.10 hereof.          (g) Budget. The
Tranche A Lenders shall have received and approved the Budget.    
     (h) Continuation or Replacement of Warehouse Facility. The Agent shall have
received evidence satisfactory to it of the continuation or replacement of the
Warehouse Facility (including evidence of the creation of the OMI Note Trust
2003-A) on substantially the terms and provisions of such facility as it existed
prior to the commencement of the Chapter 11 Cases, with such modifications as
have been and are hereafter approved by the Tranche A Lenders.    
     (i) Additional Documents. The Agent shall have received from the Borrowers
all the Tranche A Revolving Loan Documents and such financing statements and
other security documents as the Tranche A Lenders may request.

61



--------------------------------------------------------------------------------



 





       (j) Release of Foothill Liens. The Agent shall have received written
confirmation that Foothill Capital Corporation has released all existing Liens
under the Foothill Facility and transferred ownership of its account no.
2000014019551 with Wachovia Bank, National Association to the Agent or to an
entity chosen by the Agent.

     Section 5.02 Conditions Precedent to all Tranche A Revolving Loans. The
obligation of the Agent or any Tranche A Lender to make any Tranche A Revolving
Loan is subject to the fulfillment, in a manner satisfactory to the Tranche A
Lenders, of each of the following conditions precedent:



       (a) Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers to the Agent and the Tranche A
Lenders pursuant to this Agreement and the other Tranche A Revolving Loan
Documents, including, without limitation, Sections 2.08 and 10.04 hereof.    
     (b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Agent of a Notice of Borrowing with respect to each such Tranche
A Revolving Loan, and the Borrowers’ acceptance of the proceeds of such Tranche
A Revolving Loan shall each be deemed to be a representation and warranty by the
Borrowers on the date of such Tranche A Revolving Loan that: (i) the
representations and warranties contained in Article VI and in each other Tranche
A Revolving Loan Document, certificate or other writing delivered to the Agent
pursuant hereto or thereto on or prior to the date of such Tranche A Revolving
Loan are true and correct in all material respects on and as of such date as
though made on and as of such date, (ii) at the time of and after giving effect
to the making of such Tranche A Revolving Loan and the application of proceeds
thereof, no Default or Event of Default has occurred and is continuing or would
result from the making of the Tranche A Revolving Loan to be made on such date
and (iii) the conditions set forth in this Section 5.02 have been satisfied as
of the date of such request.          (c) Final Bankruptcy Court Order. On or
before the date of any Tranche A Revolving Loan, the Final Bankruptcy Court
Order shall have been signed by the Bankruptcy Court, and the Agent shall have
received a court stamped copy of the same and such order shall be in full force
and effect and shall not have been reversed, stayed, modified or amended absent
the consent of the Agent and the Debtor Borrowers.          (d) Legality. The
making of such Tranche A Revolving Loan shall not contravene any law, rule or
regulation applicable to the Agent or the Tranche A Lenders.    
     (e) Notices. The Agent shall have received a Notice of Borrowing pursuant
to Section 2.02 hereof.          (f) Delivery of Documents. The Agent shall have
received such other agreements, instruments, approvals, opinions and other
documents, including due diligence documents, each satisfactory to the Agent in
form and substance, as the Agent may reasonably request.

62



--------------------------------------------------------------------------------



 





       (g) Proceedings; Receipt of Documents. All proceedings in connection with
the making of such Tranche A Revolving Loan and the other transactions
contemplated by this Agreement and the other Tranche A Revolving Loan Documents,
and all documents incidental hereto and thereto, shall be satisfactory to the
Agent and its counsel, and the Agent and such counsel shall have received all
such information and such counterpart originals or certified or other copies of
such documents, in form and substance satisfactory to the Agent, as the Agent or
such counsel may reasonably request.          (h) Continuation or Replacement of
Warehouse Facility.                    The Agent shall have received evidence
satisfactory to it of the continuation or replacement of the Warehouse Facility
(including evidence of the creation of the OMI Note Trust 2003-A) on
substantially the terms and provisions of such facility as it existed prior to
the commencement of the Chapter 11 Cases, with such modifications as have been
and are hereafter approved by the Tranche A Lenders.          (i) Tranche B
Completion and Funding.                    The Agent shall have received
evidence of satisfactory progress towards Tranche B Completion and the funding
of the Tranche B Facility; provided, however, that for all Tranche A Revolving
Loans made after February 15, 2003, (i) the Agent shall have received evidence
of Tranche B Completion and of the funding of the Tranche B Facility and
(ii) the Funding Period (as defined in the Tranche B Agreements) shall not have
been terminated and no Funding Interruption Event (as defined in the Tranche B
Agreements) shall have occurred and be continuing under the Tranche B Facility.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

     Section 6.01 Representations and Warranties. Each Borrower hereby
represents and warrants to the Agent and the Tranche A Lenders as follows:



       (a) Organization, Good Standing, Etc. Each Borrower (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) subject to the entry of the Final Bankruptcy Court Order (but
only with respect to the Debtor Borrowers), has all requisite corporate, limited
liability company or partnership, as the case may be, power and authority to
conduct its business as now conducted and as presently contemplated and to make
the borrowings hereunder, and to execute and deliver each Tranche A Revolving
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except where the failure to be so qualified or in good
standing is not reasonably likely to have a Material Adverse Effect.

63



--------------------------------------------------------------------------------



 





       (b) Authorization, Etc. The execution, delivery and performance by each
Borrower of each Tranche A Revolving Loan Document to which it is or will be a
party, (i) upon entry of the Final Bankruptcy Court Order (but only with respect
to the Debtor Borrowers), have been duly authorized by all necessary action,
(ii) do not and will not contravene its charter or by-laws, its limited
liability company or operating agreement or its certificate of partnership or
partnership agreement, as applicable, or any applicable law or any contractual
restriction binding on or otherwise affecting it or any of its properties (other
than, with respect to each Debtor Borrower, conflicts, breaches and defaults the
enforcement of which will be stayed by virtue of the filing of the Chapter 11
Cases), (iii) do not and will not result in or require the creation of any Lien
(other than pursuant to any Tranche A Revolving Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties.          (c) Governmental Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Borrower of any Tranche A Revolving Loan Document to which it is or will be a
party, other than filings necessary to perfect the Liens granted by the
Non-Debtor Borrower pursuant to the Tranche A Revolving Loan Documents.    
     (d) Execution and Binding Effect. As of the entry of the Final Bankruptcy
Court Order (but only with respect to each Debtor Borrower), each of the Tranche
A Revolving Loan Documents required to be executed and delivered on or prior to
the Effective Date has been duly and validly executed and delivered by each of
the Borrowers which is a party thereto and constitutes a legal, valid and
binding obligation of each of the Borrowers which is a party thereto enforceable
in accordance with the terms hereof or thereof. Each Tranche A Revolving Loan
Document that was not required to be executed and delivered by any Borrower
prior to the Effective Date, when executed and delivered, will be validly
executed and delivered by each Borrower party thereto, and will constitute
legal, valid and binding obligations of each such Borrower, enforceable in
accordance with the terms thereof.          (e) Subsidiaries. Schedule 6.01(E)
is a complete and correct description of the name, jurisdiction of incorporation
and ownership of the outstanding Capital Stock of such Subsidiaries of the
Borrowers in existence on the date hereof. All of the issued and outstanding
shares of Capital Stock of such Subsidiaries have been validly issued and are
fully paid and nonassessable, and the holders thereof are not entitled to any
preemptive, first refusal or other similar rights. Except as indicated on such
Schedule 6.01(E), all such Capital Stock is owned by the Borrowers or one or
more of their wholly-owned Subsidiaries, free and clear of all Liens.    
     (f) Tax Refund.                    The Tax Refund has been received by the
Borrowers as of the date hereof.

64



--------------------------------------------------------------------------------



 





       (g) Litigation. Other than the Chapter 11 Cases and all litigation
related thereto, there is no pending or, to the knowledge of any Borrower,
threatened action, suit or proceeding affecting any Borrower before any court or
other Governmental Authority or any arbitrator that (i) is reasonably likely to
have a Material Adverse Effect or (ii) as of the Effective Date, relates to this
Agreement, the Tranche A Revolving Loan Notes or any other Tranche A Revolving
Loan Document or any transaction contemplated hereby or thereby.    
     (h) Financial Condition.

               (i) The Financial Statements, copies of which have been delivered
to the Agent and the Tranche A Lenders, fairly present the consolidated
financial condition of the Borrowers and their Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Borrowers and
their Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP, and since September 30, 2002 no event or development has
occurred that has had or is reasonably likely to have a Material Adverse Effect
other than the filing of the Chapter 11 Cases and as disclosed to the Agent
pursuant to clause (q) below.

               (ii) The Budget is believed by the Parent to be reasonable, has
been prepared on a reasonable basis and in good faith by the Parent, and is
based on assumptions believed by the Parent to be reasonable at the time made
and upon the best information then reasonably available to the Parent, and the
Parent is not aware of any facts or information that would lead it to believe
that such Budget is incorrect or misleading in any material respect.



       (i) Compliance with Law, Etc. None of the Borrowers is in violation of
its organizational documents, any law, rule, regulation, judgment or order of
any Governmental Authority applicable to it or any of its Property or assets
which is reasonably likely to have a Material Adverse Effect, and no Default or
Event of Default has occurred and is continuing.          (j) ERISA. (i) Each
Employee Plan is in substantial compliance with ERISA and the Internal Revenue
Code, (ii) no Termination Event has occurred nor is reasonably expected to occur
with respect to any Employee Plan, (iii) the most recent annual report
(Form 5500 Series) with respect to each Employee Plan, including any required
Schedule B (Actuarial Information) thereto, copies of which have been filed with
the Internal Revenue Service and will promptly be delivered upon request to the
Agent, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) no Employee Plan had an accumulated
or waived funding deficiency or permitted decreases which would create a
deficiency in its funding standard account or has applied for an extension of
any amortization period within the meaning of Section 412 of the Internal
Revenue Code at any time during the previous 60 months, and (v) no Lien imposed
under the Internal Revenue Code or ERISA exists or is likely to arise on account
of any Employee Plan within the meaning of Section 412 of the Internal Revenue
Code at any time during the previous 60 months. Neither the Borrowers nor any
ERISA Affiliate thereof is or was during the preceding six years obligated to
contribute to any Multiemployer Plan and neither the Borrowers nor any ERISA
Affiliate thereof

65



--------------------------------------------------------------------------------



 





  has assumed any obligation of any predecessor with respect to any
Multiemployer Plan. Except as required by Section 4980B of the Internal Revenue
Code, none of the Borrowers or any of their ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Borrower or any of its
ERISA Affiliates or coverage after a participant’s termination of employment.
None of the Borrowers or any of their ERISA Affiliates has incurred any material
liability or obligation under the Worker Adjustment and Retraining Notification
Act (“WARN”) or similar state law which remains unpaid or unsatisfied or which
has not been stayed under the Bankruptcy Code.          (k) Taxes, Etc. Subject
to the requirements of the Bankruptcy Code, all Federal, state and local tax
returns and other reports required by applicable law to be filed by any Borrower
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges imposed upon any Borrower or any Property of any
Borrower and which have become due and payable on or prior to the date hereof
have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof.          (l) Compliance with
Regulation U. None of the Borrowers is nor will be engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation T, U or X), and no proceeds of any Tranche A Revolving
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.    
     (m) Type of Business. None of the Borrowers is or will be engaged in any
business other than the manufacturing, sale and financing of manufactured
housing units and related real estate and existing related businesses to any
material extent.          (n) Adverse Agreements, Etc. None of the Borrowers is
subject to any charter, limited liability company agreement, partnership
agreement or other corporate, partnership or limited liability company
restriction or any judgment, order, regulation, ruling or other requirement of a
court or other Governmental Authority which is reasonably likely to have a
Material Adverse Effect.          (o) Title to Properties.

               (i) Each Borrower has good and indefeasible title to, or valid
leasehold interests in, all Property and assets material to its business, free
and clear of all Liens except (to the extent permitted in Section 3.01(b)
hereof) Permitted Liens and the Senior Claims. All Properties are in good
working order and condition, ordinary wear and tear excepted and in compliance
with all laws, rules, regulations, judgments or orders of any Governmental
Authority, except for such noncompliance which is not reasonably likely to have
a Material Adverse Effect.

               (ii) Schedule 6.01(O) sets forth a complete and accurate list as
of the Effective Date of all Real Property owned by each Borrower.

66



--------------------------------------------------------------------------------



 





       (p) Permits, Etc. Each Borrower has, and is in compliance with, all
permits, licenses, authorizations, and approvals required for such Person
lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person
except for the failure to obtain and maintain compliance with permits, licenses,
authorizations, approvals, entitlements and accreditations which is not
reasonably likely to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non- renewal of any such permit, license, authorization or approval, and
there is no claim that any thereof is not in full force and effect, except for
the occurrence of such conditions or events which is not reasonably likely to
have a Material Adverse Effect.          (q) Full Disclosure. Each Borrower has
disclosed to the Agent all agreements, Instruments and corporate or other
restrictions to which it is subject, and all other matters known to it, that,
individually or in the aggregate, are reasonably likely to have a Material
Adverse Effect. None of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Borrower to the Agent in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which it
was made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.    
     (r) Environmental Matters. Except as set forth on Schedule 6.01® herein,
(i) the operations of each Borrower are in compliance in all material respects
with Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Borrower or a predecessor in interest, or at any
disposal or treatment facility which received Hazardous Materials generated by
any Borrower or any predecessor in interest which could have a Material Adverse
Effect; (iii) no Environmental Action has been asserted against any Borrower or
any predecessor in interest nor does any Borrower have knowledge or notice of
any threatened or pending Environmental Action against any Borrower or any
predecessor in interest which could have a Material Adverse Effect; and (iv) no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Borrower or any predecessor in
interest which could have a Material Adverse Effect.          (s) Insurance.
Each Borrower keeps or causes other Persons to keep its Property adequately
insured and maintains or causes other Persons to maintain (i) insurance to such
extent and against such risks, including fire, as is customary with companies in
the same or similar businesses, (ii) workers’ compensation insurance in the
amount required by applicable law, (iii) public liability insurance in amounts
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it, and
(iv) such other insurance as may be required by law or as may be reasonably
required by the Agent (including, without limitation, against larceny,
embezzlement or other criminal misappropriation).

67



--------------------------------------------------------------------------------



 





       (t) Use of Proceeds. Subject to the last sentence of Section 2.01(e)
hereof, the Proceeds of the Tranche A Revolving Loans may be used only (i) to
retire the Foothill Facility, (ii) to cash collateralize Letters of Credit,
(iii) for working capital and other general corporate purposes (including,
without limitation, payments of fees and expenses to professionals under
Sections 330 and 331 of the Bankruptcy Code and administrative expenses of the
kind specified in Section 503(b) of the Bankruptcy Code incurred in the ordinary
course of business of the Borrowers) and (iv) for any other use not prohibited
by the terms of this Agreement, to the extent approved (if such approval is
required) by the Bankruptcy Court.

               (u) Intellectual Property. (i) Schedule 6.01(U) hereto contains a
complete and accurate list as of the date hereof of all patented and registered
Intellectual Property owned by any Debtor Borrower and all pending patent
applications and applications for the registration of other Intellectual
Property owned or filed by any Debtor Borrower. Schedule 6.01(U) also contains a
complete and accurate list of all licenses and other rights in Intellectual
Property granted by any Debtor Borrower to any third party and licenses and
other rights in Intellectual Property granted by any third party to any Debtor
Borrower.

               (ii) Except as set forth on Schedule 6.01(U), each Debtor
Borrower (i) has made all necessary filings and recordations, (ii) has paid all
required fees and taxes, and (iii) has taken all actions to record and maintain
its ownership of the patented or registered Debtor Borrower Intellectual
Property and applications therefor in the United States Patent and Trademark
Office, the United States Copyright Office and any other applicable filing
office.

               (iii) Except as set forth in Schedule 6.01(U), each Debtor
Borrower owns, free and clear of all liens, all right, title and interest in, or
has the right and authority to use, pursuant to a valid and enforceable license,
all Intellectual Property necessary or desirable for the conduct of its
businesses as currently conducted and as currently proposed to be conducted.

               (iv) Except as set forth in Schedule 6.01(U), (i) no claim by any
third party contesting the validity, enforceability, use or ownership of any
Debtor Borrower Intellectual Property (a) has been made, (b) is currently
pending or, (c) to the best of any Debtor Borrower’s knowledge, is threatened,
and (ii) neither the Debtor Borrowers nor any executive of any Debtor Borrower
has received any notice of, or is aware of any facts which would indicate a
likelihood of, any infringement or misappropriation by, or conflict with, any
third party with regard to any Intellectual Property.

               (v) Except as set forth in Schedule 6.01(U), no use of the Debtor
Borrower Intellectual Property infringes or misappropriates, or conflicts with,
any Intellectual Property rights of any third party, and no infringement or
misappropriation of, or conflict with, any rights of any third party has
occurred or will occur as a result of the operation of the businesses as
currently conducted, as previously conducted and as currently proposed to be
conducted.

               (vi) Except as set forth in Schedule 6.01(U), the loss,
forfeiture or expiration of any item of the Debtor Borrower Intellectual
Property would not have a Material Adverse Effect.

68



--------------------------------------------------------------------------------



 



               (vii) No consents are required under any licenses to Intellectual
Property listed in Schedule 6.01(U) to the grant of the security interest to,
and exercise of any rights and remedies of, the Agent (including, without
limitation, such rights and remedies upon the occurrence of an Event of a
Default) as set forth in this Agreement.

               For the purpose of enabling the Agent to exercise rights and
remedies hereunder, upon the occurrence and during the continuation of an Event
of Default, each Debtor Borrower hereby grants to the Agent an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Debtor Borrower) to use, assign, license or sublicense any
of the Debtor Borrower Intellectual Property to the extent permitted by the
terms of such Debtor Borrower Intellectual Property, wherever the same may be
located, including in such license reasonable access to all media in which any
of the Debtor Borrower Intellectual Property may be recorded or stored and to
all computer programs used for access thereto or the use, compilation or
printout thereof. Notwithstanding the foregoing, the Agent shall have no
obligations or liabilities regarding any or all or the Debtor Borrower
Intellectual Property by reason of, or arising out of, this Agreement.



       (v) Holding Company and Investment Company Acts. None of the Borrowers is
(i) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company”, as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended, or (ii) an “investment company”
or an “affiliated person” or “promoter” of, or “principal underwriter” of or
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.          (w) Place of Business; Chief Executive
Office. Schedule 6.01(W) sets forth a complete and accurate list as of the date
hereof of (i) each place of business of each Borrower and (ii) the chief
executive office of each Borrower.          (x) Administrative Priority; Lien
Priority.

               (i) As of the Effective Date, the Obligations of the Debtor
Borrowers will constitute allowed administrative expenses in the Chapter 11 Case
having priority in payment over all other administrative expenses and unsecured
claims against the Debtor Borrowers now existing or hereafter arising, of any
kind or nature whatsoever, including without limitation all administrative
expenses of the kind specified in Sections 503(b) and 507(b) of the Bankruptcy
Code, subject, as to priority, only to Carve-Out Expenses having priority over
the Obligations to the extent set forth in the Agreed Administrative Expense
Priorities, but excluding any causes of action arising under Sections 544, 545,
547, 548, 549, 550, 553(b) or 724(a) of the Bankruptcy Code.

               (ii) The Lien and security interest of the Agent on the
Collateral is a valid and perfected first priority Lien subject only to
(A) assets subject to Permitted Liens (to the extent that such Permitted Liens
are accorded priority as a matter of law or pursuant to agreement), including
but not limited to Liens for post-petition taxes and (B) owned motor vehicles
financed by a third party.

69



--------------------------------------------------------------------------------



 



               (iii) All assets and Property of the Borrowers and their
Subsidiaries are subject to the Lien and security interest of the Agent other
than (A) the assets of the Excluded Entities, (B) Real Property consisting of
lot inventory held for sale in the ordinary course of the Borrowers’ retail
sales business, (C) assets subject to the Senior Claims and (D) any leasehold
interests of any Borrower in motor vehicles (but only to the extent that
perfection of such a leasehold interest is not permitted under applicable state
law).



       (y) Final Bankruptcy Court Order. The Final Bankruptcy Court Order is in
full force and effect, and has not been reversed, stayed, modified or amended
absent the consent of the Tranche A Lenders and the Debtor Borrowers.    
     (z) Schedules. All of the information which is required to be scheduled to
this Agreement is set forth on the Schedules attached hereto, is correct and
accurate in all material respects and does not omit to state any information
material thereto.          (aa) Tranche A SPE and Tranche B Issuer. The Tranche
A SPE and the Tranche B Issuer hold no other assets and conduct no other
business other than as contemplated under the Facilities.          (bb) IRB
Properties. Set forth on Schedule 6.01(BB) hereto is a true and complete list of
all of Borrowers’ IRB Properties which consist of Real Property or improvements
financed with IRBs or similar instruments (along with the key terms of such
IRBs).          (cc) Servicing Advance Receivables.

               (i) Borrowers hold all rights, title and interest in the
Servicing Advance Receivables free and clear of all Liens, counterclaims,
defenses and rights of set-off.

               (ii) Servicing Advance Receivables which constitute Collateral in
the aggregate amount of at least $90,000,000 qualify as “P&I Advances,”
“Servicing Advances,” or “Liquidation Expenses” under the Pooling and Servicing
Agreements as of the date hereof and the Borrowers have no reason to believe
that the foregoing do not qualify for reimbursement under the terms of the
related Pooling and Servicing Agreements.

               (iii) Servicing Advance Receivables which constitute Collateral
hereunder in the aggregate amount of at least $90,000,000 are outstanding as of
the Effective Date and have not been reimbursed to the Borrowers or any of their
Affiliates.



       (dd) Solvency. The Non-Debtor Borrower is Solvent.          (ee) Capital
Stock in Excluded Entities. The Borrowers are pledging all of their Capital
Stock in all Excluded Entities, other than the Excluded Entities listed on
Schedule 6.01(EE).          (ff) Cash Management. The Borrowers have no Cash
Management Accounts with ACH capability other than those listed as “ACH Capable”
on Schedule 2.10(A) hereto.

70



--------------------------------------------------------------------------------



 





       (gg) Returned Items. The aggregate amount of Returned Items with respect
to the Cash Management Accounts with the Cash Management Bank has not exceeded
$2,000,000 during the 12 month period prior to the date hereof.

ARTICLE VII
COVENANTS OF THE BORROWER

     Section 7.01 Affirmative Covenants. So long as any principal of or interest
on any Tranche A Revolving Loan or any other Obligation (whether or not due)
shall remain unpaid or any Tranche A Lender shall have any Commitment hereunder,
the Borrowers will, unless the Required Tranche A Lenders shall otherwise
consent in writing:



       (a) Reporting Requirements. Furnish to the Agent and each Tranche A
Lender:

               (i) beginning with the fiscal quarter ending March 31, 2003, as
soon as available and in any event within 45 days after the end of each fiscal
quarter of the Borrowers, consolidated and consolidating balance sheets,
consolidated and consolidating statements of operations and retained earnings
and consolidated statements of cash flows of the Borrowers and their
Subsidiaries (including results by operating divisions) as at the end of such
quarter, and for the period commencing at the end of the immediately preceding
Fiscal Year and ending with the end of such quarter, setting forth in each case
in comparative form (A) the figures for the corresponding date or period of the
immediately preceding Fiscal Year and (B) the corresponding figures forecast in
the Budget, all in reasonable detail and certified by an Authorized Officer as
fairly presenting, in all material respects, the financial position of the
Borrowers and their Subsidiaries as of the end of such quarter and the results
of operations and cash flows of the Borrowers and their Subsidiaries for such
quarter, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements of the Borrowers and their Subsidiaries
furnished to the Tranche A Lenders, subject to normal year-end adjustments;

               (ii) as soon as available and, in any event, within 105 days
after the end of each Fiscal Year, consolidated balance sheets, consolidated
statements of operations and retained earnings and consolidated statements of
cash flows of the Borrowers and their Subsidiaries as at the end of such Fiscal
Year, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, and accompanied by a report with respect to the
consolidated financial statements and an opinion without any qualifications
(other than a “going concern” qualification), prepared in accordance with
generally accepted auditing standards, of PriceWaterhouseCoopers LLC or other
independent certified public accountants of recognized standing selected by the
Parent and satisfactory to the Agent (which opinion shall be without any
qualification or exception as to the scope of such audit, together, beginning
with fiscal year 2003, with a written statement of such accountants (1) to the
effect that, in making the examination necessary for their certification of such
financial statements, they have not obtained any knowledge of the existence of
an Event of Default or a Default insofar as they relate to accounting matters
and (2) if such accountants shall have obtained any knowledge of the existence
of an Event of Default or such Default, describing the nature thereof);

71



--------------------------------------------------------------------------------



 



               (iii) as soon as available, and in any event within 30 days of
the end of each fiscal month of the Borrowers and their Subsidiaries, internally
prepared consolidated and consolidating balance sheets, consolidated and
consolidating statements of operations and consolidated statements of cash flows
for such fiscal month of the Borrower and their Subsidiaries for such fiscal
month and for the period from the beginning of such Fiscal Year to the end of
such fiscal month, all in reasonable detail and certified by an Authorized
Officer as fairly presenting, in all material respects, the financial position
of the Borrowers and their Subsidiaries as of the end of such fiscal month and
the results of operations and cash flows of the Borrowers and their Subsidiaries
for such fiscal month, in accordance with GAAP applied in a manner consistent
with that of the most recent audited financial statements furnished to the
Tranche A Lenders, subject to normal year-end adjustments;

               (iv) simultaneously with the delivery of the financial statements
of the Borrowers required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Administrative
Borrower (A) stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Tranche A Revolving Loan Documents and has made or
caused to be made under his or her supervision a review of the condition and
operations of the Borrowers and their Subsidiaries during the period covered by
such financial statements with a view to determining whether the Borrowers and
their Subsidiaries were in compliance with all of the provisions of such Tranche
A Revolving Loan Documents at the times such compliance is required by the
Tranche A Revolving Loan Documents, and that such review has not disclosed, and
such Authorized Officer has no knowledge of, the existence during such period of
an Event of Default or Default or, if an Event of Default or Default existed,
describing the nature and period of existence thereof and the action which the
Borrowers and their Subsidiaries propose to take or have taken with respect
thereto and (B) setting forth the calculation of the financial covenants
provided herein and the amount by which the Borrowers have passed or failed such
covenants;

               (v) within two (2) Business Days after the end of each week, the
following information with respect to the Warehouse Facility: the amount
outstanding under the Warehouse Facility as of the end of such week and the
amount and date of each borrowing and payment under the Warehouse Facility
during such week;

               (vi) immediate notice of the Borrowers’ inability to fund under
the Warehouse Facility, or any suspension of funding, termination or default
thereunder.

               (vii) promptly after filing thereof, copies of all pleadings,
motions, applications, financial information and other papers and documents
filed by the Debtor Borrowers in the Chapter 11 Cases, which such papers and
documents shall also be given or served on the Agent’s counsel;

               (viii) promptly after the sending thereof, copies of all material
written reports and all term sheets for a plan of reorganization given by the
Debtor Borrowers to the Creditors Committee (if any) or any other official or
unofficial creditors’ committee in the Chapter 11 Cases;

72



--------------------------------------------------------------------------------



 



               (ix) promptly after submission to any Governmental Authority, all
documents and written information furnished to such Governmental Authority in
connection with any investigation of any Borrower other than those relating to
routine inquiries by such Governmental Authority;

               (x) as soon as possible, and in any event within three
(3) Business Days after the occurrence of an Event of Default or Default or the
occurrence of any event or development that is reasonably likely to have a
Material Adverse Effect, the written statement of an Authorized Officer setting
forth the details of such Event of Default, Default, or Material Adverse Effect
and the action which the Borrowers and their Subsidiaries propose to take with
respect thereto;

               (xi) (A) as soon as possible and in any event (1) within ten
(10) days after any Borrower or any ERISA Affiliate thereof knows or has reason
to know that any Termination Event described in clause (i) of the definition of
Termination Event with respect to any Employee Plan has occurred, (2) within ten
(10) days after any Borrower or any ERISA Affiliate thereof knows or has reason
to know that any other Termination Event with respect to any Employee Plan has
occurred, or (3) within ten (10) days after any Borrower or any ERISA Affiliate
thereof knows or has reason to know that an accumulated funding deficiency has
been incurred or an application has been made to the Secretary of the Treasury
for a waiver or modification of the minimum funding standard (including
installment payments) or an extension of any amortization period under
Section 412 of the Internal Revenue Code with respect to an Employee Plan, a
statement of an Authorized Officer setting forth the details of such occurrence
and the action, if any, which such Borrower or such ERISA Affiliate proposes to
take with respect thereto, (B) promptly and in any event within three (3) days
after receipt thereof by any Borrower or any ERISA Affiliate thereof from the
PBGC, copies of each notice received by any Borrower or any ERISA Affiliate
thereof of the PBGC’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan, (C) promptly and in any event within ten
(10) days after the filing thereof with the Internal Revenue Service if
requested by the Agent, copies of each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) with respect to each Employee Plan and
Multiemployer Plan, (D) promptly and in any event within ten (10) days after any
Borrower or any ERISA Affiliate thereof knows or has reason to know that a
required installment within the meaning of Section 412 of the Internal Revenue
Code has not been made when due with respect to an Employee Plan, and (E)
promptly and in any event within ten (10) days after any Borrower or any ERISA
Affiliate thereof send notice of a plant closing or mass layoff (as defined in
WARN) to employees, copies of each such notice sent by such Borrower or such
ERISA Affiliate thereof;

               (xii) promptly after the commencement thereof but in any event
not later than three (3) days after service of process with respect thereto on,
or the obtaining of knowledge thereof by, any Borrower, notice of each action,
suit or proceeding brought by or against any Borrower before any court or other
Governmental Authority or other regulatory body or any arbitrator which is
reasonably likely to have a Material Adverse Effect;

               (xiii) promptly after the sending or filing thereof, copies of
all statements, reports and other information (other than matters solely of an
administrative nature) any Borrower sends to any holders (other than a Borrower)
of its Indebtedness or its securities or

73



--------------------------------------------------------------------------------



 



files with the SEC (including all 10-Q quarterly reports, Form 10-K annual
reports and Form 8-K current reports) or any national (domestic or foreign)
securities exchange;

               (xiv) promptly after the filing thereof, copies of Borrowers’
federal income tax returns, and any amendments thereto, filed with the Internal
Revenue Service;

               (xv) any other information that is provided by Parent to its
shareholders generally;

               (xvi) if and when filed by any Borrower and as requested by
Agent, satisfactory evidence of payment of applicable sales and excise taxes in
each jurisdiction in which (i) any Borrower conducts business or is required to
pay any such sales or excise tax, (ii) where any Borrower’s failure to pay any
such applicable sales or excise tax would result in a Lien on the properties or
assets of any Borrower, or (iii) where any Borrower’s failure to pay any such
applicable excise tax reasonably could be expected to result in a Material
Adverse Effect,

               (xvii) promptly upon receipt thereof, copies of all financial
reports (including, without limitation, management letters), if any, submitted
to any Borrower by its auditors in connection with any annual or interim audit
of the books thereof;

               (xviii) as soon as any Borrower has received a material notice
delivered under any Repurchase Agreement (including, without limitation, any
notice to repurchase Inventory), the Warehouse Facility Documents, any
Securitized Transaction, the Tranche B Agreements, the Securitization
Documentation, or IRB, copies of such notice;

               (xix) a weekly Tranche A Borrowing Base Availability report with
respect to all Tranche A Borrowing Base Assets to the Agent by noon on the third
(3rd) Business Day thereof with respect to the Tranche A Borrowing Base
Availability of the previous week; and

               (xx) promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Borrower as the Agent
may from time to time reasonably request.



       Borrowers agree that no Borrower, or any Subsidiary of a Borrower, will
have a fiscal year different from that of Parent. Borrowers agree that their
independent certified public accountants are authorized to communicate with
Agent and to release to Agent whatever financial information concerning
Borrowers that Agent reasonably may request. Each Borrower waives the right to
assert a confidential relationship, if any, it may have with any accounting firm
or service bureau in connection with any information requested by Agent pursuant
to or in accordance with this Agreement, and agree that Agent may contact
directly any such accounting firm or service bureau in order to obtain such
information.



       (b) Collateral Information.



                 (i) Provide Agent (and if so requested by any Tranche A Lender,
with copies for such Tranche A Lender) with the following documents at the

74



--------------------------------------------------------------------------------



 





  following times in form satisfactory to Agent, in each case, unless the
context clearly requires otherwise, for Parent and each Subsidiary on a
consolidated basis (excluding the Excluded Entities):

      Weekly   (a) a Tranche A Borrowing Base Availability report;     (b)
Inventory reports specifying each Borrower’s cost and the wholesale market value
of its Inventory, by category;     (c) a detailed aging, by total, of the
Accounts;     (d) any borrowing base certificate or similar borrowing base
availability calculation, if applicable, with respect to the Warehouse Facility
and the Tranche B Facility; and     (e) a statement of the amount of funds in
Borrowers’ possession with respect to any sale by any Borrower of repossessed
homes. Upon request by
Agent   (f) copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in connection
with the Accounts and, for Inventory and Equipment acquired by Borrowers,
purchase orders and invoices;     (g) copies of any appraisals or valuations of
material Collateral and any qualified letter of intent, offer or commitment to
purchase material Collateral, in each case to the extent prepared for or
received by any of the Borrowers; and     (h) such other reports as to the
Collateral as Agent may request.



                 (ii) Cooperate fully with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of concerning its respective Accounts and Inventory and its borrowing
base availability calculation with respect to the Warehouse Facility.    
               (iii) Promptly notify Agent of any material communication from
Standard & Poor’s, Moody’s or Fitch relating to (A) subordination,
overcollateralization or reserve fund levels relating to the Borrowers’
unsecuritized whole loans or (B) potential negative ratings actions relating to
the Securitization Trusts or any other securitization trust (or similar
financing vehicle) created following the date hereof.    
               (iv) promptly provide to the Agent monthly remittance reports and
management reports relating to the performance of the Securitization Trusts.    
     (c) Compliance with Laws, Etc. Except for such noncompliance which is not
reasonably likely to have a Material Adverse Effect, and subject to any
restrictions imposed under the Bankruptcy Code or by the Bankruptcy Court,
comply, and cause each

75



--------------------------------------------------------------------------------



 





  of their Subsidiaries to comply with all applicable laws, rules, regulations,
judgments and orders (including, without limitation, all Environmental Laws),
such compliance to include, without limitation, (i) paying before the same
become delinquent all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any of its properties, and
(ii) paying all lawful claims the enforcement of which is not stayed by the
filing of the Chapter 11 Cases before the same become a Lien or charge upon any
of its properties, except in any such case to the extent contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof.          (d) Preservation
of Existence, Etc. Except to the extent permitted by Section 7.02(d)(i) hereof,
maintain and preserve, and cause each of their Subsidiaries to maintain and
preserve, their existence, rights and privileges, and become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by them or in which the transaction of their
business makes such qualification necessary, except where failure to be so
qualified or in good standing would not be reasonably likely to have a Material
Adverse Effect.          (e) Keeping of Records and Books of Account. Keep
adequate records and books of account, with complete entries made in accordance
with GAAP.          (f) Inspection Rights. Permit, and cause each of their
Subsidiaries to permit, the Agent or representatives thereof at any time and
from time to time during normal business hours and, unless a Default or Event of
Default has occurred and is continuing, upon reasonable notice, at the expense
of the Borrowers, to examine and make copies of and abstracts from their records
and books of account, to visit and inspect their properties, to verify
materials, leases, notes receivable, deposit accounts and other assets of the
Borrowers and their Subsidiaries, to conduct, on a reasonable basis and, unless
a Default or Event of Default has occurred and is continuing, in consultation
with the Administrative Borrower, audits, physical counts, valuations,
appraisals, environmental assessments or examinations and to discuss their
affairs, finances and accounts with any of the directors, officers, managerial
employees, independent accountants or other representatives thereof. The
Borrowers agree to make available to the Agent reasonable on-site workspace for
the foregoing purposes. The Borrowers agree to pay the reasonable cost of such
audits, appraisals, assessments or examinations.          (g) Maintenance of
Properties, Etc. Repair, replace, maintain and preserve, and cause each of their
Subsidiaries to repair, replace, maintain and preserve, all of their properties
(whether owned or held under lease) which are necessary or useful in the proper
conduct of their business in good working order and condition, ordinary wear and
tear excepted, and comply, and cause each of their Subsidiaries to comply, at
all times with the provisions of all leases to which each of them is a party as
lessee or under which each of them occupies Property so as to prevent any loss
or forfeiture thereof or thereunder, in each case, other than sales of Property
or rejection of leases approved by the Bankruptcy Court and otherwise permitted
by the terms of this Agreement.

76



--------------------------------------------------------------------------------



 





       (h) Maintenance of Insurance. Maintain, and cause each of their
Subsidiaries to maintain, or other Persons shall maintain for the Borrowers and
their Subsidiaries, insurance with responsible and reputable insurance companies
or associations (including, without limitation, comprehensive general liability,
hazard, rent and business interruption insurance) with respect to their
properties (including all real properties leased or owned by them) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Agent. To the extent such policies name a Borrower or its
Subsidiaries as a named insured, all policies covering the Collateral are to be
made payable to the Agent for the benefit of the Tranche A Lenders, as its
interests may appear, in case of loss, under a standard non-contributory
“lender” or “secured party” clause and are to contain such other provisions as
the Agent may require to fully protect the Tranche A Lenders’ interest in the
Collateral and to any payments to be made under such policies. Copies of all
certificates of insurance are to be delivered to the Agent and the policies are
to be premium prepaid, with the loss payable and additional insured endorsement
in favor of Agent and such other Persons as the Agent may designate from time to
time as their respective interests may appear, and shall provide for not less
than 30 days’ prior written notice to the Agent of the exercise of any right of
cancellation. If the Borrowers or any of their Subsidiaries fail to maintain
such insurance, the Agent may arrange for such insurance, but at the Borrowers’
expense and without any responsibility on the Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, the Agent shall have the sole right, in the
name of the Tranche A Lenders, the Borrowers and their Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies, subject to the rights of third parties
that have been granted a Permitted Lien that is prior to the Lien in favor of
the Agent.          (i) Obtaining of Permits, Etc. Obtain, maintain and
preserve, and cause each of their Subsidiaries to obtain, maintain and preserve,
all permits, licenses, authorizations, approvals, entitlements and
accreditations which are necessary or useful in the proper conduct of its
business, except where the failure to obtain, maintain or preserve such permits,
licenses, authorizations, approvals entitlements and accreditations is not
reasonably likely to have a Material Adverse Effect.          (j) Environmental.
Except as provided in Schedule 6.01®, (i) keep any Property either owned or
operated by them or any of their Subsidiaries free of any Environmental Liens;
(ii) comply, and cause their Subsidiaries to comply, in all material respects
with Environmental Laws and provide to the Agent documentation of such
compliance which the Agent reasonably requests; (iii) as soon as practicable
notify the Agent of any Release of a Hazardous Material in excess of any
reportable quantity from or onto Property owned or operated by the Borrowers or
any of their Subsidiaries and

77



--------------------------------------------------------------------------------



 





  take any Remedial Actions required by Environmental Law to abate such Release;
(iv) promptly provide the Agent with written notice within ten (10) days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any Property of any Borrower or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Borrower or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order which could
have a Material Adverse Effect and (v) defend, indemnify and hold harmless the
Agent and the Tranche A Lenders and their transferees, and their respective
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs and litigation expenses) arising
out of (A) the presence, disposal, release or threatened release of any
Hazardous Materials on any Property at any time owned or occupied by any
Borrower or any of its Subsidiaries (or its respective predecessors in interest
or title), (B) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to such Hazardous Materials,
(C) any investigation, lawsuit brought or threatened, settlement reached or
government order relating to such Hazardous Materials and/or (D) any violation
of any Environmental Law.          (k) Location of Collateral. Keep all
Inventory and Equipment of the Borrowers only at the locations identified on
Schedule 7.01(K); provided, however, that Administrative Borrower may amend
Schedule 7.01(K) so long as such amendment occurs by written notice to Agent not
less than 30 days prior to the date on which the Inventory or Equipment is moved
to such new location, so long as such new location is within the continental
United States, and so long as, at the time of such written notification, the
applicable Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected Agent’s Liens on such assets and
also provides to Agent a Collateral Access Waiver if requested by Agent; and
provided further, that the Borrowers may keep Inventory with a value not to
exceed, in the aggregate, $2,000,000 in storage facilities or on storage lots
located within 20 miles of the Inventory and Equipment locations set forth on
Schedule 7.01(K).          (l) Change in Collateral; Collateral Records.
(i) Give the Agent not less than 30 days’ prior written notice of any change in
the location of any Collateral owned by a Borrower, other than to locations
existing on the Filing Date and with respect to which the Agent has filed
financing statements and otherwise fully perfected its Liens thereon (subject to
Permitted Liens), and (ii) advise the Agent promptly, in sufficient detail, of
any material adverse change relating to the type, quantity or quality of the
Collateral or the Lien granted thereon.          (m) Cash Management.



                 (i) Establish and maintain the Cash Collateral Account and the
Cash Management Accounts in accordance with the procedures specified in
Section 2.10 hereof;

78



--------------------------------------------------------------------------------



 





                 (ii) Sweep all non-Cash Management Accounts into the
Concentration Account not less than weekly;                    (iii) Sweep all
funds owing to the REMICs and the Warehouse Facility out of the Concentration
Account within two (2) Business Days of receipt;    
               (iv) Transfer receipts from installment loans not in the
Warehouse Facility from the Lockbox Account to the Cash Collateral Account in
accordance with Section 2.10(a)(iii) hereof;                    (v) Collect all
Servicing Fees out of trust accounts and deposit them into the Cash Collateral
Account within two (2) Business Days of receipt; and    
               (vi) Upon request from the Agent, provide to the Agent any daily
reports provided to the Borrowers by the Cash Management Bank concerning the
reconciliation of balances in the Cash Management Accounts.    
     (n) Financial Covenants. (i) Net Sales. On a cumulative basis for calendar
year 2003, measured at the end of each calendar month beginning in February
2003, total consolidated net sales (retail and wholesale) of manufactured
housing units shall not have a negative variance greater than the 10% (or
$20,000,000, whichever is greater) of the “Total Net Sales” as shown on the
Consolidated Income Statement of the Budget on a cumulative basis for the period
measured.                    (ii) Operating Cash Flow. On a cumulative basis for
calendar year 2003, measured at the end of each calendar month beginning with
January 2003, negative cash flow from operations on a consolidated basis shall
not exceed by more than $10,000,000 the cumulative negative operating cash flow
forecast under “Cash Provided (Used) by Operations” as shown on the Consolidated
Cash Flow Statement of the Budget on a cumulative basis for the period measured.
                   (iii) Housing & Corporate EBITDA. On a cumulative basis for
calendar year 2003, measured at the end of each calendar month beginning in
March 2003, EBITDA for the Borrowers’ “Housing and Corporate” business segment
shall not have a variance greater than $10,000,000 from a cumulative forecast of
the “Housing & Corporate EBITDA” as shown on the Housing & Corporate Income
Statement of the Budget on a cumulative basis for the period measured.    
               (iv) Adjusted Consolidated EBITDA. On a cumulative basis for
calendar year 2003, measured at the end of each calendar month beginning in
March 2003, the Borrowers’ consolidated EBITDA adjusted to include restructuring
charges for the relevant period shall not have a negative variance greater than
$10,000,000 from “Consolidated EBITDA” adjusted to include “Restructuring
Charges”, in each case as shown on the Consolidated Income Statement of the
Budget on a cumulative basis for the period measured.

79



--------------------------------------------------------------------------------



 





                 (v) Compliance with Financial Covenants. Determination of
compliance with the financial covenants listed in this Section 7.01(n) is to be
based on same accounting policies, procedures and methods as used to develop
Budget.          (o) Real Property Mortgages. Allow the Agent on behalf of the
Tranche A Lenders to file Mortgages on all Real Property Collateral now owned or
hereafter acquired and wherever located of the Borrowers and in connection
therewith (i) evidence of the recording of the Mortgages in such office or
offices as may be necessary or, in the opinion of the Agent, desirable to create
and perfect a valid and enforceable first priority Lien on the Real Property
Collateral purported to be covered thereby or to otherwise protect the rights of
the Agent and the Lenders thereunder, (ii) a Title Insurance Policy, (iii) a
survey of such Real Property Collateral, certified to the Agent and to the
issuer of the Title Insurance Policy by a licensed professional surveyor
reasonably satisfactory to the Agent, (iv) Phase I Environmental Site
Assessments with respect to such Real Property Collateral, certified to the
Agent by a company reasonably satisfactory to the Agent, and (v) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by the Agent in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by any such Mortgage.  
       (p) Management Availability. Cause its Senior Management and Advisors,
and use best efforts to cause each of their Subsidiaries to cause such
Subsidiary’s Senior Management and Advisors, to be available to the Agent or
representatives thereof on a monthly basis at times and locations to be agreed
upon and to provide the Agent or representatives thereof with an update with
respect to current operations and information regarding the previous month’s
actual operating and financial results.          (q) Systems. At all times
maintain, and cause each of their Subsidiaries to maintain, accounting and
inventory systems substantially as currently operating.          (r) Financial
Advisor. At all times continue to retain FTI Consulting or another financial
advisor reasonably acceptable to the Required Tranche A Lenders.    
     (s) Servicing Advance Receivables.

               (i) At all times seek reimbursement of Servicing Advance
Receivables consistent with past practices; and

               (ii) At all times seek reimbursement of Servicing Advance
Receivables seasonably upon becoming so entitled under the relevant
Securitization Documentation.



       (t) Whole Loans. Cause the Warehouse Trust to sell or securitize at least
$150,000,000 in whole loans by February 28, 2003 with Net Cash Proceeds of at
least 82% of the unpaid principal balance of such loans. Unless waived by the
Required Tranche A Lenders, following such sale or securitization and following
the next date thereafter as of which an additional $10,000,000 in unpaid
principal balance of whole loans in the aggregate has been sold, whole loan
sales or securitizations (including the sales of such $10,000,000 in whole
loans) shall result in Net Cash Proceeds of at least

80



--------------------------------------------------------------------------------



 





  82% of the unpaid principal balance of such loans; provided that if the Net
Cash Proceeds as a percentage of the unpaid principal balance of such loans (the
“Proceeds Percentage”) is less than 90% of the unpaid principal balance of such
loans (the “Target Percentage”), the percentage value in subsection (a)(ii) of
the definition of “Net Liquidation Percentage” herein shall thereafter be
reduced (the “Whole Loan Adjustment”) by the percentage point differential
between the Target Percentage and the Proceeds Percentage to the extent provided
in the definition of “Net Liquidation Percentage”. Within 30 days of the date
provided in the Budget, the Borrowers shall complete whole loan sales or
securitizations in an aggregate amount equal to the lesser of $100,000,000 or
80% of the Borrowers’ Eligible Warehouse Loans (without material adverse
exclusion) as of the date provided for such sale or securitization in the
Budget.          (u) Servicer. Ensure that OAC LLC or the Non-Debtor Borrower
(or an Affiliate of either approved by the Tranche A Lenders) shall at all times
be the servicer of the loans relating to the Servicing Advance Receivables and
shall perform its obligations in accordance with the related Pooling and
Servicing Agreements.          (v) Disclosure Statement; Plan of Reorganization;
Plan Confirmation. File (A) a disclosure statement and a plan of reorganization
by February 15, 2003; (B) obtain an order of the Bankruptcy Court approving such
disclosure statement by May 30, 2003 (the “Disclosure Statement Date”);
provided, however, if on May 30, 2003 the Debtor Borrowers are using
commercially reasonable efforts to obtain the entry of the disclosure statement
order, the Disclosure Statement Date shall be extended for so long as the Debtor
Borrowers are using commercially reasonable efforts and acting in good faith to
obtain entry of the disclosure statement order, but in no event shall the
Disclosure Statement Date be extended past June 30, 2003; and (C) obtain an
order of the Bankruptcy Court confirming a plan of reorganization, which order
shall have become final and non-appealable by July 31, 2003 (the “Confirmation
Date”); provided, however, if on July 31, 2003 the Debtor Borrowers are using
commercially reasonable efforts to obtain the entry of the confirmation order,
then the Confirmation Date shall be extended for so long as the Debtor Borrowers
are using commercially reasonable efforts and acting in good faith to obtain
entry of the confirmation order, but in no event shall such Confirmation Date be
extended past August 29, 2003; provided further that a breach of any of the
foregoing covenants in this Section 7.01(v) shall not become an Event of Default
unless all the Tranche A Lenders so agree.          (w) Disclosure Statement for
Plan of Reorganization.                    Obtain an order of the Bankruptcy
Court approving the disclosure statement for a plan of reorganization by
August 29, 2003, which order shall have become final and non-appealable.    
     (x) Intellectual Property. Make all necessary filings and recordations and
pay all required fees and taxes to record and maintain the Debtor Borrowers’
registration and ownership of, and do all other things and take all other
actions necessary to preserve, protect and maintain, each item of Debtor
Borrower Intellectual Property owned or filed

81



--------------------------------------------------------------------------------



 





  by the Debtor Borrowers other than such items the loss or forfeiture of which
would not have a Material Adverse Effect.          (y) Change in Underwriting
Guidelines. Subject to Section 7.02(w) hereof, provide prior written notice to
the Agent of any material change to the guidelines or criteria for the
origination or purchase of loans collateralized in part or in full by
manufactured housing units.          (z) Replacement Warehouse Facility. Create
OMI Trust 2003-A, a successor or replacement to the Warehouse Trust, in form and
substance satisfactory to the Agent, and finalize the certain Warehouse Facility
Documents creating the OMI Note Trust 2003-A by January 21, 2003.    
     (aa) Subservicing Agreements. Finalize the Subservicing Agreements by
January 21, 2003.          (bb) Further Assurances. Take such action and
authorize, execute, acknowledge and deliver, and cause each of their
Subsidiaries to take such action and authorize, execute, acknowledge and
deliver, at their sole cost and expense, such agreements, instruments or other
documents as the Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement and the other Tranche
A Revolving Loan Documents, (ii) to subject to valid and perfected highest
available priority Liens (subject to Permitted Liens), to the extent required by
this Agreement and the other Tranche A Revolving Loan Documents, any of the
Collateral or any other Property of the Borrowers and their Subsidiaries,
(iii) to establish and maintain the validity and effectiveness of any of the
Tranche A Revolving Loan Documents and the validity, perfection and priority of
the Liens intended to be created thereby (subject to Permitted Liens), and
(iv) to better assure, convey, grant, assign, transfer and confirm unto the
Agent the rights now or hereafter intended to be granted to the Agent and the
Tranche A Lenders under this Agreement or any other Tranche A Revolving Loan
Document. The assurances contemplated by this Section 7.01(bb) shall be given
under applicable nonbankruptcy law (to the extent not inconsistent with the
Bankruptcy Code and orders of the Bankruptcy Court) as well as the Bankruptcy
Code, it being the intention of the parties that the Agent may request
assurances under applicable nonbankruptcy law, and such request shall be
complied with (if otherwise made in good faith by the Agent and to the extent
permitted by law) whether or not the Final Bankruptcy Court Order is in force
and whether or not dismissal of the Chapter 11 Cases or any other action by the
Bankruptcy Court is imminent, likely or threatened.          (cc) Assertions of
Prior Liens. In addition to any other rights or remedies that the Agent or the
Tranche A Lenders may have hereunder, should any third party assert or claim in
any petition, pleading, motion, paper or other form of filing with the
Bankruptcy Court or any other court that it has a prior or pari passu Lien
(other than a Permitted Lien) to the Lien of the Agent and the Tranche A Lenders
on any part of the Collateral, or take any enforcement action with respect to
any part of the Collateral or with respect to any purported Lien (other than a
Permitted Lien) through any applicable state court, state or county filing
offices or any other offices (whether federal or state) where Liens are

82



--------------------------------------------------------------------------------



 





  recorded or perfected, the Borrowers shall have the obligation to obtain an
order of the Bankruptcy Court within 30 days of such claim or assertion
determining that the Lien of the Agent and the Tranche A Lenders is the first
priority Lien and enjoining the exercise of any rights in connection with or
against any part of the Collateral or the exercise of control over any part of
the Collateral. Nothing herein precludes the Agent and the Tranche A Lenders
from acting on their own and obtaining an order of the Bankruptcy Court
determining that the Lien of the Agent and the Tranche A Lenders is the first
priority Lien and enjoining the exercise of any rights in connection with or
against any part of the Collateral or the exercise of control over any part of
the Collateral; provided that any failure by the Agent and the Tranche A Lenders
to do so shall be not construed as a waiver of such right or of the Borrowers’
obligation to obtain such an order. Where appropriate, the Borrowers shall
challenge both the priority and the validity of the Lien being claimed or
asserted by a third party. The Borrowers shall also indemnify the Agent and the
Tranche A Lenders for any costs, expenses, attorneys’ fees and other amounts
which they may incur in order to protect their interest in Collateral against
such third-party claims, assertions or actions.          (dd) Reimbursement
Account. The Borrowers shall cause the Tranche A SPE to (i) comply with the
provisions in Section 2.10(e) hereof and (ii) execute and deliver and cause
JPMorgan Chase Bank (or such other financial institution at which the
Reimbursement Account is established) to execute and deliver to the Tranche B
Agent a control agreement, in form and substance reasonably satisfactory to the
Tranche B Agent, duly executed by the Tranche A SPE and such financial
institution, or enter into other arrangements in form and substance satisfactory
to the Agent, pursuant to which such institution shall irrevocably agree, inter
alia, that (a) it will comply at any time with the instructions originated by
the Tranche B Agent to such bank or financial institution directing the
disposition of cash, securities, Investment Property and other items from time
to time credited to such account, without further consent of the Tranche A SPE,
which instructions the Tranche B Agent will not give to such bank or other
financial institution in the absence of a continuing event of default under the
Tranche B Agreements, (b) all cash, securities, Investment Property and other
items of the Tranche A SPE deposited with such institution shall be subject to a
perfected, first priority security interest, pari passu, in favor of (x) the
Agent on behalf of the Tranche A Secured Parties and (y) the Tranche B Indenture
Trustee on behalf of the Tranche B Secured Parties, (c) any right of set off,
banker’s lien or other similar Lien shall be fully waived as against the Agent,
and (d) upon receipt of written notice from the Tranche B Agent during the
continuance of an event of default under the Tranche B Agreements, such bank or
financial institution shall immediately send to the Agent by wire transfer (to
such account as the Tranche B Agent shall specify, or in such other manner as
the Tranche B Agent shall direct) all such cash, the value of any securities,
Investment Property and other items held by it.          (ee) Account Control
Agreement. Within 60 days of the date hereof (unless such deadline is waived by
the Required Tranche A Lenders), the Borrowers shall deliver, in form and
substance satisfactory to the Required Tranche A Lenders, an Account Control
Agreement meeting the requirements set forth in Section 2.10(b) herein

83



--------------------------------------------------------------------------------



 





  with the current Cash Management Bank or a replacement Cash Management Bank
acceptable to the Required Tranche A Lenders.

     Section 7.02 Negative Covenants. So long as any principal of or interest on
any Tranche A Revolving Loan or any other Obligation (whether or not due) shall
remain unpaid or any Tranche A Lender shall have any Commitment hereunder, the
Borrowers shall not, unless the Required Tranche A Lenders shall otherwise
consent in writing:



       (a) Final Bankruptcy Court Order, Administrative Priority; Lien Priority;
Payment of Claims.

               (i) At any time seek, consent to or suffer to exist any
modification, stay, vacation or amendment of the Final Bankruptcy Court Order
except for modifications and amendments agreed to by the Agent;

               (ii) At any time suffer to exist a priority for any
administrative expense or unsecured claim against any Borrower (now existing or
hereafter arising of any kind or nature whatsoever, including without limitation
any administrative expenses of the kind specified in Sections 503(b) and 507(b)
of the Bankruptcy Code) equal or superior to the priority of the Tranche A
Lenders in respect of the Obligations, except for the Carve-Out Expenses having
priority over the Obligations to the extent set forth in the definition of
Agreed Administrative Expense Priorities;

               (iii) At any time suffer to exist any Lien on the Collateral
having a priority equal or superior to the Lien in favor of the Tranche A
Lenders in respect of the Collateral except for Permitted Liens; and

               (iv) Prior to the date on which the Obligations have been paid in
full in cash and the Commitments have been terminated, pay any administrative
expense claims except (A) Priority Professional Expenses and other payments
pursuant to sub-clause (i) of clause “first” of the definition of the term
“Agreed Administrative Expense Priorities”, (B) any Obligations due and payable
hereunder, (C) other administrative expense claims incurred in the ordinary
course of the business of the Debtor Borrowers or their respective Chapter 11
Cases, and (D) payments of pre-petition obligations permitted pursuant to
Section 7.02(j) hereof (but which shall be authorized and allowed only if no
Default or Event of Default shall have occurred and be continuing), in each case
to the extent and having the order of priority set forth in the Agreed
Administrative Expense Priorities.



       (b) Liens, Etc. Create, incur, assume or suffer to exist, or permit any
of their Subsidiaries to create, incur, assume or suffer to exist any Lien
(other than Liens existing on the Effective Date and identified in
Schedule 7.02(b) herein) upon or with respect to any of their Properties,
whether now owned or hereafter acquired, to file or suffer to exist under the
Code or any similar law or statute of any jurisdiction, a financing statement
(or the equivalent thereof) that names any Borrower or any of its Subsidiaries
as debtor, to sign or suffer to exist any security agreement authorizing any
secured party thereunder to file such financing statement (or the equivalent
thereof), to sell any of its Property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase

84



--------------------------------------------------------------------------------



 





  such Property or assets (including sales of accounts receivable) with recourse
to any Borrower or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens.          (c) Indebtedness. Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, or permit any of
their Subsidiaries to create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness other than,
so long as no Default or Event of Default has occurred and is continuing, new
Permitted Indebtedness.          (d) Fundamental Changes. Wind-up, liquidate or
dissolve (or permit or suffer any thereof) or merge, consolidate or amalgamate
with any Person, convey, sell, lease or sublease, transfer or otherwise dispose
of, whether in one transaction or a series of related transactions, all or a
material part of their business, Property or assets, whether now owned or
hereafter acquired, or (agree to do any of the foregoing) or purchase or
otherwise acquire, whether in one transaction or a series of related
transactions, all or substantially all of the assets of any Person (or any
division thereof) (or agree to do any of the foregoing), or permit any of their
Subsidiaries to do any of the foregoing; provided, however, that

               (i) (A) any Borrower may be merged into or may consolidate with
another Borrower or (B) any wholly-owned Subsidiary of any Borrower (other than
the Borrowers) may be merged into such Borrower or another such wholly-owned
Subsidiary of such Borrower, or may consolidate with another such wholly-owned
Subsidiary of such Borrower, so long as (w) no other provision of this Agreement
would be violated thereby, (x) such Borrower gives the Agent at least 60 days’
prior written notice of such merger or consolidation, (y) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, and (z) the Tranche A Lenders’ rights in any
Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such merger or
consolidation; and

               (ii) any of the Borrowers and their Subsidiaries, so long as no
Default or Event of Default has occurred and is continuing, may (A) dispose of
obsolete or worn-out equipment in the ordinary course of business, (B) enter
into licenses or sublicenses in the ordinary course of business, (C) effect
Permitted Dispositions and (D) with the consent of the Agent, sell or otherwise
dispose of other Property or assets for cash in an aggregate amount not less
than the fair market value of such Property or assets, provided that the
Borrowers comply with the terms of Section 2.07(b)(ii).



       (e) Change in Type of Business. Make, or permit any of their Subsidiaries
to make, any material change in the type of its business as carried on at the
date hereof.          (f) Loans, Advances, Investments, Etc. Make or commit or
agree to make any loan, advance, guarantee of obligations, other extension of
credit or capital contributions to, or hold or invest in or commit or agree to
hold or invest in, or purchase or otherwise acquire or commit or agree to
purchase or otherwise acquire any shares of the Capital

85



--------------------------------------------------------------------------------



 





  Stock, bonds, notes, debentures or other securities of, or make or commit or
agree to make any other investment in, any other Person, or purchase or own any
futures contract or otherwise become liable for the purchase or sale of currency
or other commodities at a future date in the nature of a futures contract, or
permit any of its Subsidiaries to do any of the foregoing, except for:
(i) investments existing on the Effective Date, as set forth on Schedule 7.02(F)
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof, (ii) loans and advances by any
Borrower to another Borrower made in the ordinary course of business,
(iii) loans and advances made by any Non-Debtor Subsidiary to any Borrower, (iv)
purchase money loans made by any Borrower to the purchasers of Inventory in the
ordinary course of business, and (v) Permitted Investments.          (g) Lease
Obligations. Create, incur or suffer to exist, or permit any of their
Subsidiaries to create, incur or suffer to exist, any obligations as lessee
(i) for the payment of rent for any real or personal property in connection with
any sale and leaseback transaction, or (ii) for the payment of rent for any real
or personal property under leases or agreements to lease other than
(A) Capitalized Lease Obligations permitted hereunder, and (B) Operating Lease
Obligations which would not cause the aggregate amount of all Operating Lease
Obligations owing by the Borrowers and their Subsidiaries to exceed the amount
outstanding on the Effective Date.          (h) Capital Expenditures. Make or
commit or agree to make, any Capital Expenditure (by purchase or Capitalized
Lease) that would cause the aggregate amount of all such Capital Expenditures
made by the Borrowers to exceed an amount as set forth in the Budget.    
     (i) Restricted Payments. (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any
Borrower or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Borrower or any direct or indirect parent of any Borrower, now or
hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any Borrower, now or
hereafter outstanding, (iv) return any capital to any shareholders or other
equity holders of any Borrower or any of its Subsidiaries, or make any other
distribution of Property, assets, shares of Capital Stock, warrants, rights,
options, obligations or securities thereto as such or (v) pay any management
fees or any other fees or expenses (including the reimbursement thereof by any
Borrower or any of its Subsidiaries) pursuant to any management, consulting or
other services agreement to any of the shareholders or other equityholders of
any Borrower or any of its Subsidiaries, or to any other Subsidiaries of any
Borrower.          (j) Payments. Make any payment of principal or interest or
otherwise on account of any Indebtedness or trade payable incurred prior to the
Filing Date other than payments (i) authorized by the Bankruptcy Court pursuant
to “first-day” or other orders reasonably satisfactory to the Tranche A Lenders
in amounts approved by the Bankruptcy

86



--------------------------------------------------------------------------------



 





  Court in respect of (A) accrued payroll and related expenses as of the
commencement of the Cases or (B) certain critical vendors and other creditors,
(ii) in connection with the assumption of executory contracts and unexpired
leases and (iii) to repurchase manufactured housing inventory from floor plan
lenders pursuant to Repurchase Agreements in an aggregate amount not to exceed
$5,000,000 less (A) the aggregate amount of draws by a floor plan lender against
any Letters of Credit issued for the account of any Borrower in favor of such
floor plan lenders plus (B) the amount of any recoveries obtained by the
Borrowers in resales of such repurchased inventory.          (k) Transactions
with Affiliates. Enter into, renew, extend or be a party to, or permit any of
their Subsidiaries to enter into, renew, extend or be a party to any transaction
or series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of Property or assets of any kind or the
rendering of services of any kind) with any Affiliate, except (i) in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to the Borrowers or such
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate thereof, and (ii) transactions among the
Borrowers.          (l) Environmental. Permit the use, handling, generation,
storage, treatment, release or disposal of Hazardous Materials at any Property
owned or leased by the Borrowers or any of their Subsidiaries except in
compliance with Environmental Laws and so long as such use, handling,
generation, storage, treatment, release or disposal of Hazardous Materials does
not result in a Material Adverse Effect.          (m) Multiemployer Plans.
Become or permit any ERISA Affiliate to become obligated to contribute to any
Multiemployer Plan, or assume or permit any ERISA Affiliate to assume any
obligation of any predecessor with respect to any Multiemployer Plan.    
     (n) Availability. As of any date after December 31, 2002, permit the sum of
(i) the cash and Permitted Investments held by the Borrowers as of such date,
(ii) the Tranche A Borrowing Base Availability and (iii) the undrawn and
committed amounts available to the Borrowers under the Warehouse Facility, to be
less than $5,000,000.          (o) Board of Directors of Borrowers. Without the
Agent’s consent, such consent not to be unreasonably withheld, permit the
election or appointment to the Board of Directors of any Borrower of any
individual who is not a director of such Borrower as of the Effective Date.    
     (p) Securities Accounts.                    Establish or maintain any
Securities Account (other than those Securities Accounts in existence prior to
the Effective Date, the only securities in which are debt instruments issued by
Parent) unless Agent shall have received an Account Control Agreement in respect
of such Securities Account. Borrowers agree to not transfer assets

87



--------------------------------------------------------------------------------



 





  out of any Securities Account; provided, however, that so long as no Event of
Default has occurred and is continuing or would result therefrom, Borrowers may
use such assets (and the Proceeds thereof) to the extent not prohibited by this
Agreement.          (q) Servicing Rights.                    Without the
Required Tranche A Lenders’ consent, permit any change to the rights of the
servicer under the Pooling and Servicing Agreements listed on Schedule 7.02(Q)
hereof relating to the Securitization Trusts for which any of the Borrowers is
the servicer (the “Servicing Rights”) or any changes to the Subservicing
Agreements.



       (r) Dispositions.                    Subject to Section 7.02(d)(ii),
without the Required Tranche A Lenders’ consent, permit any Dispositions.    
     (s) Cash Management Accounts and Procedures.

               (i) Establish the Cash Collateral Account or any Cash Management
Accounts or replacement Cash Collateral Account or Cash Management Accounts
other than in accordance with the procedures specified in Section 2.10 hereof;

               (ii) Commingle Proceeds from any REMIC or securitization vehicle
in the Lockbox Account for more than two (2) Business Days;

               (iii) Materially change its disbursing and depositary practices
at its field locations without the prior written consent of the Agent; provided
that the Suburban Group can continue its existing practices in a manner
consistent with past practices and in the ordinary course of business.

               (iv) Without the prior written consent of the Agent, modify or
add ACH capability to any new or existing Cash Management Accounts with the Cash
Management Bank.



       (t) Negative Pledge.                    Pledge or allow any of their
Affiliates to pledge (i) the Borrowers’ “raw materials” and “supplies” (as
defined in Balance Sheet Schedule A of the Executive Report), (ii) the assets of
the Excluded Entities, and (iii) the assets secured by the Liens listed in the
definition of “Senior Claims” herein to any additional third party; provided,
however, that with respect to (iii), the Borrowers may allow additional Liens in
favor of New Dimension Homes, Inc. in the ordinary course of business and to
secure new value given; (iv) Real Property consisting of lot inventory held for
sale in the ordinary course of the Borrowers’ retail sales business; and (v) any
leasehold interest of any Borrower in motor vehicles.          (u) Funding of
Whole Loans. At any time after January 31, 2003 for more than five
(5) consecutive Business Days, be unable to fund whole loans under the Warehouse

88



--------------------------------------------------------------------------------



 





  Facility as a result of capacity constraints, or at any time after the date
hereof be required to fund a materially greater portion of each loan funded
under the Warehouse Facility due to a reduction in the advance percentage or
advance amount under the Warehouse Facility.          (v) Accounting Policies.
Change or modify in any material respect, or permit any material change or
modification to, its accounting policies, procedures or methods as in effect as
of the date hereof, other than as required by applicable law; provided, however,
that if any such change impacts the Budget or the financial covenants listed in
Section 7.01(n) herein, the Borrowers shall promptly notify the Agent.    
     (w) Underwriting Guidelines. Modify in any materially adverse respect the
guidelines or criteria for the origination or purchase of loans collateralized
in part or in full by manufactured housing units;          (x) Budget. Make any
material expenditure except of the type and for the purposes provided for in the
Budget.

ARTICLE VIII
EVENTS OF DEFAULT

     Section 8.01 Events of Default. If any of the following Events of Default
shall occur and be continuing:



       (a) the Borrowers or Guarantors shall fail to pay within one (1) Business
Day after the earlier of the date a senior officer of any Borrower or Guarantor
becomes aware of such failure and the date written notice of such default shall
have been given by the Agent to such Borrower or Guarantor of any principal of
or interest on any Tranche A Revolving Loan, any Agent Advance or any fee,
indemnity or other amount payable under this Agreement or any other Tranche A
Revolving Loan Document when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise);          (b) any representation
or warranty made or deemed made by or on behalf of any Borrower or by any
officer of the foregoing under or in connection with any Tranche A Revolving
Loan Document or under or in connection with any report, certificate, or other
document delivered to the Agent or the Tranche A Lenders pursuant to any Tranche
A Revolving Loan Document shall have been incorrect or misleading in any
material respect when made or deemed made;          (c) any Borrower shall fail
to perform or comply with any covenant or agreement contained in Section 2.10,
Article VI or Article VII, such failure, if capable of being remedied, shall
remain unremedied for 3 Business Days after the earlier of the date a senior
officer of any Borrower becomes aware of such failure and the date written
notice of such default shall have been given by the Agent to such Borrower;
provided, however, that the Borrowers shall only have the 30-day cure period
described in Section 7.01(cc) hereof to remedy any assertion of a prior Lien as
described therein;

89



--------------------------------------------------------------------------------



 





       (d) any Borrower or Guarantor shall fail to perform or comply with any
other term, covenant or agreement contained in any Tranche A Revolving Loan
Document to be performed or observed by it and, except as set forth in
subsections (a), (b) and (c) of this Section 8.01, such failure, if capable of
being remedied, shall remain unremedied for 10 days after the earlier of the
date a senior officer of any Borrower or Guarantor becomes aware of such failure
and the date written notice of such default shall have been given by the Agent
to such Borrower;          (e) any Borrower shall fail to pay any principal of
or interest on any of its Indebtedness (excluding Indebtedness evidenced by the
Tranche A Revolving Loan Notes or any other pre-petition Indebtedness not
affirmed by the Debtor Borrowers post- petition and approved by the Bankruptcy
Court) in excess of $2,000,000, or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period
such failure, if capable of being remedied, shall remain for 1 Business Day
beyond the applicable grace period after the earlier of the date a senior
officer of any Borrower becomes aware of such failure and the date written
notice of such default shall have been given by the Agent to such Borrower, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof;    
     (f) a default or event of default shall occur under (i) the Tranche B
Agreements or (ii) the Warehouse Documents, including any suspension of funding,
termination or material reduction of the total commitment under either of these
facilities;          (g) except as provided in (i) below, OAC LLC, the
Non-Debtor Borrower or a wholly-owned Affiliate of either approved by all
Tranche A Lenders ceases to be the servicer or ceases to own the Servicing
Rights under each of the Securitization Trusts, and such failure shall remain
unremedied for 10 days after the earlier of the date a senior officer of any
Borrower becomes aware of such failure and the date written notice of such
default shall have been given by the Agent to such Borrower;          (h) the
Borrowers shall cease any material business operations and such failure shall
remain unremedied for 3 days after the earlier of the date a senior officer of
any Borrower becomes aware of such failure and the date written notice of such
default shall have been given by the Agent to such Borrower;          (i) the
sale or other transfer of the Borrowers’ Servicing Rights to a third party
without such third party purchasing all Servicing Advance Receivables relating
to such Servicing Rights at a cash price equal to at least 75% of the face
amount thereof, and

90



--------------------------------------------------------------------------------



 





  such failure shall remain unremedied for 1 Business Day after the earlier of
the date a senior officer of any Borrower becomes aware of such failure and the
date written notice of such default shall have been given by the Agent to such
Borrower;          (j) an order with respect to any of the Chapter 11 Cases
shall be entered by the Bankruptcy Court appointing, or any Debtor Borrower
shall file an application for an order with respect to any Chapter 11 Case
seeking the appointment of, (i) a trustee under Section 1104, or (ii) an
examiner with enlarged powers relating to the operation of the business (powers
beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code)
under Section 1106(b) of the Bankruptcy Code;          (k) an order with respect
to any of the Chapter 11 Cases shall be entered by the Bankruptcy Court
converting such Chapter 11 Case to a Chapter 7 case;          (l) (i) the Debtor
Borrowers file a plan of reorganization in the Chapter 11 Cases which does not
contain a provision for termination of the Tranche A Total Commitment and
payment in full in cash of all Obligations of the Borrowers hereunder and under
the other Tranche A Revolving Loan Documents on or before the effective date of
such plan or plans or (ii) an order shall be entered by the Bankruptcy Court
confirming a plan of reorganization in any of the Chapter 11 Cases which does
not contain a provision for termination of the Commitment and payment in full in
cash of all Obligations of the Borrowers hereunder and under the other Tranche A
Revolving Loan Documents and the release of the Agent and the Tranche A Lenders
in full from all claims of the Debtor Borrowers, the Non-Debtor Borrower and
their respective estates on or before the effective date of such plan or plans
upon entry thereof;          (m) an order shall be entered by the Bankruptcy
Court dismissing any of the Chapter 11 Cases which does not contain a provision
for termination of the Commitments, and payment in full in cash of all
Obligations of the Borrowers hereunder and under the other Tranche A Revolving
Loan Documents upon entry thereof;          (n) an order with respect to any of
the Chapter 11 Cases shall be entered by the Bankruptcy Court without the
express prior written consent of the Tranche A Lenders, (i) to revoke, reverse,
stay, modify, supplement or amend the Final Bankruptcy Court Order or (ii) to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have administrative priority as to
the Debtor Borrowers equal or superior to the priority of the Tranche A Lenders
in respect of the Obligations, except for allowed administrative expenses having
priority over the Obligations to the extent set forth in the Agreed
Administrative Expense Priorities, or (iii) to grant or permit the grant of a
Lien on the Collateral other than a Permitted Lien;          (o) an application
for any of the orders described in clauses (j), (k), (l), (m), or (n) above
shall be made by a Person other than the Debtor Borrowers and such application
is not being diligently contested by the Debtor Borrowers in good faith;    
     (p) an order shall be entered by the Bankruptcy Court that is not stayed
pending appeal granting relief from the automatic stay to any creditor of any of
the Debtor

91



--------------------------------------------------------------------------------



 





  Borrowers with respect to any claim in an amount equal to or exceeding
$2,000,000 in the aggregate; provided, however, that it shall not be an Event of
Default if relief from the automatic stay is granted (i) solely for the purpose
of allowing such creditor to determine the liquidated amount of its claim
against the Borrowers, or (ii) to permit the commencement of and/or prosecution
of a proceeding to collect against an insurance company;          (q) (i) any of
the Non-Debtor Subsidiaries shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against any of the Non-Debtor Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any applicable law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a custodian, receiver, trustee or other
similar official for it or for any substantial part of its property; provided,
however, that, in the case of any such proceedings instituted involuntarily
against any of the Non-Debtor Subsidiaries (but not instituted by any of the
Borrowers or the Non-Debtor Subsidiaries), either such proceedings shall remain
undismissed or unstayed for a period of 30 days or more or any action sought in
such proceedings shall occur or (iii) any of the Non-Debtor Subsidiaries shall
take any corporate action to authorize any action set forth in clauses (i) and
(ii) above;          (r) (i) any material provision of any Tranche A Revolving
Loan Document shall at any time for any reason (other than pursuant to the
express terms thereof) cease to be valid and binding on or enforceable against
any Borrower intended to be a party thereto, (ii) the validity or enforceability
of any Tranche A Revolving Loan Document shall be contested by any party
thereto, (iii) a proceeding shall be commenced by any Borrower or any
Governmental Authority having jurisdiction over any Borrower, seeking to
establish the invalidity or unenforceability thereof, or (iv) any Borrower shall
deny in writing that it has any liability or obligation purported to be created
under any Tranche A Revolving Loan Document;          (s) any security document,
after delivery thereof pursuant hereto, shall for any reason fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien in favor of the Agent for the benefit of
the Tranche A Lenders on any Collateral purported to be covered thereby;    
     (t) one or more judgments or orders for the payment of money exceeding
$2,000,000 in the aggregate shall be rendered against any Borrower and remain
unsatisfied and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order, or (ii) there shall be a period of
ten (10) consecutive days after entry thereof during which a stay of enforcement
of any such judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; provided, however, that any such judgment or order shall not
give rise to an Event of Default under this subsection (t) if and for so long as
(A) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the

92



--------------------------------------------------------------------------------



 





  insurer covering full payment thereof and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment
or order;          (u) any Termination Event with respect to any Employee Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
any Borrower by the Agent, (i) such Termination Event (if correctable) shall not
have been corrected, and (ii) the then current value of such Employee Plan’s
vested benefits exceeds the then current value of assets allocable to such
benefits in such Employee Plan by more than $1,000,000 (or, in the case of a
Termination Event involving liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Internal Revenue Code, the liability is in excess of such amount);    
     (v) a suspension of disbursements or interpleader of funds occurs under
section 7 of the Account Control Agreement with the Cash Management Bank;    
     (w) Tranche B Completion has not occurred, and the Tranche B Facility has
not been funded, by March 1, 2003; or          (x) an event or development
occurs which in the reasonable judgment of the Required Tranche A Lenders has or
is reasonably likely to have a Material Adverse Effect;

then, and in any such event, the Agent may, and shall at the request of the
Majority Tranche A Lenders, by notice to the Administrative Borrower, (i)
terminate the Commitments, whereupon the Commitments shall terminate
immediately, (ii) declare all Tranche A Revolving Loans then outstanding to be
due and payable, whereupon the aggregate principal of such Tranche A Revolving
Loans, all accrued and unpaid interest thereon, all fees and all other amounts
payable under this Agreement shall become due and payable immediately, without
further order of, or application to, the Bankruptcy Court, presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower, (iii) exercise Control over the Cash Collateral Account and
all Cash Management Accounts (including the Concentration Account but excluding
the Lockbox Account), or, should no Account Control Agreement be in place,
require that the Borrowers act as directed pursuant to Section 3.01(g)(vi)
herein (iv) sweep (or cause to be swept) all cash from the Cash Collateral
Account into the Agent’s Account as set forth in Section 2.10 hereof, (v)
exercise its rights under the Tranche A Guaranties, (vi) as set forth in
Section 6.01(u) hereof, use, assign, license or sublicense any of the Debtor
Borrower Intellectual Property, to the extent permitted by the terms of such
Debtor Borrower Intellectual Property and (vi) exercise any and all of its other
rights and remedies under applicable law (including, but not limited to, the
Bankruptcy Code and the Code), hereunder and under the other Tranche A Revolving
Loan Documents; provided, however, in accordance with the Final Bankruptcy Court
Order, the Agent may not consummate foreclosure on the Collateral or otherwise
seize control of assets of the Debtor Borrowers’ Estates (as such term is
defined in the Bankruptcy Code) absent five (5) Business Days’ notice of an
Event of Default hereunder; provided, further, that notwithstanding any of the
foregoing, following an Event of Default hereunder, the Agent may continue to
exercise such rights that it may have exercised absent an Event of Default
hereunder, including, without limitation, those listed in subsections (iii) and
(iv) of this paragraph.

93



--------------------------------------------------------------------------------



 



ARTICLE IX
AGENT

     Section 9.01 Appointment. Each Tranche A Lender (and each subsequent holder
of any Tranche A Revolving Loans by its acceptance thereof) hereby irrevocably
appoints and authorizes the Agent to perform the duties of the Agent as set
forth in this Agreement including: (i) to receive on behalf of each Tranche A
Lender any payment of principal of or interest on the Tranche A Revolving Loans
outstanding hereunder and all other amounts accrued hereunder for the account of
the Tranche A Lenders and paid to the Agent, and to distribute promptly to each
Tranche A Lender its Pro Rata Share of all payments so received, (ii) to
distribute to each Tranche A Lender copies of all material notices and
agreements received by the Agent and not required to be delivered to each
Tranche A Lender pursuant to the terms of this Agreement, provided that the
Agent shall not have any liability to the Tranche A Lenders for the Agent’s
inadvertent failure to distribute any such notices or agreements to the Tranche
A Lenders and (iii) subject to Section 9.03 of this Agreement, to take such
action as the Agent deems appropriate on its behalf to administer the Tranche A
Revolving Loans and the Tranche A Revolving Loan Documents and to exercise such
other powers delegated to the Agent by the terms hereof or the Tranche A
Revolving Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations) together
with such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof. As to any matters not expressly provided for by this
Agreement and the other Tranche A Revolving Loan Documents (including, without
limitation, enforcement or collection of the Tranche A Revolving Loan Notes),
the Agent shall not be required to exercise any discretion or take any action,
but shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Required Tranche A Lenders, and such instructions of the Required Tranche A
Lenders shall be binding upon all Tranche A Lenders and all subsequent holders
of Tranche A Revolving Loan Notes; provided, however, that the Agent shall not
be required to take any action which, in the reasonable opinion of the Agent,
exposes the Agent to liability or which is contrary to this Agreement or any
Tranche A Revolving Loan Document or applicable law.

     Section 9.02 Nature of Duties. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
Tranche A Revolving Loan Documents. The duties of the Agent shall be mechanical
and administrative in nature. The Agent shall not have by reason of this
Agreement or any Tranche A Revolving Loan Document a fiduciary relationship in
respect of any Tranche A Lender. Nothing in this Agreement or any of the Tranche
A Revolving Loan Documents, express or implied, is intended to or shall be
construed to impose upon the Agent any obligations in respect of this Agreement
or any of the Tranche A Revolving Loan Documents except as expressly set forth
herein or therein. Each Tranche A Lender shall make its own independent
investigation of the financial condition and affairs of the Borrowers in
connection with the making and the continuance of the Tranche A Revolving Loans
hereunder and shall make its own appraisal of the creditworthiness of the
Borrowers and the value of the Collateral, and the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Tranche A Lender with any credit or other information with respect thereto,
whether coming into its possession before the initial Tranche A

94



--------------------------------------------------------------------------------



 



Revolving Loans hereunder or at any time or times thereafter, provided that,
upon the reasonable request of a Tranche A Lender, the Agent shall provide to
such Tranche A Lender any documents or reports delivered to the Agent by the
Borrowers pursuant to the terms of this Agreement or any Tranche A Revolving
Loan Document. If the Agent seeks the consent or approval of the Required
Tranche A Lenders to the taking or refraining from taking any action hereunder,
the Agent shall send notice thereof to each Tranche A Lender. The Agent shall
promptly notify each Tranche A Lender any time that the Required Tranche A
Lenders have instructed the Agent to act or refrain from acting pursuant hereto.

     Section 9.03 Rights, Exculpation, Etc. The Agent and its directors,
officers, agents or employees shall not be liable to the Tranche A Lenders or
their participants or assignees for any action taken or omitted to be taken by
it under or in connection with this Agreement or the other Tranche A Revolving
Loan Documents. Without limiting the generality of the foregoing, the Agent
(i) may treat the payee of any Tranche A Revolving Loan Note as the holder
thereof until the Agent receives written notice of the assignment or transfer
thereof, pursuant to Section 10.08 hereof, signed by such payee and in form
satisfactory to the Agent; (ii) may consult with legal counsel (including,
without limitation, counsel to the Agent or counsel to the Borrowers),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel or experts; (iii) make no warranty or
representation to any Tranche A Lender and shall not be responsible to any
Tranche A Lender for any statements, certificates, warranties or representations
made in or in connection with this Agreement or the other Tranche A Revolving
Loan Documents; (iv) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or the other Tranche A Revolving Loan Documents on the part of
any Person, the existence or possible existence of any Default or Event of
Default, or to inspect the Collateral or other Property (including, without
limitation, the books and records) of any Person; (v) shall not be responsible
to any Tranche A Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Tranche A Revolving Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; and (vi) shall not be deemed to have made any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Agent’s Lien
thereon, or any certificate prepared by any Borrower in connection therewith,
nor shall the Agent be responsible or liable to the Tranche A Lenders for any
failure to monitor or maintain any portion of the Collateral. The Agent shall
not be liable for any apportionment or distribution of payments made in good
faith pursuant to Section 2.02(c), and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Tranche A Lender to whom payment was due but not made, shall be to recover from
other Tranche A Lenders any payment in excess of the amount which they are
determined to be entitled. The Agent may at any time request instructions from
the Tranche A Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Tranche A Revolving Loan Documents the
Agent is permitted or required to take or to grant, and if such instructions are
promptly requested, the Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval under any of the Tranche A
Revolving Loan Documents until it shall have received such instructions from the
Required Tranche A Lenders. Without limiting the foregoing, no Tranche A Lender
shall have any right of action whatsoever against the Agent as a result of the
Agent

95



--------------------------------------------------------------------------------



 



acting or refraining from acting under this Agreement, the Tranche A Revolving
Loan Notes or any of the other Tranche A Revolving Loan Documents in accordance
with the instructions of the Required Tranche A Lenders.

     Section 9.04 Reliance. The Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Tranche A Revolving Loan Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

     Section 9.05 Indemnification. To the extent that the Agent is not
reimbursed and indemnified by any Borrower, the Tranche A Lenders will reimburse
and indemnify the Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against the Agent in any way relating to or arising out
of this Agreement or any of the Tranche A Revolving Loan Documents or any action
taken or omitted by the Agent under this Agreement or any of the Tranche A
Revolving Loan Documents (including, after any payment by the Agent of any
amounts due to the Tranche A Lenders, any chargebacks by the Cash Management
Bank for any erroneously credited items comprising such payment), in proportion
to each Tranche A Lender’s Pro Rata Share, including, without limitation, all
advances and disbursements made pursuant to Section 9.08; provided, however,
that no Tranche A Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final judicial
determination that such resulted from the Agent’s gross negligence or willful
misconduct. The obligations of the Tranche A Lenders under this Section 9.05
shall survive the payment in full of the Tranche A Revolving Loans and the
termination of this Agreement.

     Section 9.06 Agent Individually. With respect to its Pro Rata Share of the
Tranche A Total Commitment hereunder, the Tranche A Revolving Loans made by it
and the Tranche A Revolving Loan Notes issued to or held by it, the Agent shall
have and may exercise the same rights and powers hereunder and is subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Tranche A Lender or holder of a Tranche A Revolving Loan Note. The terms
“Tranche A Lenders” or “Required Tranche A Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include the Agent in its
individual capacity as a Tranche A Lender or one of the Required Tranche A
Lenders. The term “Agent” shall mean the Agent solely in its individual capacity
as the Agent hereunder. The Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with the Borrowers as if it were not acting as an Agent pursuant hereto
without any duty to account to the Tranche A Lenders.

     Section 9.07 Successor Agent.



       (a) The Agent may resign from the performance of all its functions and
duties hereunder and under the other Tranche A Revolving Loan Documents at any
time by

96



--------------------------------------------------------------------------------



 





  giving at least thirty (30) Business Days’ prior written notice to the
Administrative Borrower and each Tranche A Lender. Such resignation shall take
effect upon the acceptance by a successor Agent of appointment pursuant to
clauses (b) and (c) below or as otherwise provided below.          (b) Upon any
such notice of resignation, the Required Tranche A Lenders shall appoint a
successor Agent (or, in the event that the Agent’s Pro Rata Share is less than
fifty-one percent, the Tranche A Lenders may appoint a successor Agent) who, in
the absence of a continuing Event of Default, shall be reasonably satisfactory
to the Borrowers. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Tranche A Revolving Loan Documents. After the
Agent’s resignation hereunder as the Agent, the provisions of this Article IX
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement and the other Tranche A Revolving Loan
Documents.          (c) If a successor Agent shall not have been so appointed
within said thirty (30) Business Day period, the retiring Agent shall then
appoint a successor Agent who, if an Event of Default is not continuing, shall
be reasonably satisfactory to the Borrowers, who shall serve as Agent until such
time, if any, as the Required Tranche A Lenders appoint a successor Agent as
provided above.

     Section 9.08 Collateral Matters.



       (a) The Agent may from time to time, during the occurrence and
continuance of a Default or Event of Default, make such disbursements and
advances (“Agent Advances”) which the Agent, in its sole discretion, deems
necessary or desirable to preserve or protect the Collateral or any portion
thereof, to make preparations for Collateral liquidation to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Tranche A
Revolving Loans and other Obligations or to pay any other amount chargeable to
the Borrowers pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 10.04. The Agent
Advances shall be repayable on demand and be secured by the Collateral. The
Agent Advances shall not constitute Tranche A Revolving Loans but shall
otherwise constitute Obligations hereunder. The Agent shall notify each Tranche
A Lender and the Administrative Borrower in writing of each Agent Advance, which
notice shall include a description of the purpose of such Agent Advance. Without
limitation to its obligations pursuant to Section 9.05, each Tranche A Lender
agrees that it shall make available to the Agent, upon the Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Tranche A
Lender’s Pro Rata Share of such Agent Advance. If such funds are not made
available to the Agent by such Tranche A Lender, the Agent shall be entitled to
recover such funds on demand from such Tranche A Lender, together with interest
thereon, for each day from the date such payment was due until the date such
amount is paid to the Agent, at the Federal Funds Rate for three Business Days
and thereafter at the Reference Rate.

97



--------------------------------------------------------------------------------



 





       (b) The Tranche A Lenders hereby irrevocably authorize the Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral upon termination of the Tranche A Total Commitment and
payment and satisfaction of all Tranche A Revolving Loans and all other
Obligations which have matured and which the Agent has been notified in writing
are then due and payable; or constituting Property being sold or disposed of in
the ordinary course of any Borrower’s business and in compliance with the terms
of this Agreement and the other Tranche A Revolving Loan Documents; or
constituting Property in which the Borrowers owned no interest at the time the
Lien was granted or at any time thereafter; or if approved, authorized or
ratified in writing by the Tranche A Lenders.



       (c) Without in any manner limiting the Agent’s authority to act without
any specific or further authorization or consent by the Tranche A Lenders (as
set forth in Section 9.08(b)), each Tranche A Lender agrees to confirm in
writing, upon request by the Agent, the authority to release Collateral
conferred upon the Agent under Section 9.08(b). Upon receipt by the Agent of
confirmation from the Tranche A Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Borrower, the Agent shall (and is hereby irrevocably authorized by the Tranche A
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to the Agent for the benefit of the Tranche A Lenders upon
such Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligations or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of any Borrower in respect of) all interests in
the Collateral retained by any Borrower.          (d) The Agent shall have no
obligation whatsoever to any Tranche A Lenders to assure that the Collateral
exists or is owned by the Borrowers or is cared for, protected or insured or has
been encumbered or that the Lien granted to the Agent pursuant to this Agreement
has been properly or sufficiently or lawfully created, perfected, protected or
enforced or is entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent in this Section 9.08 or in any of the Tranche A Revolving
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral as one of the Tranche A Lenders and that the
Agent shall have no duty or liability whatsoever to any other Tranche A Lender.
The Agent may use the Verification Agent to monitor the recovery and
reimbursement of Servicing Advance Receivables and perform any other
responsibilities granted to the Verification Agent under the Tranche B
Agreements.

98



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS

     Section 10.01 Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing and shall be mailed, telecopied or
delivered, if to any Borrower, at the following address:

          Oakwood Homes Corporation     7800 McCloud Road     Greensboro, North
Carolina 27409     Attention: Robert A. Smith     Telephone: 336-664-3690    
Telecopier: 336-664-3224           with a copy to:           Rayburn Cooper &
Durham, P.A.     The Carillon, Suite 1200     227 West Trade Street    
Charlotte, North Carolina 28202     Attention: C. Richard Rayburn     Telephone:
704-334-0891     Telecopier: 704-377-1897           and to:           Morris,
Nichols, Arsht & Tunnell     1201 North Market Street     Wilmington, Delaware
19801     Attention: Robert J. Dehney     Telephone: 302-658-9200    
Telecopier: 302-425-4673           if to the Agent, to it at the following
address:           Greenwich Capital Financial Products, Inc.     600 Steamboat
Road     Greenwich, Connecticut 06830     Attention: John C. Anderson    
Telephone: 203-618-2700     Telecopier: 203-618-2135           with a copy to:  
        Greenwich Capital Financial Products, Inc.     600 Steamboat Road    
Greenwich, Connecticut 06830

99



--------------------------------------------------------------------------------



 

          Attention: General Counsel     Telephone: 203-618-2700     Telecopier:
203-618-2134           and to:           Kirkland & Ellis     200 East Randolph
Drive     Chicago, Illinois 60601     Attention: Andrew M. Kaufman    
Telephone: 312-861-2000     Telecopier: 312-861-2200

if to a Tranche A Lender, to it at the address for such Tranche A Lender set
forth on Schedule 1.01(F) hereto, or, as to each party, at such other address as
shall be designated by such party in a written notice to the other parties
complying as to delivery with the terms of this Section 10.01. All such notices
and other communications shall be effective, (i) if mailed, when received or
within three (3) Business Days after deposited in the mails, whichever occurs
first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered, upon delivery, except that notices to the Agent pursuant to
Article II shall not be effective until received by the Agent.



       (b) Nothing in this Agreement or in any other Tranche A Revolving Loan
Document shall be construed to limit or affect the obligation of the Debtor
Borrowers or any other Person to serve upon the Tranche A Lenders in the manner
prescribed by the Bankruptcy Code any pleading or notice required to be given to
the Tranche A Lenders pursuant to the Bankruptcy Code.

     Section 10.02 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any Tranche A Revolving Loan Note, and no consent to any
departure by the Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Tranche A Lenders, and, in
the case of an amendment, the Borrowers, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given, provided, however, that no amendment, waiver or consent shall
(i) increase the Commitment of any Tranche A Lender, reduce the principal of, or
interest on, the Tranche A Revolving Loans payable to any Tranche A Lender,
reduce the amount of any fee payable for the account of any Tranche A Lender, or
postpone or extend any date fixed for any payment of principal of, or interest
or fees on, the Tranche A Revolving Loans payable to any Tranche A Lender, in
each case without the written consent of any Tranche A Lender affected thereby,
(ii) increase the Tranche A Total Commitment, (iii) change the percentage of the
Tranche A Total Commitment or of the aggregate unpaid principal amount of the
Tranche A Revolving Loan Notes that is required for the Tranche A Lenders or any
of them to take any action hereunder, (iv) amend the definition of “Required
Tranche A Lenders” or “Pro Rata Share”, (v) release all or a substantial portion
of the Collateral (except as otherwise provided in this Agreement and the other
Tranche A Revolving Loan Documents), subordinate any Lien granted in favor of
the Agent for the benefit of the Tranche A Lenders, or release any Borrower,
(vi) modify, waive, release or subordinate the super priority claim status of
the Obligations

100



--------------------------------------------------------------------------------



 



(except as permitted in this Agreement and the Tranche A Revolving Loan
Documents), or (vii) amend, modify or waive Section 7.01(t), 7.02(n) or this
Section 10.02 of this Agreement, in the case of clauses (ii) through (vii),
without the written consent of each Tranche A Lender. Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing and signed
by the Agent, affect the rights or duties of the Agent (but not in its capacity
as a Tranche A Lender) under this Agreement or the other Tranche A Revolving
Loan Documents. The parties to this Agreement acknowledge that all material
amendments to this Agreement will require the consent of the Bankruptcy Court.

     Section 10.03 No Waiver; Remedies, Etc. No failure on the part of the Agent
or any Tranche A Lender to exercise, and no delay in exercising, any right
hereunder or under any other Tranche A Revolving Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right under
any Tranche A Revolving Loan Document preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of the Agent
and the Tranche A Lenders provided herein and in the other Tranche A Revolving
Loan Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agent and the Tranche A
Lenders under any Tranche A Revolving Loan Document against any party thereto
are not conditional or contingent on any attempt by the Agent and the Tranche A
Lenders to exercise any of their rights under any other Tranche A Revolving Loan
Document against such party or against any other Person.

     Section 10.04 Expenses; Taxes; Attorneys’ Fees. Without any further order
of the Bankruptcy Court, and regardless of whether or not the transactions
contemplated hereby are consummated, the Borrowers will pay on demand all
reasonable, out-of-pocket costs and expenses incurred by or on behalf of the
Tranche A Lenders, regardless of whether the transactions contemplated hereby
are consummated (provided that such reimbursement amount shall not exceed
$500,000 if the transactions contemplated hereby are not consummated),
including, without limitation, reasonable fees, costs, client charges and
expenses of counsel for the Tranche A Lenders, accounting, due diligence (other
than the due diligence covered by the Due Diligence Fee), periodic field audits,
physical counts, valuations, inventory verification and analysis,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, real estate appraisals, environmental assessments, miscellaneous
disbursements, examination, travel, lodging and meals, arising from or relating
to: (a) the negotiation, preparation, execution, delivery, performance and
administration of this Agreement and the other Tranche A Revolving Loan
Documents, (including, without limitation, the preparation of any additional
Tranche A Revolving Loan Documents), (b) any requested amendments, waivers or
consents to this Agreement or the other Tranche A Revolving Loan Documents
whether or not such documents become effective or are given, (c) the
preservation and protection of any of the Tranche A Lenders’ rights under this
Agreement or the other Tranche A Revolving Loan Documents, (d) the defense of
any claim or action asserted or brought against the Agent or the Tranche A
Lenders by any Person that arises from or relates to this Agreement, any other
Tranche A Revolving Loan Document, the Agent’s or the Tranche A Lenders’ claims
against the Borrowers and each other Borrower, or any and all matters in
connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other
Tranche A Revolving Loan Document, (f) the filing of any petition, complaint,
answer, motion or other pleading by the Agent or the Tranche A Lenders, or the
taking of any action in respect of

101



--------------------------------------------------------------------------------



 



the Collateral or other security, in connection with this Agreement or any other
Tranche A Revolving Loan Document, (g) the protection, collection, lease, sale,
taking possession of or liquidation of, any Collateral or other security in
connection with this Agreement or any other Tranche A Revolving Loan Document,
including, without limitation, the hiring and retention of liquidation agents
and consultants, replacement management or staff and temporary staff, (h) any
attempt to enforce any Lien or security interest in any Collateral or other
security in connection with this Agreement or any other Tranche A Revolving Loan
Document, (i) any attempt to collect from the Borrowers, (j) the receipt by the
Agent or the Tranche A Lenders of any advice from professionals with respect to
any of the foregoing, (k) all liabilities and costs arising from or in
connection with the past, present or future operations of the Borrowers
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (l) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any facility of
any Borrower or (m) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien. Without limitation of the foregoing or
any other provision of any Tranche A Revolving Loan Document: (x) the Borrowers
agree to pay all stamp, document, transfer, recording or filing taxes or fees
and similar impositions now or hereafter payable in connection with this
Agreement or any other Tranche A Revolving Loan Document, and the Borrowers
agree to save the Agent and the Tranche A Lenders harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions, (y) the Borrowers agree to pay all broker fees that may become due
in connection with the transactions contemplated by this Agreement (other than
any such fees that become payable solely as a result of actions of the Agent or
any of the Tranche A Lenders), and (z) if the Borrowers fail to perform any
covenant or agreement contained herein or in any other Tranche A Revolving Loan
Document, the Agent may itself perform or cause performance of such covenant or
agreement, and the expenses of the Agent incurred in connection therewith shall
be reimbursed on demand by the Borrowers.

     Section 10.05 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Tranche A Lender may, and is hereby
authorized to, at any time and from time to time, without notice to the
Borrowers (any such notice being expressly waived by the Borrowers) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Tranche A Lender to or for the credit or
the account of the Borrowers against any and all obligations of any of them now
or hereafter existing under any Tranche A Revolving Loan Document, irrespective
of whether or not such Tranche A Lender shall have made any demand hereunder or
thereunder and although such obligations may be contingent or unmatured. Each
Tranche A Lender agrees to notify the Administrative Borrower promptly after any
such set-off and application made by such Tranche A Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

     Section 10.06 Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties

102



--------------------------------------------------------------------------------



 



hereto and shall survive the execution and delivery of this Agreement and the
making of any Tranche A Revolving Loans, regardless of any investigation made by
any such other party or on its behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Tranche A
Revolving Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.09, 4.04, 10.04 and 10.16 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Tranche A Revolving Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

     Section 10.07 Severability. Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

     Section 10.08 Assignments and Participations.



       (a) This Agreement and the Tranche A Revolving Loan Notes shall be
binding upon and inure to the benefit of the Borrowers and the Agent and each
Tranche A Lender and their respective successors and assigns (including, except
for the right to request Tranche A Revolving Loans, any trustee succeeding to
the rights of the Borrowers pursuant to Chapter 11 of the Bankruptcy Code or
pursuant to any conversion to a case under Chapter 7 of the Bankruptcy Code);
provided, however, that each of the Borrowers may not assign or transfer any of
their rights hereunder, or under the Tranche A Revolving Loan Notes, without the
prior written consent of each Tranche A Lender and any such assignment without
the Tranche A Lenders’ prior written consent shall be null and void.    
     (b) Each Tranche A Lender may, with the written consent of the Agent (which
consent is not to be unreasonably withheld) and, unless a Default or Event of
Default has occurred and is continuing, the written consent of the
Administrative Borrower (which consent shall not be required in connection with
any assignment to any Affiliate of such Tranche A Lender), such consent of the
Administrative Borrower not to be unreasonably withheld, assign to one or more
other lenders or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Tranche A Revolving Loans made by it and the Tranche A Revolving
Loan Notes held by it); provided, however, that (i) such assignment is in an
amount which is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof (or the remainder of such Tranche A Lender’s Commitment) and (ii) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance, an Assignment and Acceptance, together with any Tranche A Revolving
Loan Note subject to such assignment. Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least three (3) Business Days after
the delivery thereof to the Agent (or such shorter period as shall be agreed to
by the Agent and the parties to such assignment), (A) the assignee thereunder
shall become a “Tranche A Lender” hereunder and, in addition to the rights and
obligations hereunder held by it immediately prior to such effective date, have
the rights

103



--------------------------------------------------------------------------------



 





  and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (B) the assigning Tranche A Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Tranche A Lender’s rights and obligations under this Agreement, such Tranche A
Lender shall cease to be a party hereto).

               (i) By executing and delivering an Assignment and Acceptance, the
assigning Tranche A Lender and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (A) other than as provided
in such Assignment and Acceptance, the assigning Tranche A Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Tranche A Revolving Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Tranche A Revolving Loan Document furnished pursuant
hereto; (B) the assigning Tranche A Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrowers or any of their Subsidiaries or the performance or observance by the
Borrowers of any of their obligations under this Agreement or any other Tranche
A Revolving Loan Document furnished pursuant hereto; (C) such assignee confirms
that it has received a copy of this Agreement and the other Tranche A Revolving
Loan Documents, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (D) such assignee will, independently and without
reliance upon the Assigning Tranche A Lender, the Agent or any Tranche A Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Tranche A Revolving Loan Documents; (E) such
assignee appoints and authorizes the Agent to take such action as Agent on its
behalf and to exercise such powers under this Agreement and the other Tranche A
Revolving Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (F) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Tranche A
Revolving Loan Documents are required to be performed by it as a Tranche A
Lender.

               (ii) The Agent shall maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Tranche A Lenders and the Commitments of, and principal amount of the
Tranche A Revolving Loans owing to each Tranche A Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agent and the Tranche A
Lenders may treat each Person whose name is recorded in the Register as a
Tranche A Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Administrative Borrower and any Tranche
A Lender at any reasonable time and from time to time upon reasonable prior
notice.

104



--------------------------------------------------------------------------------



 



               (iii) Upon its receipt of an Assignment and Acceptance executed
by an assigning Tranche A Lender and an assignee, together with the Tranche A
Revolving Loan Notes subject to such assignment, the Agent shall, if the Agent
consents to such assignment and if such Assignment and Acceptance has been
completed (i) accept such Assignment and Acceptance, (ii) give prompt notice
thereof to the Administrative Borrower, (iii) record the information contained
therein in the Register, and (iv) prepare and distribute to each Tranche A
Lender and the Administrative Borrower a revised Schedule 1.01(C) hereto after
giving effect to such assignment, which revised Schedule 1.01(C) shall replace
the prior Schedule 1.01(C) and become part of this Agreement.

               (iv) A Registered Tranche A Revolving Loan (and the Registered
Note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register (and each
Registered Note shall expressly so provide), together with the surrender of the
Registered Note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
Registered Note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new Registered Notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Tranche A Revolving
Loan (and the Registered Note, if any evidencing the same), the Agent shall
treat the Person in whose name such Registered Tranche A Revolving Loan (and the
Registered Note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.

               (v) In the event that any Tranche A Lender sells participations
in a Registered Tranche A Revolving Loan, such Tranche A Lender shall maintain a
register on which it enters the name of all participants in the Registered
Tranche A Revolving Loans held by it (the “Participant Register”). A Registered
Tranche A Revolving Loan (and the Registered Note, if any, evidencing the same)
may be participated in in whole or in part only by registration of such
participation on the Participant Register (and each Registered Note shall
expressly so provide). Any participation of such Registered Tranche A Revolving
Loan (and the Registered Note, if any, evidencing the same) may be effected only
by the registration of such participation on the Participant Register.

               (vi) Any foreign Person who purchases or is assigned or
participates in any portion of such Registered Tranche A Revolving Loan shall
provide the Agent (in the case of a purchase or assignment) or the Tranche A
Lender (in the case of a participation) with a completed Internal Revenue
Service Form W-8 (Certificate of Foreign Status) or a substantially similar form
for such purchaser, participant or any other affiliate who is a holder of
beneficial interests in the Registered Tranche A Revolving Loan.



       (c) Each Tranche A Lender may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement and the other Tranche A Revolving Loan Documents (including,
without limitation, all or a portion of its Commitment, and the Tranche A
Revolving Loans made by it); provided, that (i) such Tranche A Lender’s
obligations under this Agreement (including without limitation, its Commitment
hereunder) and the other Tranche A Revolving Loan

105



--------------------------------------------------------------------------------



 





  Documents shall remain unchanged; (ii) such Tranche A Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrowers, the Agent and the other Tranche A Lenders shall
continue to deal solely and directly with such Tranche A Lender in connection
with such Tranche A Lender’s rights and obligations under this Agreement and the
other Tranche A Revolving Loan Documents, and (iii) a participant shall not be
entitled to require such Tranche A Lender to take or omit to take any action
hereunder except (A) action directly effecting an extension of the maturity
dates or decrease in the principal amount of the Tranche A Revolving Loans, or
(B) action directly effecting an extension of the due dates or a decrease in the
rate of interest payable on the Tranche A Revolving Loans or the fees payable
under this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Borrower (except as set forth in
Section 9.08 of this Agreement or any Tranche A Revolving Loan Document).

     Section 10.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

     Section 10.10 GOVERNING LAW. THIS AGREEMENT, THE TRANCHE A REVOLVING LOAN
NOTES AND THE OTHER TRANCHE A REVOLVING LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE.

     Section 10.11 WAIVER OF JURY TRIAL, ETC. EACH BORROWER, THE AGENT AND THE
TRANCHE A LENDERS HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE
TRANCHE A REVOLVING LOAN NOTES OR OTHER TRANCHE A REVOLVING LOAN DOCUMENTS, OR
UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT
DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER CERTIFIES THAT NO
OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDERS ENTERING INTO THIS AGREEMENT.

106



--------------------------------------------------------------------------------



 



     Section 10.12 Consent by the Agent and Tranche A Lenders. Except as
otherwise expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
“Action”) of the Agent or any Tranche A Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which the Borrowers and any other Borrower are parties and to which the Agent or
any Tranche A Lender has succeeded thereto, such Action shall be required to be
in writing and may be withheld or denied by the Agent or such Tranche A Lender,
in its sole discretion, with or without any reason, and without being subject to
question or challenge on the grounds that such Action was not taken in good
faith.

     Section 10.13 Prior Agreements. This Agreement represents the entire
agreement of the parties with regard to the subject matter hereof and the terms
of any letters and other documentation entered into between the Borrower and any
Tranche A Lender or the Agent prior to the execution of this Agreement which
relate to the Tranche A Revolving Loans to be made hereunder shall be replaced
by the terms of this Agreement and the other Tranche A Revolving Loan Documents.

     Section 10.14 No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

     Section 10.15 Oakwood Homes Corporation as Agent for Borrowers. Each
Borrower hereby irrevocably appoints Oakwood Homes Corporation as the borrowing
agent and attorney- in-fact for the Borrowers (the “Administrative Borrower”)
which appointment shall remain in full force and effect unless and until the
Agent shall have received prior written notice signed by all of the Borrowers
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide the Agent with all notices
with respect to Tranche A Revolving Loans obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Tranche A Revolving Loans and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Tranche A Revolving Loan Account and
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that neither the Agent nor the
Tranche A Lenders shall incur liability to the Borrowers as a result hereof.
Each of the Borrowers expects to derive benefit, directly or indirectly, from
the handling of the Tranche A Revolving Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Agent and the Tranche A Lenders to do so, and in consideration thereof, each of
the Borrowers hereby jointly and severally agrees to indemnify the Indemnitees
(as hereinafter defined) and hold the Indemnitees harmless against any and all
liability, expense, loss or claim of damage or injury, made against such
Indemnitee by any of the Borrowers or by any third party whosoever, arising from
or incurred by reason of (a) the handling of the Tranche A Revolving Loan
Account and the Collateral of the Borrowers as herein provided, (b) the Agent’s
and the Tranche A Lenders’ reliance on any instructions of the Administrative
Borrower, or (c) any other

107



--------------------------------------------------------------------------------



 



action taken by the Agent or any Tranche A Lender hereunder or under the other
Tranche A Revolving Loan Documents; provided, however, that the Borrowers shall
not have any obligation to any Indemnitee under this Section 10.15 for any
Indemnified Matter (as hereinafter defined) caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.

     Section 10.16 Indemnification. In addition to each Borrower’s other
Obligations under this Agreement, each Borrower agrees to, jointly and
severally, defend, protect, indemnify and hold harmless the Agent, each Tranche
A Lender and all of their respective officers, directors, employees, attorneys,
consultants and agents (collectively called the “Indemnitees”) from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Tranche A Revolving Loan
Document or of any other document executed in connection with the transactions
contemplated by this Agreement, (ii) the Agent’s or any Tranche A Lender’s
furnishing of funds to the Borrowers under this Agreement, including, without
limitation, the management of any such Tranche A Revolving Loans, (iii) any
matter relating to the financing transactions contemplated by this Agreement or
the other Tranche A Revolving Loan Documents or by any document executed in
connection with the transactions contemplated by this Agreement or the other
Tranche A Revolving Loan Documents, or (iv) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto (collectively, the “Indemnified Matters”); provided, however,
that the Borrowers shall not have any obligation to any Indemnitee under this
Section 10.16 for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction. Such indemnification for all of the foregoing
losses, damages, fees, costs and expenses of the Indemnitees are chargeable
against the Tranche A Revolving Loan Account. To the extent that the undertaking
to indemnify, pay and hold harmless set forth in this Section 10.16 may be
unenforceable because it is violative of any law or public policy, each Borrower
shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees. This
Indemnity shall survive the repayment of the Obligations and the discharge of
the Liens granted under the Tranche A Revolving Loan Documents.

     Section 10.17 Records. The unpaid principal of and interest on the Tranche
A Revolving Loan Notes, the interest rate or rates applicable to such unpaid
principal and interest, the duration of such applicability, the Commitments, and
the accrued and unpaid fees payable pursuant to Section 2.08 hereof, shall at
all times be ascertained from the records of the Agent, which shall be
conclusive and binding absent manifest error.

     Section 10.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower, the Agent and each Tranche A Lender
and when the conditions precedent set forth in Section 5.01 hereof have been
satisfied or waived in writing by the Agent, and thereafter shall be binding
upon and inure to the benefit of each Borrower, the Agent and

108



--------------------------------------------------------------------------------



 



each Tranche A Lender, and their respective successors and assigns, except that
the Borrowers shall not have the right to assign their rights hereunder or any
interest herein without the prior written consent of each Tranche A Lender, and
any assignment by any Tranche A Lender shall be governed by Section 10.08
hereof.

* * * * * * *

109



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          BORROWERS:           OAKWOOD HOMES CORPORATION,
a North Carolina corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Executive Vice President           OAKWOOD
ACCEPTANCE CORPORATION,
LLC, a Delaware limited liability company          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           OAKWOOD SHARED
SERVICES, LLC,
a Delaware limited liability company          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           OAKWOOD SERVICING
HOLDINGS CO., LLC
a Nevada limited liability company          

--------------------------------------------------------------------------------

    By: Randelle R. Smith     Its: Assistant Treasurer

[ADDITIONAL BORROWERS LISTED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 

          OAKWOOD MOBILE HOMES, INC.,
a North Carolina corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           CREST CAPITAL, LLC,
a Nevada limited liability company          

--------------------------------------------------------------------------------

    By: Randelle R. Smith     Its: Vice President           FSI FINANCIAL
SERVICES, INC.
a Michigan corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           TRI-STATE INSURANCE
AGENCY, INC.,
a Michigan corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President

[ADDITIONAL BORROWERS LISTED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 

          HBOS MANUFACTURING, LP,
a Delaware limited partnership           By: Oakwood Mobile Homes, Inc.,
Its general partner          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           PREFERRED HOUSING
SERVICES, LP, a
Delaware limited partnership           By: Oakwood Mobile Homes, Inc.,
Its general partner          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           NEW DIMENSION HOMES,
INC.,
a Delaware corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           GOLDEN WEST LEASING,
LLC,
a Nevada limited liability company          

--------------------------------------------------------------------------------

    By: Randelle R. Smith     Its: Vice President

[ADDITIONAL BORROWERS LISTED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 

          DREAMSTREET COMPANY, LLC,
a Delaware limited liability company          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           HOME SERVICE CONTRACT,
INC.,
a Michigan corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           SUBURBAN HOME SALES,
INC.,
a Michigan corporation          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President           OAKWOOD MHD4, LLC,
a Delaware limited liability company          

--------------------------------------------------------------------------------

    By: Robert A. Smith     Its: Vice President

[AGENT AND LENDER SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 

              AGENT AND TRANCHE A LENDER:               GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC               By:            

--------------------------------------------------------------------------------

        Name:
Title:               TRANCHE A LENDER:               BH FINANCE LLC       By:  
         

--------------------------------------------------------------------------------

        Name:
Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(A)

BORROWERS

Oakwood Homes Corporation

Oakwood Mobile Homes, Inc.

Suburban Home Sales, Inc.

FSI Financial Services, Inc.

Home Service Contract, Inc.

Tri-State Insurance Agency, Inc.

New Dimension Homes, Inc.

DreamStreet Company, LLC

Golden West Leasing, LLC

HBOS Manufacturing, LP

Crest Capital, LLC

Oakwood Acceptance Corporation, LLC

Oakwood Shared Services, LLC

Preferred Housing Services, LP

Oakwood MHD4, LLC

Oakwood Servicing Holdings Co., LLC

 